Exhibit 10.5
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated April 30, 2009
and effective as of the Amendment No. 1 Effective Date (as defined below), to
the Credit Agreement dated as of November 1, 2007 (as in effect immediately
prior to the effectiveness hereof, the “Credit Agreement”) among Metavante
Technologies, Inc. (“Holdings”), Metavante Corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), Lehman Commercial Paper Inc., and Baird
Financial Corporation, as documentation agents, Morgan Stanley Senior Funding
Inc., as syndication agent, and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”).
RECITALS:
     1. The Borrower and Holdings have advised the Lenders that Holdings intends
to undertake the FNIS Merger pursuant to which Holdings will merge with Cars
Holdings, LLC (“FNIS Merger Sub”), a wholly owned Subsidiary of FNIS, with FNIS
Merger Sub as the surviving entity (each capitalized term as defined herein).
     2. In connection with the FNIS Merger, the Borrower and FNIS desire to
restructure the Loans under the Credit Agreement such that on the Amendment
No. 1 Effective Date: (a) the Borrower borrows 100% of the unused Revolving
Commitments on or prior to such date, (b) the FNIS Loan Purchaser purchases all
of the Revolving Loans of each Consenting Lender on such date on the terms set
forth herein if and only if such Consenting Lender commits to purchase accounts
receivable from the FNIS Securitization Vehicle under the FNIS A/R
Securitization Facility, (c) the FNIS Loan Purchaser purchases up to
$928,125,000 of the Term Loans of the Consenting Lenders on such date on the
terms set forth herein in exchange for the following: (i) an aggregate principal
amount of $500,000,000 of the Term Loans held by the Consenting Lenders are
exchanged for an identical principal amount of FNIS Term Loans, and (ii) the
remaining balance of up to an aggregate principal amount of $428,125,000 of the
Term Loans held by the Consenting Lenders are purchased in cash at par by the
FNIS Loan Purchaser, and (d) if, after giving effect to the purchases by the
FNIS Loan Purchaser of the Term Loans and the Revolving Loans as described in
clauses (b) and (c) above, an aggregate principal amount of Term Loans and
Revolving Loans remain outstanding under the Credit Agreement, as amended by
this Amendment, that would result in a “Default” under the FNIS Credit
Agreement, the Borrower shall prepay the Loans on a pro rata basis for the

 



--------------------------------------------------------------------------------



 



relevant Facility in a minimum amount necessary to avoid such “Default” (but the
Borrower shall not be prohibited from prepaying any greater amount in its
discretion) (all such transactions, the “Restructuring Transactions”).
     3. In connection with the FNIS Merger, the Restructuring Transactions and
related transactions, the Borrower wishes to have certain provisions of the
Credit Agreement be waived and to have the Credit Agreement be amended in the
manner described herein. The Lenders party hereto and the Administrative Agent
are willing to agree to such waivers and amendments on and subject to the terms
and conditions set forth herein.
     4. The parties hereto therefore agree as follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement shall
have the meaning assigned to such term in the Credit Agreement. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, on and after the Amendment No. 1
Effective Date, refer to the Credit Agreement as amended hereby.
     Section 2. Purchase of Revolving Loans by the FNIS Loan Purchaser.
     (a) On the Amendment No. 1 Effective Date, FNIS or one of its Subsidiaries
(the “FNIS Loan Purchaser”) shall purchase all of the Revolving Loans held by
the Consenting Lenders pursuant to the FNIS Assignment Agreements (the “FNIS
Revolving Loan Purchases”) if and only if each such Consenting Lender shall have
met the following condition (each such Consenting Lender meeting such condition,
a “Qualifying Revolving Lender”): such Consenting Lender shall have committed to
purchase accounts receivable from the FNIS Securitization Vehicle under the FNIS
A/R Securitization Facility (the “A/R Commitment”) in an amount equal to at
least 75% of such Consenting Lender’s Revolving Commitment in effect immediately
prior to the Amendment No. 1 Effective Date; provided that if the aggregate A/R
Commitments of all Qualifying Revolving Lenders under the FNIS A/R
Securitization Facility exceed $145,000,000, each Qualifying Revolving Lender
shall be permitted to reduce its A/R Commitment by an amount equal to its
Consenting Revolving Percentage of such excess amount. In connection with the
foregoing FNIS Revolving Loan Purchases, each Qualifying Revolving Lender shall
be paid in cash an amount equal to the difference between (x) the principal
amount of the Revolving Loans sold by such Qualifying Revolving Lender to the
FNIS Loan Purchaser and (y) the amount required to be funded by such Qualifying
Revolving Lender under the FNIS A/R Securitization Facility on the Amendment
No. 1 Effective Date.

2



--------------------------------------------------------------------------------



 



     (b) For purposes hereof, (i) “Consenting Revolving Percentages” means, as
to any Qualifying Revolving Lender, the percentage which such Qualifying
Revolving Lender’s Revolving Commitment in effect immediately prior to the
Amendment No. 1 Effective Date constitutes of the aggregate Revolving
Commitments of all Qualifying Revolving Lenders in effect immediately prior to
the Amendment No. 1 Effective Date, (ii) “FNIS Assignment Agreement” means, with
respect to any assignment to the FNIS Loan Purchaser pursuant to Section 2 or
Section 3 of this Amendment, an Assignment Agreement substantially in the form
of Annex G hereto, (iii) “FNIS A/R Securitization Facility” means the
$145,000,000 receivables securitization facility of the FNIS Securitization
Vehicle dated as of the Amendment No. 1 Effective Date, as amended, the
principal terms of which are set forth in the summary attached hereto as Annex F
and (iv) “FNIS Securitization Vehicle” means a wholly-owned, direct or indirect
subsidiary of FNIS that is the Securitization Vehicle for the FNIS
Securitization Facility.
     (c) With respect to all purchases by the FNIS Loan Purchaser of the
Revolving Loans and cancellation of such Revolving Loans pursuant to this
Section 2, such purchases and cancellation shall not, for the avoidance of
doubt, constitute payments or prepayments of the Revolving Loans for any
purposes under the Credit Agreement (including, without limitation, for purposes
of Section 2.9, 2.10, 2.11, 2.17 or 10.7(a) of the Credit Agreement).
     (d) No interest shall accrue from and after the Amendment No. 1 Effective
Date on any Revolving Loans purchased by the FNIS Loan Purchaser, and
concurrently with the FNIS Revolving Loan Purchases on the Amendment No. 1
Effective Date, such purchased Revolving Loans shall be deemed immediately
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by the FNIS Loan Purchaser) for all purposes of the
Credit Agreement and all other Loan Documents (notwithstanding any provisions
herein or therein to the contrary), including, but not limited to (i) the making
of, or the application of, any payments to the Lenders under any Loan Document,
(ii) the making of any request, demand, authorization, direction, notice,
consent or waiver under any Loan Document, (iii) the providing of any rights to
the Borrower as a Lender under any Loan Document, (iv) the calculation of
financial covenants and (v) the determination of Required Lenders or Majority
Revolving Facility Lenders, or for any similar or related purpose, under any
Loan Document.
     (e) Each Consenting Lender agrees that no assignment of its Revolving
Commitment or Revolving Loans shall be made or become effective prior to the
Amendment No. 1 Effective Date unless the permitted assignee (x) agrees in
writing in the relevant Assignment and Assumption to be treated as a “Consenting
Lender” for all purposes hereof with respect to the assigned interest,

3



--------------------------------------------------------------------------------



 



including the definition of “Consenting Revolving Percentages” and
(y) contemporaneously with the entry of such Assignment and Assumption, provides
a commitment in respect of the FNIS A/R Securitization Facility in an amount
equal to at least 75% of such assigned interest pursuant to a written commitment
advice reasonably acceptable to the arranger of the FNIS A/R Securitization
Facility.
     Section 3. Purchase of Terms Loans by the FNIS Loan Purchaser.
     (a) On the Amendment No. 1 Effective Date, the FNIS Loan Purchaser shall
purchase up to an aggregate principal amount of $928,125,000 of Term Loans held
by the Consenting Lenders, on a pro rata basis according to their Consenting
Term Percentages (the “FNIS Term Loan Purchases”), in exchange for the
following: (i) the purchase of $500,000,000 in aggregate principal amount of
such Term Loans shall be made in the form of an identical principal amount of
FNIS Term Loans pursuant to the terms of the Debt Exchange Agreement (such
purchase and exchange transaction, the “Debt Exchange”) and (ii) the purchase of
the remaining $428,125,000 in aggregate principal amount of such Term Loans
shall be made in cash at par pursuant to the FNIS Assignment Agreements. Each
Consenting Lender hereby agrees to the form of the payment of the Debt Exchange
and to enter into the Debt Exchange Agreement on the Amendment No. 1 Effective
Date, and agrees that no assignment of its Term Loans shall be made or become
effective prior to the Amendment No. 1 Effective Date unless the permitted
assignee agrees in writing in the relevant Assignment and Assumption to be
treated as a “Consenting Lender” for all purposes hereof with respect to the
assigned Term Loans, including the definition of “Consenting Term Percentages”
and the agreement to accept the form of the payment of the Debt Exchange and to
enter into the Debt Exchange Agreement on the Amendment No. 1 Effective Date.
For purposes hereof, “Consenting Term Percentages” means, as to any Consenting
Lender at any time, the percentage which the aggregate principal amount of such
Consenting Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans of all Consenting Lenders then outstanding.
     (b) With respect to all purchases by the FNIS Loan Purchaser of the Term
Loans and cancellation of such Term Loans pursuant to this Section 3, such
purchases and cancellation shall not, for the avoidance of doubt, constitute
payments or prepayments of the Term Loans for any purposes under the Credit
Agreement (including, without limitation, for purposes of Section 2.10, 2.11,
2.17 or 10.7(a) of the Credit Agreement).
     (c) No interest shall accrue from and after the Amendment No. 1 Effective
Date on any Term Loans purchased by the FNIS Loan Purchaser, and concurrently
with the FNIS Term Loan Purchases on the Amendment No. 1

4



--------------------------------------------------------------------------------



 



Effective Date, such purchased Term Loans shall be deemed immediately cancelled
for all purposes and no longer outstanding (and may not be resold, assigned or
participated out by the Borrower) for all purposes of the Credit Agreement and
all other Loan Documents (notwithstanding any provisions herein or therein to
the contrary), including, but not limited to (i) the making of, or the
application of, any payments to the Lenders under any Loan Document, (ii) the
making of any request, demand, authorization, direction, notice, consent or
waiver under any Loan Document, (iii) the providing of any rights to the
Borrower as a Lender under any Loan Document, (iv) the calculation of financial
covenants and (v) the determination of Required Lenders or Majority Term
Facility Lenders, or for any similar or related purpose, under any Loan
Document.
     (d) After giving effect to the cancellation of the Term Loans purchased by
the FNIS Loan Purchaser described above, it is understood and agreed that the
amount of the aggregate quarterly installment payments set forth in Section 2.3
of the Credit Agreement shall be reduced from $4,375,000 to $2,030,456.85 and
(y) the reference to the aggregate final installment on the Term Facility
Maturity Date set forth in Section 2.3 of the Credit Agreement shall be changed
from $1,636,250,000 to $759,390,862.94.
     Section 4. Consent to the FNIS Merger and the Restructuring Transactions
and Waiver of Certain Provisions. The Lenders hereby consent to the FNIS Merger
and the Restructuring Transactions (including the FNIS Revolving Loan Purchases
and the FNIS Term Loan Purchases, in each case as set forth herein)
notwithstanding anything to the contrary in the Credit Agreement and hereby
waive the requirements of any provision of the Credit Agreement (including,
without limitation, Sections 2.5, 2.9, 2.10, 7.4, 8(k), 8(l) and 10.6) that
might otherwise result in a Default or Event of Default as a result of the FNIS
Merger or the Restructuring Transactions.
     Section 5. Amendments of Section 1 (Defined Terms and Other Definitional
Provisions) of the Credit Agreement.
     (a) Section 1.1 of the Credit Agreement is hereby amended by adding, in
appropriate alphabetical order, the following defined terms:
     “Amendment No. 1”: Amendment No. 1 to Credit Agreement dated April 30, 2009
and effective as of the Amendment No. 1 Effective Date.
     “Amendment No. 1 Effective Date”: the date on which Amendment No. 1 becomes
effective pursuant to Section 14 thereof.

5



--------------------------------------------------------------------------------



 



     “Approved Foreign Bank”: as specified in clause (k) of the definition of
“Cash Equivalents”.
     “Attributable Indebtedness”: on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Borrower Supplemental Agreement”: the Supplemental Agreement dated as of
the Amendment No. 1 Effective Date among the Borrower, FNIS and the
Administrative Agent, substantially in the form of Exhibit K.
     “Brazilian Joint Venture”: that joint venture among Certegy LTDA, Banco
Bradesco S.A. and Banco ABN AMRO Real S.A. and any future members.
     “Capitalized Leases”: all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.
     “Cash Management Practices”: the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief financial officer of FNIS from time to time,
including any Indebtedness of the Consolidated Companies having a maturity of
92 days or less representing borrowings from any financial institution with
which the Consolidated Companies have a depository or other investment
relationship in connection with such practices (or any Affiliate of such
financial institution), which borrowings may be secured by the cash, Cash
Equivalents and other short-term investments purchased by the relevant
Consolidated Company with the proceeds of such borrowings.
     “Cash on Hand”: on any day, the sum of the amount of cash, Cash Equivalents
and other short-term investments of the Consolidated Companies as set forth on
the balance sheet of the Consolidated Companies on the last day of each calendar
month ending during the four fiscal quarters most recently ended on or prior to
such day, divided by twelve (it being understood that such amount shall exclude
in any event any cash and Cash Equivalents identified on such balance sheet as
“restricted” or otherwise subject to a security interest in favor of any other
Person (other than non-consensual Liens permitted under Section 7.1).
     “Casualty Event”: any event that gives rise to the receipt by FNIS or any
Restricted Subsidiary of any insurance proceeds or condemnation

6



--------------------------------------------------------------------------------



 



awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
     “Change of Control”: the earliest to occur of:
     (a) (i) a “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the 1934 Act, but excluding any employee benefit plan of such person
and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
1934 Act), directly or indirectly, of more than 35% of the then outstanding
voting stock of FNIS, and (ii) during any period of twelve consecutive months,
the board of directors of FNIS shall cease to consist of a majority of the
Continuing Directors;
     (b) (i) FNIS shall cease to own and control, directly or through one or
more wholly-owned Subsidiaries, 100% of each class of outstanding Capital Stock
of Holdings free and clear of all Liens (except Liens created by the FNIS Pledge
Agreement), or (ii) Holdings shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement); and
     (c) any “Change of Control” (or any comparable term) in any document
pertaining to any Permitted Subordinated Indebtedness with an aggregate
outstanding principal amount in excess of the Threshold Amount.
     “Consenting Lender”: each Lender that executes Amendment No. 1.
     “Consolidated Companies”: FNIS and its Consolidated Subsidiaries.
     “Consolidated Interest Charges”: as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, the amount payable with respect to such period in respect of
(a) total interest expense payable in cash plus pay-in-kind interest in respect
of Indebtedness (other than Specified Non-Recourse Indebtedness) of the type set
forth in clause (a) of the definition thereof (including the interest component
under Capitalized Leases, but excluding, to the extent included in interest
expense, (i) fees and expenses associated

7



--------------------------------------------------------------------------------



 



with the consummation of the FNIS Credit Transaction, (ii) annual agency fees
paid to the Administrative Agent, (iii) costs associated with obtaining Swap
Contracts, (iv) fees and expenses associated with any Investment permitted under
Section 7.2, Equity Issuance or Debt Issuance (whether or not consummated) and
(v) amortization of deferred financing costs), minus (b) interest income with
respect to Cash on Hand of such Person and its Subsidiaries earned during such
period, in each case as determined in accordance with GAAP.
     “Consolidated Shareholders’ Equity”: as of any date of determination, the
consolidated shareholders’ equity of FNIS and its Subsidiaries that would be
reported as shareholders’ equity on a consolidated balance sheet of FNIS and its
Subsidiaries prepared as of such date in accordance with GAAP.
     “Consolidated Subsidiaries”: with respect to any Person at any time, all
Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.
     “Control”: as specified in the definition of “Affiliate.”
     “Debt Exchange”: the exchange on the Amendment No. 1 Effective Date of an
aggregate principal amount of $500,000,000 of Term Loans held by the Consenting
Lenders for an identical principal amount of FNIS Term Loans pursuant to the
terms of the Debt Exchange Agreement.
     “Debt Exchange Agreement”: the Debt Exchange and Joinder Agreement dated as
of Amendment No. 1 Effective Date among the Borrower, Holdings, FNIS, the
Consenting Lenders, the Administrative Agent and the FNIS Administrative Agent.
     “Debt Issuance”: the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
     “Debtor Relief Laws”: the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Disqualified Equity Interests”: any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which

8



--------------------------------------------------------------------------------



 



it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the Term
Facility Maturity Date.
     “ERISA Affiliate”: any trade or business (whether or not incorporated)
under common control with FNIS within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
     “ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by FNIS or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by FNIS or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums not yet due or premiums due but
not yet delinquent under Section 4007 of ERISA, upon FNIS or any ERISA
Affiliate.
     “Equity Interests”: with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
     “Equity Issuance”: any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to

9



--------------------------------------------------------------------------------



 



equity or (d) any options or warrants relating to its Equity Interests. A
Disposition shall not be deemed to be an Equity Issuance.
     “Exchange Companies”: Investment Property Exchange Services, Inc. and any
other Restricted Companies that are engaged in like-kind-exchange operations.
     “FNIS”: Fidelity National Information Services, Inc., a Georgia
corporation.
     “FNIS Administrative Agent”: JPMCB, as administrative agent under the FNIS
Credit Agreement.
     “FNIS Credit Agreement”: the Credit Agreement dated as of January 18, 2007,
as amended, among FNIS, the Designated Borrowers (as defined therein) from time
to time party thereto, each lender party thereto, JPMCB, as administrative
agent, swing line lender and L/C issuer, and Bank of America, N.A., as swing
line lender.
     “FNIS Credit Transaction”: collectively, (a) the execution, delivery and
performance by the FNIS Loan Parties of the FNIS Credit Agreement, (b) the
funding of the FNIS Term Loans and (c) the payment of the fees and expenses
incurred in connection with any of the foregoing.
     “FNIS Loan Documents”: “Loan Documents” as defined in the FNIS Credit
Agreement.
     “FNIS Loan Parties”: the collective reference to FNIS and each FNIS
Subsidiary Guarantor.
     “FNIS Loan Party Guaranty”: the Guaranty Agreement to be executed and
delivered by each FNIS Loan Party, substantially in the form of Exhibit I.
     “FNIS Merger”: the merger between Holdings and FNIS Merger Sub, with FNIS
Merger Sub as the surviving entity, all pursuant to the FNIS Merger Agreement.
     “FNIS Merger Agreement”: Agreement and Plan of Merger dated as of March 31,
2009 among FNIS, Holdings and FNIS Merger Sub.
     “FNIS Merger Sub”: Cars Holdings, LLC, a Delaware limited liability
company.

10



--------------------------------------------------------------------------------



 



     “FNIS Pledge Agreement”: the Pledge Agreement dated as of September 12,
2007, as amended, among FNIS and the other grantors party thereto and JPMCB, as
collateral agent.
     “FNIS Subsidiary Guarantor”: as defined in Section 6.12(a).
     “FNIS Term Loans”: “Term Loans” as defined in the FNIS Credit Agreement.
     “Guarantee”: as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Amendment No. 1 Effective Date or entered into in
connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

11



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio”: as of the end of any fiscal quarter of FNIS for
the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of FNIS and its Subsidiaries for such period to
(b) Consolidated Interest Charges of FNIS and its Consolidated Subsidiaries for
such period.
     “JPMCB”: JPMorgan Chase Bank, N.A. and its successors.
     “Laws”: collectively, all applicable international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Leasing Companies”: FNF Capital Leasing, Inc. and its Subsidiaries.
     “Leverage Ratio”: as of the end of any fiscal quarter of FNIS for the four
fiscal quarter period ending on such date, the ratio of (a) Total Indebtedness
on the last day of such period to (b) Consolidated EBITDA of the Consolidated
Companies for such period; provided that the amount of Total Indebtedness
determined pursuant to clause (a) above at any date shall be reduced (i) by the
amount of any outstanding “Swing Line Loans” or “Revolving Credit Loans” (each,
as defined in the FNIS Credit Agreement) drawn for the purpose of credit card
settlements so long as (x) such Swing Line Loans and Revolving Credit Loans are
repaid within three Business Days after the applicable date regarding which the
Leverage Ratio is calculated and (y) the Borrower or FNIS certifies as to the
amount of such Swing Line Loans and Revolving Credit Loans and such repayment in
the applicable Compliance Certificate and (ii) in the case of any such
Indebtedness of a Majority-Owned Subsidiary, by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA determined pursuant to
clause (b) above for such date was reduced (including through the calculation of
Consolidated Net Income) by the elimination of a minority interest in such
Majority-Owned Subsidiary owned by a Person other than a Consolidated Company.
     “Majority-Owned Subsidiary”: a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by FNIS.

12



--------------------------------------------------------------------------------



 



     “Material Companies”: FNIS and all Restricted Subsidiaries (other than
Immaterial Subsidiaries).
     “Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.
     “Non-Consenting Lender”: each Lender that is not a Consenting Lender.
     “Outstanding Amount”: (a) with respect to the Term Loans and the FNIS Term
Loans, Revolving Loans, “Revolving Credit Loans” and “Swing Line Loans” (each
term in this definition with quotation marks around it, as defined in the FNIS
Credit Agreement) on any date, the principal amount thereof (or, in the case of
the “Revolving Credit Loans”, the “Dollar Equivalent” amount thereof) after
giving effect to any borrowings and prepayments or repayments of Term Loans,
FNIS Term Loans, Revolving Loans, “Revolving Credit Loans” (including any
refinancing of outstanding unpaid drawings under “Letters of Credit” or “L/C
Borrowings” as a “Revolving Credit Borrowing”) and “Swing Line Loans”, as the
case may be, occurring on such date; and (b) with respect to any “L/C
Obligations” on any date, the “Dollar Equivalent” amount of the aggregate
outstanding amount thereof on such date after giving effect to any “L/C Credit
Extension” occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any “Letters of Credit” (including any refinancing of outstanding unpaid
drawings under “Letters of Credit” or “L/C Credit Extensions” as a “Revolving
Credit Borrowing”) or any reductions in the maximum amount available for drawing
under “Letters of Credit” taking effect on such date.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by FNIS or any ERISA
Affiliate or to which FNIS or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisition”: as defined in Section 7.2(h).
     “Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or

13



--------------------------------------------------------------------------------



 



accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder or as otherwise permitted pursuant to
Section 7.3, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) the terms and conditions (including, if applicable, as to
collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor (or another of the Restricted Companies, at the
election of FNIS, provided that if the obligor is a Loan Party, such other
Restricted Company must also be a Loan Party) on the Indebtedness being
modified, refinanced, refunded, renewed or extended, and such new or additional
obligors as are or become Loan Parties in accordance with Section 6.12 and with
respect to subordinated Indebtedness the obligations of such obligors shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in documentation governing the
Indebtedness, taken as a whole and (f) at the time thereof, no Event of Default
shall have occurred and be continuing.
     “Permitted Subordinated Indebtedness”: any unsecured Indebtedness that (a)
is expressly subordinated to the prior payment in full in cash of the
Obligations on terms not materially less favorable to the Lenders, taken as a
whole, than the terms set forth on Exhibit J hereto or on such other terms as
shall be reasonably acceptable to the Administrative Agent, (b) is not scheduled
to mature prior to the date that is 91 days after the Term Facility Maturity
Date, (c) has no scheduled

14



--------------------------------------------------------------------------------



 



amortization or payments of principal prior to the Term Facility Maturity Date,
and (d) in the case of such Indebtedness (or series of related Indebtedness) in
excess of the Threshold Amount, has mandatory prepayment, repurchase or
redemption provisions no more onerous or expansive in scope, taken as a whole,
than those contained in this Agreement for the Term Loans or are otherwise
reasonably acceptable to the Administrative Agent.
     “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect”: for
purposes of calculating compliance with the Leverage Ratio or each of the
financial covenants set forth in Section 7.10 in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by any Restricted Company in connection with such Specified Transaction, and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to the Leverage Ratio and the
financial covenants set forth in Section 7.10 to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and may
take into account cost savings for which the necessary steps have been
implemented or are reasonably expected to be implemented within twelve months
after the closing of the applicable Permitted Acquisition.
     “Restricted Companies”: FNIS and its Restricted Subsidiaries (including
Holdings and the Borrower), and “Restricted Company” means any of the foregoing.
     “S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
     “Securitization Assets”: any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.
     “Securitization Financing”: as defined in Section 7.3(v).

15



--------------------------------------------------------------------------------



 



     “Securitization Vehicle”: one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of FNIS and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from FNIS and its Subsidiaries and obtaining financing for such
assets from third parties, and whose structure is designed to insulate such
vehicle from the credit risk of FNIS.
     “Specified Debt”: as defined in the last paragraph of Section 7.3.
     “Specified Debt Test”: as defined in the last paragraph of Section 7.3.
     “Specified Non-Recourse Indebtedness”: as defined in Section 7.3(f).
     “Specified Responsible Officer”: the chief executive officer, president,
chief operating officer, chief financial officer, treasurer, comptroller or
general counsel of FNIS.
     “Specified Transaction”: any Investment or incurrence of Indebtedness in
respect of which compliance with the financial covenants set forth in
Section 7.10 is by the terms of this Agreement required to be calculated on a
Pro Forma Basis.
     “Swap Contract”: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.

16



--------------------------------------------------------------------------------



 



     “Swap Termination Value”: in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Threshold Amount”: $150,000,000.
     “Total Assets”: at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent fiscal quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.
     “Total Consolidated Assets”: at any time, the total assets appearing on the
most recently prepared consolidated balance sheet of FNIS and its Consolidated
Subsidiaries as of the end of the most recent fiscal quarter of FNIS and its
Consolidated Subsidiaries for which such balance sheet is available, prepared in
accordance with GAAP.
     “Total Indebtedness”: without duplication, (a) the aggregate Outstanding
Amount of all Loans and all “Loans” (as defined in the FNIS Credit Agreement),
the aggregate undrawn amount of all outstanding trade “Letters of Credit” and
all “Unreimbursed Amounts” (each, as defined in the FNIS Credit Agreement) and
(b) all other Indebtedness of the Consolidated Companies of the type referred to
in clauses (a), (b) (but solely in respect of letters of credit and bankers’
acceptances, and solely to the extent drawn and not yet reimbursed), (d), (e),
(f) and (h) of the definition thereof and all Guarantees of FNIS and its
Subsidiaries in respect of such Indebtedness of any other Person, in each case
other than Specified Non-Recourse Indebtedness.
     “Uniform Commercial Code”: the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

17



--------------------------------------------------------------------------------



 



     “Vault Cash Operations”: the vault cash or other arrangements pursuant to
which various financial institutions fund the cash requirements of automated
teller machines and cash access facilities operated by the Consolidated
Companies at customer locations.
     “Weighted Average Life to Maturity”: when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
     (b) Section 1.1 of the Credit Agreement is hereby amended by deleting in
their entirety the following defined terms: “Acquired EBITDA”, “Acquired Entity
or Business”, “Additional Lender”, “Adjustment Date”, “Applicable Amount”,
“Applicable Pricing Grid”, “Capital Lease Obligations”, “Consolidated Leverage
Ratio”, “Consolidated Total Net Debt, “Existing Term Loans”, “Guarantee
Obligation”, “Incremental Extensions of Credit”, “Incremental Facility
Amendment”, “Incremental Facility Closing Date”, “Incremental Margin”, “Material
Subsidiary”, “Not Otherwise Applied”, “Permitted Disposition”, “Permitted
Refinancing Indebtedness”, “Reference Date”, “Refinance”, “Sold Entity or
Business”, “Subordinated Indebtedness”, “Subsidiary Redesignation”, “Total
Tangible Assets” and “Wholly Owned Subsidiary Guarantor”.
     (c) The definitions of the following terms set forth in Section 1.1 of the
Credit Agreement are hereby amended to read in full as follows:
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
     “Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

18



--------------------------------------------------------------------------------



 



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Applicable Margin”: for each Type of Loans, the rate per annum set forth
under the relevant column heading below:

                      ABR Loans   Eurodollar Loans
Term Loans
    2.25 %     3.25 %
Revolving Loans
    0.625 %     1.625 %

     “Asset Sale”: any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by Section 7.5 (other than
clause (f) thereof)) that yields gross proceeds to any Group Member (valued at
the principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds in each case determined as of the date of payment of
such gross proceeds to such Group Member).
     “Capital Expenditures”: without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of FNIS and its Subsidiaries
prepared in accordance with GAAP.
     “Cash Equivalents” : any of the following types of Investments, to the
extent owned by FNIS or any of its Restricted Subsidiaries:
     (a) operating deposit accounts maintained by the Restricted Companies;
     (b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;
     (c) securities issued by any state of the United States or any political
subdivision of any such state or any public

19



--------------------------------------------------------------------------------



 



instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof or other durations approved by the Administrative
Agent and, at the time of acquisition, having a rating of at least “A-2” or
“P-2” (or long-term ratings of at least “A3” or “A-”) from either S&P or
Moody’s, or, with respect to municipal bonds, a rating of at least MIG 2 or VMIG
2 from Moody’s (or the equivalent thereof);
     (d) commercial paper issued by any Lender that is a commercial bank or any
bank holding company owning any Lender;
     (e) commercial paper maturing not more than 12 months after the date of
creation thereof or other durations approved by the Administrative Agent and, at
the time of acquisition, having a rating of at least A-1 or P-1 from either S&P
or Moody’s and commercial paper maturing not more than 90 days after the
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s;
     (f) domestic and eurodollar certificates of deposit or bankers’ acceptances
maturing no more than one year after the date of acquisition thereof or other
durations approved by the Administrative Agent which are either issued by any
Lender or any other banks having combined capital and surplus of not less than
$100,000,000 (or in the case of foreign banks, the dollar equivalent thereof) or
are insured by the Federal Deposit Insurance Corporation for the full amount
thereof;
     (g) repurchase agreements with a term of not more than 30 days for, and
secured by, underlying securities of the type without regard to maturity
described in clauses (b), (c) and (f) above entered into with any bank meeting
the qualifications specified in clause (f) above or securities dealers of
recognized national standing;
     (h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;
     (i) asset-backed securities and corporate securities that are eligible for
inclusion in money market funds;

20



--------------------------------------------------------------------------------



 



     (j) fixed maturity securities which are rated BBB- and above by S&P or Baa3
and above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and
     (k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”) and maturing within 12 months of the date of acquisition or other
durations approved by the Administrative Agent and (ii) (A) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank or
(B) other temporary investments (with maturities less than 12 months or other
durations approved by the Administrative Agent) of a non-speculative nature
which are made with preservation of principal as the primary objective and in
each case in accordance with normal investment practices for cash management of
such Foreign Subsidiaries.
     “Commitment Fee Rate”: 0.50%.
     “Consolidated Current Assets”: at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of FNIS and its Subsidiaries at such date.
     “Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of FNIS and
its Subsidiaries at such date, but excluding (a) the current portion of any
Funded Debt of FNIS and its Restricted Subsidiaries and (b) without duplication
of clause (a) above, all Indebtedness consisting of Revolving Loans, Swingline
Loans, “Revolving Credit Loans” or “Swing Line Loans” (each term in this
definition with quotation marks around it,

21



--------------------------------------------------------------------------------



 



as defined in the FNIS Credit Agreement) to the extent otherwise included
therein.
     “Consolidated EBITDA”: as of any date for the applicable period ending on
such date with respect to any Person and its Subsidiaries on a consolidated
basis, the sum of (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication,
     (i) total interest expense,
     (ii) income, franchise and similar taxes,
     (iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),
     (iv) letter of credit fees,
     (v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of FNIS
or any of its Subsidiaries pursuant to a written plan or agreement or the
treatment of such options under variable plan accounting,
     (vi) all extraordinary charges,
     (vii) non-cash amortization (or write offs) of financing costs (including
debt discount, debt issuance costs and commissions and other fees associated
with Indebtedness, including the Loans) of such Person and its Subsidiaries,
     (viii) cash expenses incurred in connection with the FNIS Merger or, to the
extent permitted hereunder, any Investment permitted under Section 7.2
(including any Permitted Acquisition), Equity Issuance or Debt Issuance (in each
case, whether or not consummated),
     (ix) any losses realized upon the Disposition of property or assets outside
of the ordinary course of business,
     (x) to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition,

22



--------------------------------------------------------------------------------



 



     (xi) to the extent covered by insurance, expenses with respect to liability
or casualty events or business interruption,
     (xii) [intentionally omitted],
     (xiii) any non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with the FNIS Merger or any Investment permitted under
Section 7.2 (including any Permitted Acquisition),
     (xiv) non-cash losses from Joint Ventures and non-cash minority interest
reductions,
     (xv) fees and expenses in connection with exchanges or refinancings
permitted by Section 7.11,
     (xvi) (A) non-cash, non-recurring charges with respect to employee
severance, (B) other non-cash, non-recurring charges so long as such charges
described in this clause (B) do not result in a cash charge in a future period
(except as permitted under clause (xvi)(C)) and (C) non-recurring charges other
than those referred to in clauses (A) and (B) so long as such charges described
in this clause (C) do not exceed $30,000,000 during any fiscal year, and
     (xvii) other expenses and charges of such Person and its Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period; minus
     (c) an amount which, in the determination of Consolidated Net Income, has
been included for
     (i) (A) non-cash gains (other than with respect to cash actually received)
and (B) all extraordinary gains, and
     (ii) any gains realized upon the Disposition of property outside of the
ordinary course of business, plus/minus
     (d) unrealized losses/gains in respect of Swap Contracts,
all as determined in accordance with GAAP.
     “Consolidated Net Income”: as of any date for the applicable period ending
on such date with respect to any Person and its Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i)

23



--------------------------------------------------------------------------------



 



extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by such Person and its Subsidiaries, but only to the extent so
encumbered or restricted or (C) such Person does not have the right to receive
or the ability to cause to be distributed its pro rata share of all earnings of
such Joint Venture) as determined in accordance with GAAP; provided that
Consolidated Net Income for any such period shall not include (w) the cumulative
effect of a change in accounting principles during such period, (x) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of indebtedness, (y) any
non-cash charges resulting from mark-to-market accounting relating to Equity
Interests and (z) any non-cash impairment charges resulting from the application
of Statement of Financial Accounting Standards No. 142 — Goodwill and Other
Intangibles and No. 144 — Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 — Business Combinations.
     “Continuing Directors”: the directors of FNIS on the Amendment No. 1
Effective Date, and each other director, if, in each case, such other directors’
nomination for election to the board of directors of FNIS is recommended by a
majority of the then Continuing Directors.
     “Disposition” or “Dispose”: the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
     “Excess Cash Flow”: for any fiscal year, the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income of FNIS for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital of FNIS for such fiscal year,
(iv) the aggregate net amount of non-cash loss on the Disposition of property by
FNIS and its Restricted Subsidiaries during such fiscal year (other than sales
of inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income and (v) the amount of any Capital
Expenditures or Permitted

24



--------------------------------------------------------------------------------



 



Acquisitions referred to below in clause (b)(iv) not made in the 180-day period
referred to below in clause (b)(iv) over (b) the sum, without duplication, of
(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income, (ii) the aggregate amount actually paid by FNIS and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate consideration actually paid
by FNIS and its Restricted Subsidiaries in cash during such fiscal year in
respect of Permitted Acquisitions permitted under Section 7.2 to the extent such
Permitted Acquisition is not financed, or intended to be financed, using the
proceeds of the incurrence of long-term Indebtedness, (iv) Capital Expenditures
and Permitted Acquisitions that FNIS or any Restricted Subsidiary shall, during
such fiscal year, become obligated to make (in each case, pursuant to a binding
agreement with a Person not an Affiliate of FNIS), but that are not made during
such Period, provided that the Borrower or FNIS shall deliver a certificate to
the Administrative Agent in connection with the delivery of the Compliance
Certificate for the last fiscal quarter of such fiscal year, signed by the chief
financial officer or treasurer of the Borrower or FNIS and certifying that such
Capital Expenditures or Permitted Acquisition are reasonably expected to be
completed in the first 180 days of the following fiscal year, (v) the aggregate
amount of all prepayments of Revolving Loans, Swingline Loans, “Revolving Credit
Loans” and “Swing Line Loans” during such fiscal year to the extent accompanying
permanent optional reductions of the Revolving Commitments or the “Revolving
Credit Commitments” (each term in this definition with quotation marks around
it, as defined in the FNIS Credit Agreement) and all optional prepayments of the
Term Loans, Incremental Term Loans and FNIS Term Loans during such fiscal year,
(vi) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans and the FNIS Term Loans) of FNIS and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (vii) increases in Consolidated Working
Capital of FNIS for such fiscal year, and (viii) the aggregate net amount of
non-cash gain on the Disposition of property by FNIS and its Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.
     “Excluded Foreign Subsidiary: any Foreign Subsidiary of Holdings in respect
of which either (a) the pledge of all of the Capital

25



--------------------------------------------------------------------------------



 



Stock of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations or pledging of the assets of such Foreign
Subsidiary to secure the Obligations, would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower.
     “Foreign Subsidiary”: any direct or indirect Subsidiary of FNIS which is
not a Domestic Subsidiary.
     “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the FNIS and the Borrower, Indebtedness in
respect of the FNIS Term Loans and the Loans, respectively.
     “GAAP”: generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Guarantors”: the collective reference to Holdings, each Subsidiary
Guarantor and each FNIS Loan Party.
     “Holdings”: (a) prior to the effectiveness of the FNIS Merger, Metavante
Technologies, Inc. and (b) from and after the effectiveness of the FNIS Merger,
FNIS Merger Sub.
     “Immaterial Subsidiaries”: as of any date of determination, those
Restricted Subsidiaries that, individually or collectively, for the four fiscal
quarter period ended most recently prior to such date of determination did not
generate more than 10% of the Consolidated EBITDA of the Restricted Companies.
Neither the Borrower nor Holdings shall be deemed to be an Immaterial
Subsidiary.

26



--------------------------------------------------------------------------------



 



     “Indebtedness”: as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;
     (b) the maximum available amount of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under Swap Contracts (with the amount of
such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation appears
in the liabilities section of the balance sheet of such Person, and (iii) any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person, to the extent (A) such Person is indemnified for the payment
thereof by a solvent Person reasonably acceptable to the Administrative Agent or
(B) amounts to be applied to the payment therefore are in escrow);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests;
     (h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and

27



--------------------------------------------------------------------------------



 



     (i) all Guarantees of such Person in respect of any of the foregoing
paragraphs.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
     “Investment”: as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.1 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Joint Venture”: (a) any Person which would constitute an “equity method
investee” of FNIS or any of its Subsidiaries, (b) any other Person designated by
FNIS in writing to the Administrative Agent (which designation shall be
irrevocable) as a “Joint Venture” for purposes of this Agreement and at least
50% but less than 100% of whose Equity Interests are directly owned by FNIS or
any of its Subsidiaries, and (c) any Person in whom FNIS or any of its
Subsidiaries beneficially owns any Equity Interest that is not a Subsidiary.
     “L/C Commitment”: $0.
     “Lien”: any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or

28



--------------------------------------------------------------------------------



 



preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing but excluding
operating leases).
     “Loan Documents: this Agreement, the Security Documents, the Notes, the
Borrower Supplemental Agreement, the FNIS Loan Party Guaranty and any amendment,
waiver, supplement or other modification to any of the foregoing.
     “Loan Parties”: the collective reference to each Group Member that is a
party to a Loan Document and each FNIS Loan Party.
     “Material Adverse Effect”: (a) a material adverse effect on the business,
assets, liabilities, results of operations, or financial position of FNIS and
its Subsidiaries, taken as a whole, (b) a material and adverse effect on the
ability of any Loan Party to perform its obligations under the Loan Documents or
(c) a material and adverse effect on the rights and remedies of the Lenders
under the Loan Documents.
     “Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which FNIS or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     “Net Cash Proceeds”:
     (a) with respect to the Disposition of any asset by any Restricted Company
or any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of such Restricted Company) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage

29



--------------------------------------------------------------------------------



 



recording taxes, other customary expenses and brokerage, consultant and other
customary fees) actually incurred by such Restricted Company in connection with
such Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
payable by such Restricted Company or any of the direct or indirect members
thereof and attributable to such Disposition (including, in respect of any
proceeds received in connection with a Disposition or Casualty Event of any
asset of any Foreign Subsidiary, deductions in respect of withholding taxes that
are or would be payable in cash if such funds were repatriated to the United
States), and (D) any reserve for adjustment in respect of (1) the sale price of
such asset or assets established in accordance with GAAP and (2) any liabilities
associated with such asset or assets and retained by such Restricted Company
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (I) received upon the Disposition of any non-cash
consideration received by such Restricted Company in any such Disposition and
(II) upon the reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in clause (D) of the
preceding sentence or, if such liabilities have not been satisfied in cash and
such reserve not reversed within 365 days after such Disposition or Casualty
Event, the amount of such reserve; provided that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such proceeds shall exceed $5,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$25,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and
     (b) with respect to the incurrence or issuance of any Indebtedness by any
Restricted Company, the excess, if any, of (i) the sum of the cash received in
connection with such sale over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by such Restricted Company (or, in the case of
taxes, any member thereof) in connection with such incurrence or issuance and,
in the case of Indebtedness of any Foreign Subsidiary, deductions in respect of
withholding taxes that are or would otherwise be payable in cash if such funds
were repatriated to the United States.
     “Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by FNIS or,

30



--------------------------------------------------------------------------------



 



with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
     “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay loans pursuant to 2.06(b) of the FNIS Credit
Agreement or to prepay the Term Loans or reduce the Revolving Commitments
pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.
     “Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.
     “Reinvestment Notice”: a written notice executed by a Responsible Officer
of the Borrower or FNIS stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair assets useful in its
business.
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Responsible Officer”: with respect to any Loan Party, the chief executive
officer, president, any vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of such Loan Party (or any other
person duly authorized by a Loan Party to act with respect to the Loan Documents
on behalf of such Loan Party) and, as to any document delivered on the Amendment
No. 1 Effective Date, secretary or assistant secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to FNIS’s stockholders, partners or members (or the equivalent Persons thereof).

31



--------------------------------------------------------------------------------



 



     “Subsidiary”: as to any Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
FNIS.
     “Subsidiary Guarantor”: each Restricted Subsidiary of Holdings other than
(i) the Borrower, (ii) any Excluded Foreign Subsidiary or a Domestic Subsidiary
of such Excluded Foreign Subsidiary and (iii) Monitise Americas, LLC, a limited
liability company formed in the state of Delaware.
     “Swingline Commitment”: $0.
     “Unrestricted Subsidiary”: (a) each Subsidiary of FNIS listed on Schedule
1.1C and (b) any Subsidiary of FNIS designated by the board of directors of FNIS
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the
Amendment No. 1 Effective Date (and continuing until such time that such
designation may be thereafter revoked by FNIS).
     (d) Section 1.2(b) of the Credit Agreement is hereby amended by deleting
clause (i) therefrom and renumbering the following clauses appropriately.
     (e) Section 1.2 of the Credit Agreement is hereby amended by adding the
following new Sections 1.2(e), (f), (g), (h) and (i) at the end thereof:
     (e) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations pursuant to Section 7.10)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time, applied on a basis
consistent (except for changes concurred in by FNIS’s independent public
accountants) with the most recent audited consolidated financial statements of
FNIS and its Subsidiaries delivered to the Lenders pursuant to Section 6.1 or,
prior to such delivery, the historical financial statements for the fiscal year
ended December 31, 2008.
     (f) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either FNIS or the Borrower
or the Required Lenders shall so request, the

32



--------------------------------------------------------------------------------



 



Administrative Agent and the Borrower (with the required approval of FNIS) shall
negotiate in good faith to amend such ratio to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower or FNIS shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.
     (g) Notwithstanding anything to the contrary contained herein, financial
ratios and other financial calculations pursuant to this Agreement shall,
following any Specified Transaction, be calculated on a Pro Forma Basis until
the completion of four full fiscal quarters following such Specified
Transaction.
     (h) Any financial ratios required to be maintained by the Consolidated
Companies pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
     (i) Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable). When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business
Day, the date of such payment or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, with respect to
any payment of interest on or principal of Eurodollar Loans, if such extension
would cause any such payment to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.
     Section 6. Amendments to Schedules and Exhibits.
     (a) Deletion of Certain Schedules. Schedule 4.15 (Subsidiaries),
Schedule 7.2(c) (Existing Indebtedness), Schedule 7.3(c) (Existing Liens) and
Schedule 7.8(e) (Existing Investments) are hereby deleted from the Credit
Agreement.

33



--------------------------------------------------------------------------------



 



     (b) Addition of Certain Schedules. The following new Schedules are hereby
added to the Credit Agreement, each to read in its entirety as set forth in the
corresponding Schedule to the Borrower Supplemental Agreement: Schedule 1.1(C)
(Unrestricted Subsidiaries); Schedule 4.15 (Subsidiaries); Schedule 7.1
(Existing Liens); Schedule 7.2 (Existing Investments); Schedule 7.3 (Existing
Indebtedness); Schedule 7.8 (Existing Affiliate Transactions); and Schedule 7.9
(Existing Burdensome Agreements).
     (c) Deletion of Exhibit. Exhibit B (Compliance Certificate) is hereby
deleted from the Credit Agreement.
     (d) Addition of Certain Exhibits. The following new Exhibits are hereby
added to the Credit Agreement, each in the form attached hereto: Exhibit B
(Compliance Certificate); Exhibit I (FNIS Loan Party Guaranty); Exhibit J
(Subordination Terms); and Exhibit K (Borrower Supplemental Agreement).
     Section 7. Amendments to Terms of Commitments.
     (a) Terming Out of the Revolving Loans. Section 2.4 of the Credit Agreement
is hereby amended by adding the following sentence at the end thereof:
     “Any amount repaid or prepaid on the Revolving Loans on and after the
Amendment No. 1 Effective Date may not be reborrowed.”
     (b) Mandatory Prepayments. Section 2.11 of the Credit Agreement is hereby
amended by:
     (i) changing the reference therein to “Section 7.2” to read instead
“Section 7.3”,
     (ii) adding the words “Subject to Section 2.11(e),” at the beginning of
sub-sections (a), (b) and (c) of Section 2.11,
     (iii) renaming sub-section (e) of Section 2.11 as sub-section “(f)”, and
     (iv) adding the following new sub-section (e):
     “(e) Notwithstanding anything to the contrary in this Section 2.11, no
prepayments of Term Loans shall be required pursuant to Section 2.11(a), (b) or
(c) so long as any term loans are outstanding under the FNIS Credit Agreement
(or any Permitted Refinancing thereof); provided that, if at the time all term
loans outstanding

34



--------------------------------------------------------------------------------



 



under the FNIS Credit Agreement (or any Permitted Refinancing thereof) are paid
in full, (1) the Borrower is obligated to prepay the Term Loans pursuant to
Section 2.11(b) or (c) (to the extent that the term loans outstanding under the
FNIS Credit Agreement (or any Permitted Refinancing thereof) were not prepaid as
a result of the events contemplated by such Section) and (2) the event
triggering such prepayment obligation occurred at a time when term loans were
outstanding under the FNIS Credit Agreement (or any Permitted Refinancing
thereof), the Borrower shall have thirty (30) days following the date on which
all such term loans are paid in full to prepay the Term Loans in accordance with
this Section 2.11.”
     (c) Incremental Extension of Credit. Section 2.23 of the Credit Agreement
is hereby deleted in its entirety.
     Section 8. Amendments to Affirmative Covenants. Section 6 of the Credit
Agreement is hereby amended in its entirety as set forth on Annex A attached
hereto.
     Section 9. Amendments to Negative Covenants. Section 7 of the Credit
Agreement is hereby amended in its entirety as set forth on Annex B attached
hereto.
     Section 10. Amendments to Events of Default. (a) Paragraphs (a) through
(l) of Section 8 of the Credit Agreement are hereby amended in their entirety as
set forth on Annex C attached hereto.
     (b) Section 8 of the Credit Agreement is hereby further amended by
(i) deleting the phrase “clause (i) or (ii) of” immediately following the phrase
“an Event of Default specified in” from the penultimate paragraph thereof and
(ii) deleting the last full paragraph thereof in its entirety.
     Section 11. Amendments to Section 10 (Miscellaneous). (a) Section 10.1 of
the Credit Agreement is hereby amended to change each reference therein to
“Section 7.1” to read instead “Section 7.10”.
     (b) Section 10.2 of the Credit Agreement is hereby amended to add to the
notice address for each of Holdings and the Borrower a required copy addressed
as follows:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204


35



--------------------------------------------------------------------------------



 



Attention: Ronald D. Cook, General Counsel
Telecopy: (904) 357-1005
Telephone: (904) 854-3453
     Section 12. Amendments to the Guarantee and Collateral Agreement.
     (a) The definition of “Guarantors” contained in Section 1.1(b) of the
Guaranty and Collateral Agreement shall be amended to read in full as follows:
     “Guarantors”: the collective reference to (a) each Grantor other than the
Borrower and (b) each FNIS Loan Party.”
     (b) Section 2.2 of the Guarantee and Collateral Agreement shall be amended
to read in full as follows:
     “2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder or under the FNIS Loan Party Guaranty, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder or thereunder which has not paid its proportionate share of
such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2.3 hereof and Section 4 of the FNIS Loan Party
Guaranty. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.”
     (c) Section 2.3 of the Guarantee and Collateral Agreement shall be amended
to read in full as follows:
          “2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or under the FNIS Loan Party Guaranty or any set-off or application of
funds of any Guarantor by the Administrative Agent or any Lender, no Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder or under the FNIS Loan Party Guaranty, until all amounts owing to the
Administrative Agent and the Lenders by the Borrower on account of the Borrower
Obligations (other than, in each case, indemnities and other contingent
obligations not then due and payable) are paid in full, no Letter of Credit
shall be

36



--------------------------------------------------------------------------------



 



outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations (other than, in each case, indemnities and other contingent
Obligations not then due and payable) shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the same form received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, then due in such order as set forth in the Credit Agreement or as
set forth in Section 6.5 hereof or as set forth in Section 10 of the FNIS Loan
Party Guaranty (as applicable).”
     (d) Section 4.7(b) of the Guarantee and Collateral Agreement shall be
amended by replacing the words “Section 7.3 of the Credit Agreement” contained
in the third line thereof with the words “Section 7.1 of the Credit Agreement”.
     (e) Section 4.8(b) of the Guarantee and Collateral Agreement shall be
amended by replacing the words “Section 7.3(a), (b), (c), (g), (h), (r) or
(t) of the Credit Agreement” contained in the seventh and eighth lines thereof
with the words “Section 7.1 of the Credit Agreement”.
     (f) Section 5.1 of the Guarantee and Collateral Agreement shall be amended
by adding the following words at the end thereof:
     “(it being understood and agreed that any such Instrument, Certificated
Security or Chattel Paper acquired or received by a Grantor after the Amendment
No. 1 Effective Date shall be deemed to have been promptly delivered if
delivered to the Administrative Agent within 15 days following the month of such
acquisition or receipt)”
     (g) Section 5.5 of the Guarantee and Collateral Agreement shall be amended
to read in full as follows:
     “5.5 Changes in Locations, Name, etc. If any Grantor (i) changes its
jurisdiction of organization or the location of its chief executive office or
sole place of business from that referred to in Section 4.3; or (ii) changes its
legal name or corporate structure, the Borrower or such Grantor will provide a
written notice thereof to the Administrative Agent no later than the fifteenth
day immediately following the calendar month in which such change occurred and
shall take all action reasonably required by the Administrative Agent for the
purpose of perfecting or protecting the security interest granted by this
Agreement.”

37



--------------------------------------------------------------------------------



 



     (h) Section 5.7 of the Guarantee and Collateral Agreement shall be amended
by replacing the word “forthwith” contained in the eighth line thereof with the
words “within 15 days following the month of receipt”.
     (i) Section 5.10 of the Guarantee and Collateral Agreement shall be amended
to read in full as follows:
     “5.10 Commercial Tort Claims. Each Grantor shall give prompt notice to the
Administrative Agent of any Commercial Tort Claim individually in excess of
$1,000,000 that may arise in the future (which notice shall be given on or prior
to the delivery of the Compliance Certificate delivered pursuant to
Section 6.2(b) of the Credit Agreement for any calendar quarter in which the
general counsel of FNIS shall have reasonably concluded that such Commercial
Tort Claim meeting this requirement has been filed in pending litigation by the
relevant Grantor) and will promptly execute or otherwise authenticate a
supplement to this Agreement, and otherwise take all necessary action, to
subject such Commercial Tort Claim to the security interest created under this
Agreement. The Grantor(s) shall have sole control of all aspects of commercial
tort claims that are subject to this Section 5.10 unless and until an Event of
Default has occurred and is continuing, the Obligations have been accelerated as
set forth in Article 8 of the Credit Agreement and the Administrative Agent or
the other Lenders have begun exercising rights with respect to other Collateral
under this Agreement as set forth in Article 8 of the Credit Agreement.”
     (j) Section 8.14 of the Guarantee and Collateral Agreement shall be amended
by replacing the words “Section 6.10 of the Credit Agreement” contained in the
second line thereof with the words “Section 6.11 of the Credit Agreement”.
     (k) Schedule 1 of the Guarantee and Collateral Agreement shall be amended
by replacing the notice address contained therein with the following:
“c/o Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: Ronald D. Cook, General Counsel”.
     Section 13. Representations and Warranties. Holdings and the Borrower,
hereby jointly and severally represent and warrant to the Administrative Agent
and each Lender as follows:
     (a) Power; Authorization; Enforceable Obligations. Each of Holdings

38



--------------------------------------------------------------------------------



 



and the Borrower has the requisite power and authority, and the legal right, to
make, deliver and perform its obligations under this Amendment. Each of Holdings
and the Borrower has taken all necessary organizational action to authorize the
execution, delivery and performance of this Amendment. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Restructuring Transactions or with the execution, delivery, performance,
validity or enforceability of this Amendment, except (i) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect and (ii) such consents or authorizations the absence of
which would not in the aggregate have a Material Adverse Effect. This Amendment
has been duly executed and delivered on behalf of Holdings and the Borrower.
This Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against Holdings and the Borrower in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (b) No Legal Bar. The execution, delivery and performance of this Amendment
will not (i) violate any Requirement of Law in any material respect,
(ii) violate any Contractual Obligation of any Group Member or of any FNIS Loan
Party in any manner that would reasonably be expected to result in a Material
Adverse Effect or (iii) result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
permitted by the Credit Agreement, as amended by this Amendment).
     Section 14. Conditions To Effectiveness of Amendment. This Amendment shall
become effective upon the satisfaction of the following conditions; provided
that all such conditions are satisfied on or prior to December 31, 2009 (the
date that all such conditions are so satisfied, the “Amendment No. 1 Effective
Date”):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, or electronic copies or facsimiles followed promptly by
originals (unless otherwise specified), each properly executed by a Responsible
Officer of the applicable Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:
     (i) executed counterparts of this Amendment from the Borrower, Holdings,
the Required Lenders, the Majority Revolving Facility Lenders and the Majority
Term Facility Lenders;

39



--------------------------------------------------------------------------------



 



     (ii) the FNIS Loan Party Guaranty substantially in the form of Exhibit I
hereto, duly executed by FNIS and each FNIS Subsidiary Guarantor;
     (iii) executed counterparts of the Borrower Supplemental Agreement
(together with all schedules contemplated thereby, which schedules shall be
reasonably satisfactory to the Administrative Agent);
     (iv) a guaranty supplement substantially in the form of Appendix I hereto
or such other form of guaranty or guaranty supplement to guarantee the
Guaranteed Obligations (as defined in the FNIS Credit Agreement) in form and
substance reasonably satisfactory to the FNIS Administrative Agent (the “FNIS
Credit Guaranty”), duly executed by Group Members that are Loan Parties
immediately prior the Amendment No. 1 Effective Date;
     (v) evidence (in form reasonably satisfactory to the Administrative Agent
and the FNIS Administrative Agent, as the case may be) of the identity,
authority and capacity of each Responsible Officer of each Loan Party (including
any FNIS Loan Party) executing this Amendment, the Borrower Supplemental
Agreement, the FNIS Loan Party Guaranty or the FNIS Credit Guaranty;
     (vi) such documents and certifications as the Administrative Agent or the
FNIS Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization;
     (vii) opinions of counsel to Holdings, the Borrower and FNIS addressed to
the Administrative Agent and each Lender, providing legal opinions substantially
similar to those set forth on Appendix II hereto (with standard exceptions and
qualifications reasonably acceptable to the Administrative Agent);
     (viii) opinions of counsel to Holdings, the Borrower and FNIS addressed to
the FNIS Administrative Agent and each Consenting Lender that will receive FNIS
Term Loans pursuant to the terms of the Debt Exchange Agreement, providing legal
opinions substantially similar to those set forth on Appendix III hereto (with
standard exceptions and qualifications reasonably acceptable to the FNIS
Administrative Agent);
     (ix) a certificate signed by a Responsible Officer of the Borrower (in such
person’s capacity as an officer of the Borrower and not

40



--------------------------------------------------------------------------------



 



personally) certifying as to the satisfaction of the conditions set forth in
Section 14(f) and (g) of this Amendment;
     (x) a certificate signed by a Responsible Officer of FNIS (in such person’s
capacity as an officer of FNIS and not personally) attesting to the Solvency of
FNIS and the Restricted Subsidiaries (taken as a whole) and of Holdings and the
Group Members (taken as a whole) after giving effect to the FNIS Merger, this
Amendment and each of the other transactions contemplated to occur on the
Amendment No. 1 Effective Date;
     (xi) copies (certified to be true and complete by the Borrower) of any
amendments to the FNIS Merger Agreement and the disclosure schedules thereto;
     (xii) a certificate signed by a Responsible Officer of FNIS (in such
person’s capacity as an officer of FNIS and not personally) certifying as to the
satisfaction of the conditions set forth in Section 14(h) of this Amendment;
     (xiii) executed counterparts of Amendment No. 1 to the Guarantee and
Collateral Agreement, which sets forth the provisions set forth in Section 12
hereof, from the Borrower, Holdings, each subsidiary of Holdings party thereto
and the Administrative Agent;
     (xiv) an acknowledgement and confirmation signed by a Responsible Officer
of FNIS Merger Sub (A) acknowledging that (1) after giving effect to the FNIS
Merger it shall continue to be a Loan Party, Group Member and Restricted Company
under the Loan Documents with the same force and effect as if originally named
therein as “Holdings”, (2) each reference to “Holdings” in the Loan Documents,
or any schedule, exhibit, appendix, annex or addendum thereto, shall be deemed
to be to it and (3) it shall be bound by all of the terms and provisions of the
Loan Documents to which Holdings is a party and that it shall be deemed to have
ratified and affirmed its continued obligations, liabilities and indebtedness of
Holdings thereunder, and (B) confirming that the representations and warranties
set forth in Section 13 of this Amendment shall be true and correct in all
material respects on and as of the Amendment No. 1 Effective Date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date;

41



--------------------------------------------------------------------------------



 



     (xv) (A) a copy of the articles of organization, including all amendments
thereto, of FNIS Merger Sub, certified as of a recent date by the Secretary of
State of the state of its organization, and a certificate as to the good
standing of FNIS Merger Sub as of a recent date, from such Secretary of State,
(B) a certificate of the Secretary or Assistant Secretary of FNIS Merger Sub
dated the Amendment No. 1 Effective Date and certifying (1) that attached
thereto is a true and correct copy of the limited liability company agreement of
FNIS Merger Sub as in effect on the Amendment No. 1 Effective Date and at all
times since a date prior to the date of the resolutions described in clause
(2) below, (2) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors or other governing body of FNIS Merger
Sub authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (3) that the articles of
organization of FNIS Merger Sub have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (A) above, and (4) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of FNIS Merger Sub, (C) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (B) above; and
(D) such other documents as the Lenders or the Administrative Agent may
reasonably request; and
     (xvi) evidence in form and substance reasonably satisfactory to the
Administrative Agent that each Consenting Lender shall have committed to
purchase accounts receivable under the FNIS A/R Securitization Facility in an
amount sufficient to satisfy the conditions set forth in Section 2(a) of this
Amendment.
     (b) All fees and expenses required to be paid on or before the Amendment
No. 1 Effective Date shall have been paid in full in cash.
     (c) The FNIS Merger Agreement and any material agreement relating thereto
shall not have been altered, amended or otherwise changed or supplemented in a
manner material and adverse to the Lenders or any condition therein waived in a
manner material and adverse to the Lenders, in each case without the consent of
the Administrative Agent (which shall not be unreasonably withheld or delayed).
The FNIS Merger shall have been consummated, or substantially concurrently
consummated, in accordance in all material respects with the terms of the FNIS
Merger Agreement.

42



--------------------------------------------------------------------------------



 



     (d) There shall not have occurred between December 31, 2008 and the
Amendment No. 1 Effective Date any event, occurrence, change, state of
circumstances or condition which, individually or in the aggregate has had or is
reasonably likely to have a “Material Adverse Effect” (as defined in the FNIS
Merger Agreement and set forth for ease of reference in the annex attached
hereto as Annex D) with respect to FNIS, Holdings or FNIS Merger Sub (in its
capacity as the surviving entity of its merger with Holdings).
     (e) The Lenders shall have received (i) audited consolidated financial
statements of FNIS for the fiscal year ended December 31, 2008 and (ii) such
financial information for periods ending after December 31, 2008 as shall be
publicly available prior to the Amendment No. 1 Effective Date (or as may be
otherwise delivered to the Borrower pursuant to the FNIS Merger Agreement). The
Lenders shall have received pro forma consolidated financial statements as to
FNIS and its Subsidiaries (after giving effect to the FNIS Merger) for (x) the
12-month period ending on the last day of the fiscal quarter most recently ended
at least forty-five days prior to the Amendment No. 1 Effective Date and (y) the
fiscal year ended December 31, 2008 and any subsequent interim period, and
forecasts of balance sheets, income statements and cash flow statements for
(A) each fiscal quarter of 2009 and 2010 ended after the Amendment No. 1
Effective Date and (B) each fiscal year ending on December 31, 2009 through the
fiscal year ending on December 31, 2013.
     (f) The representations and warranties of the Borrower and Holdings
contained in Section 13 of this Amendment shall be true and correct in all
material respects on and as of the Amendment No. 1 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.
     (g) No Default shall exist with respect to FNIS, FNIS Merger Sub, Holdings
and their respective Subsidiaries (including the Borrower) at the time of, or
after giving effect to, the Restructuring Transactions and this Amendment.
     (h) The representations and warranties of FNIS contained in Annex E
attached hereto (and made by FNIS pursuant to the Borrower Supplemental
Agreement) shall be true and correct in all material respects on and as of the
Amendment No. 1 Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.
     (i) The Debt Exchange Agreement shall have been duly executed by all the
parties thereto and the Debt Exchange shall have been consummated, or

43



--------------------------------------------------------------------------------



 



substantially concurrently consummated, in accordance with the terms of the Debt
Exchange Agreement.
     (j) The FNIS Revolving Loan Purchases and the FNIS Term Loan Purchases
(other than in respect of the Debt Exchange) described in Section 2 and
Section 3 of this Amendment shall have been consummated, or substantially
concurrently consummated, in accordance with such sections.
     (k) The Administrative Agent shall have received the results of a recent
lien search with respect to FNIS Merger Sub in jurisdictions in which filings
are to be made pursuant to the Loan Documents, and such search shall reveal no
Liens on any of the assets of FNIS Merger Sub except for Liens permitted by
Section 7.1 of the Credit Agreement or discharged on or prior to the Amendment
No. 1 Effective Date pursuant to documentation satisfactory to the
Administrative Agent.
     (l) Each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the assets of FNIS Merger Sub which constitute
Collateral, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.1 of the Credit Agreement),
shall be in proper form for filing, registration or recordation.
     Section 15. Fee. On the Amendment No. 1 Effective Date, the Borrower shall
pay to the Administrative Agent for the ratable account of the Consenting
Lenders a fee equal to 1.00% of the aggregate amount of the Term Loans or
Revolving Commitments held by the Consenting Lenders immediately prior to the
Restructuring Transactions.
     Section 16. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. This Amendment
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.
     Section 17. Incorporation of Certain Terms. Sections 10.9, 10.10, 10.12 and
10.16 of the Credit Agreement shall apply to this Amendment mutatis mutandis as
set out in full therein.
[The remainder of this page is intentionally blank.]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            METAVANTE TECHNOLOGIES, INC.
      By:   /s/ Frank D’Angelo        Name: Frank D’Angelo       Title:   Senior
Executive Vice President    

            METAVANTE CORPORATION
      By:   /s/ Frank D’Angelo        Name: Frank D’Angelo      
Title:   President Payment Solutions Group    

            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent and Lender
      By:   /s/ Tina L. Ruyter        Name: Tina L. Ruyter       Title:   Vice
President    

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            Name of Lender:
      By:           Name:           Title:        

            If a second signature is required:
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A TO
AMENDMENT NO. 1
SECTION 6. AFFIRMATIVE COVENANTS
     Holdings and the Borrower hereby jointly and severally agree that, so long
as the Commitments hereunder remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall, and
they shall cause each other Restricted Company to:
     Section 6.1. Financial Statements. Furnish to the Administrative Agent (who
will provide to each Lender):
     (a) as soon as available, but in any event within 105 days after the end of
each fiscal year of FNIS beginning with the fiscal year ending on December 31,
2008, a consolidated balance sheet of FNIS and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of KPMG LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that if the independent auditor provides an attestation and a report
with respect to management’s report on internal control over financial reporting
and its own evaluation of internal control over financial reporting, then such
report may include a qualification or limitation due to the exclusion of any
acquired business from such report to the extent such exclusion is permitted
under rules or regulations promulgated by the SEC or the Public Company
Accounting Oversight Board;
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of FNIS beginning
with the fiscal quarter ending on March 31, 2008, a consolidated balance sheet
of FNIS and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the fiscal year
then ended, setting forth, in each case, in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of FNIS as fairly presenting in all material respects the
financial condition, results

A-1



--------------------------------------------------------------------------------



 



of operations, shareholders’ equity and cash flows of FNIS and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;
     (c) as soon as available, but in any event no later than 105 days after the
end of each fiscal year, forecasts prepared by management of FNIS, in form
reasonably satisfactory to the Administrative Agent of consolidated balance
sheets, income statements and cash flow statements of FNIS and its Subsidiaries
for the fiscal year following such fiscal year then ended, which shall be
prepared in good faith upon reasonable assumptions at the time of preparation
and which shall state therein all the material assumptions on the basis of which
such forecasts were prepared), it being understood that actual results may vary
from such forecasts and that such variations may be material; provided that
compliance with this Section 6.1(c) shall not be required so long as FNIS
achieves and maintains at least two of the following three ratings: (i) a
corporate credit rating of BBB- or higher from S&P, (ii) a corporate family
rating of Baa3 or higher from Moody’s and (iii) an issuer default rating of BBB-
or higher from Fitch Ratings”; and
     (d) if there are any Unrestricted Subsidiaries as of the last day of any
fiscal quarter, simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.1(a) and 6.1(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.
     Section 6.2. Certificates; Other Information. Furnish to the Administrative
Agent to be provided to each Lender:
     (a) no later than five days after the delivery of each set of consolidated
financial statements referred to in Section 6.1(a), a certificate of FNIS’
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.10 or, if any such Event of
Default shall exist, stating the nature and status of such event;
     (b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Section 6.1(a) and 6.1(b), a
duly completed Compliance Certificate signed by a Responsible Officer of FNIS;
     (c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of FNIS, and
copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its

A-2



--------------------------------------------------------------------------------



 



equivalent) which FNIS files, copies of any report, filing or communication with
the SEC under Section 13 or 15(d) of the 1934 Act, or with any Governmental
Authority that may be substituted therefor, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any notices of default
or acceleration received by any Loan Party or notices of default or acceleration
furnished by any Loan Party to any holder of debt securities of any of the
Restricted Companies pursuant to the terms of any documentation governing any
Permitted Subordinated Indebtedness in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders;
     (e) promptly after the receipt thereof by a Specified Responsible Officer
of FNIS, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;
     (f) together with the delivery of each Compliance Certificate pursuant to
Section 6.2(b), a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.11; and
     (g) promptly after any request therefor, such additional information
regarding the business, legal, financial or corporate affairs of any Restricted
Company, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which FNIS
posts such documents, or provides a link thereto on its website on the Internet
at the following website address: www.investor.fidelityinfoservices.com/sec.cfm;
or (ii) on which such documents are posted on the Borrower’s or FNIS’s behalf on
IntraLinks or other relevant website, to which each Lender and the
Administrative Agent are granted access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower or FNIS shall notify (which may be by facsimile or electronic mail or
by an automated electronic alert of a posting) the Administrative Agent of the
posting of any such documents which notice may be included in the certificate
delivered pursuant to Section 6.2(b). Except for such Compliance Certificates,
the Administrative

A-3



--------------------------------------------------------------------------------



 



Agent shall have no obligation to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower or FNIS
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or FNIS or their respective securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or FNIS or their respective securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
     Section 6.3. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer obtains knowledge of:
     (a) the occurrence of any Default; and
     (b) any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including any matter arising out of or resulting
from (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event.
     Each notice pursuant to this Section 6.3 shall be accompanied by a written
statement of a Responsible Officer of FNIS or the Borrower (x) that such notice
is

A-4



--------------------------------------------------------------------------------



 



being delivered pursuant to Section 6.3(a) or (b) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action FNIS or the Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.3(a) shall describe with particularity to the
extent known any and all provisions of this Agreement and any other Loan
Document in respect of which such Default exists.
     Section 6.4. Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.
     Section 6.5. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.5 (and, in the case of any Restricted Subsidiary, other than the
Borrower, to the extent the failure to do so, could not reasonably be expected
to have a Material Adverse Effect) and (b) take all reasonable action to
maintain all rights, privileges (including its good standing), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     Section 6.6. Maintenance of Properties. Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, ordinary wear
and tear excepted and casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions to material properties and equipment in accordance with
prudent industry practice.
     Section 6.7. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as FNIS and
the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons except, in the case of Foreign Subsidiaries,
to the extent that the failure to maintain such insurance with respect to one or
more Foreign Subsidiaries could not reasonably be expected to result in a
Material Adverse Effect.
     Section 6.8. Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or

A-5



--------------------------------------------------------------------------------



 



property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.
     Section 6.9. Books and Records. Maintain proper books of record and
account, in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of FNIS or such
Restricted Subsidiary, as the case may be.
     Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to FNIS; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than once during any calendar year absent the existence
of an Event of Default and such inspections shall be conducted at the sole
expense of the Administrative Agent without charge to the Borrower; provided
further that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give FNIS the opportunity to participate in any
discussions with FNIS’s accountants.
     Section 6.11. Additional Collateral, etc.
     (a) With respect to any property acquired after the Closing Date by any
Group Member (other than (1) any property described in paragraph (b), (c) or
(d) below, (2) any property subject to a Lien expressly permitted by
Section 7.1(p), (3) any property subject to a Lien permitted under Section 7.1
constituting purchase money indebtedness or Capitalized Leases, including any
sale-leaseback transactions) and (4) property acquired by any Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such

A-6



--------------------------------------------------------------------------------



 



property and promptly (ii) take all actions necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
     (b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Group Member (other than (A) any such real property subject
to a Lien expressly permitted by Section 7.1(p), (B) any such real property
subject to a Lien permitted under Section 7.1 constituting purchase money
indebtedness or Capitalized Leases, including any sale-leaseback transactions)
and (C) real property acquired by any Foreign Subsidiary), promptly (i) execute
and deliver a first priority Mortgage, in favor of the Administrative Agent, for
the benefit of the Lenders, covering such real property, (ii) if requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent a customary legal
opinion relating to such real property, which opinion shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
     (c) With respect to any new Subsidiary (other than a Foreign Subsidiary)
created or acquired after the Closing Date by any Group Member (which, for the
purposes of this paragraph (c), shall include any existing Subsidiary of any
Group Member that ceases to be a Foreign Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any Group Member, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new

A-7



--------------------------------------------------------------------------------



 



Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent and
(C) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions regarding any foreign collateral with
respect to any such new Subsidiary, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
     (d) With respect to any new Foreign Subsidiary created or acquired after
the Closing Date by any Group Member (other than by any Group Member that is a
Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any such
Group Member (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above
with respect to any such new Foreign Subsidiary with assets in excess of
$5,000,000, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
     (e) Notwithstanding anything to the contrary in this Section 6.11 or in any
Security Document, the requirement to provide additional guaranties or
collateral from any Group Member or any Subsidiary thereof shall be deemed to be
timely satisfied so long as such required guaranties are made and collateral is
granted within 60 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after the end of the fiscal quarter of FNIS
in which the event arose that requires the making of such guaranty or the grant
of such collateral by the relevant Group Member or its Subsidiary; provided that
in connection with any acquisition of any Restricted Company by a Group Member,
if any Subsidiary of a Group Member that is not already a Subsidiary Guarantor
shall be required, pursuant to the provisions of Section 6.11 to become a
Subsidiary Guarantor, the Borrower shall, in each case at the Borrower’s expense
and within 30 days of being so required, cause such Subsidiary to duly execute

A-8



--------------------------------------------------------------------------------



 



and deliver to the Administrative Agent the Guarantee and Collateral Agreement
(or a joinder thereto).
     Section 6.12. Covenant to Guarantee Obligations by FNIS Loan Parties.
     (a) Cause the following Restricted Subsidiaries that are not Group Members
to guarantee the Obligations (each, a “FNIS Subsidiary Guarantor”): such
Restricted Subsidiaries as shall constitute, together with the Group Members
that are Loan Parties, (x) at least 95% of the Consolidated EBITDA of FNIS and
its Domestic Subsidiaries (excluding, for the purposes of such calculation,
(1) all Unrestricted Subsidiaries, but including any Subsidiaries that were, at
one time, designated as Unrestricted Subsidiaries, but have been redesignated as
Restricted Subsidiaries pursuant to Section 6.13 and (2) all Prohibited
Restricted Subsidiaries described in the following sentence for so long as the
relevant Indebtedness remains outstanding) for the four fiscal quarters most
recently ended for which financial statements have been delivered pursuant to
Section 6.1 and (y) at least 95% of the Total Assets of FNIS and its Domestic
Subsidiaries (excluding, for the purposes of such calculation, (1) all
Unrestricted Subsidiaries, but including any Subsidiaries that were, at one
time, designated as Unrestricted Subsidiaries, but have been redesignated as
Restricted Subsidiaries pursuant to Section 6.13 and (2) all Prohibited
Restricted Subsidiaries described in the following sentence for so long as the
relevant Indebtedness remains outstanding) as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 6.1. Notwithstanding the foregoing, (i) any Restricted
Subsidiary (other than a Group Member) that is a guarantor of any Permitted
Subordinated Indebtedness shall also be required to be a FNIS Subsidiary
Guarantor, (ii) no Subsidiary shall be required to be a FNIS Subsidiary
Guarantor if such Subsidiary is a Foreign Subsidiary or a Domestic Subsidiary of
a Foreign Subsidiary and (iii) no Restricted Subsidiary that is prohibited from
guaranteeing the Obligations pursuant to documents governing any Indebtedness
assumed in connection with a Permitted Acquisition and not incurred in
contemplation thereof (each, a “Prohibited Restricted Subsidiary”) shall be
required to become a FNIS Subsidiary Guarantor for so long as such Indebtedness
remains outstanding.
     (b) At the end of each fiscal quarter of FNIS, the Borrower shall determine
whether any Restricted Companies that are not currently FNIS Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.12(a) to
become FNIS Subsidiary Guarantors and, within 60 days after the end of such
fiscal quarter (or such longer period as the Administrative Agent may agree in
its reasonable discretion), will at the Borrower’s expense, cause any new FNIS
Subsidiary Guarantors (each, an “Additional Guarantor”) to duly execute and
deliver to the Administrative Agent a guaranty substantially in the form of
Exhibit I (either directly or via a guaranty supplement) or such other form of

A-9



--------------------------------------------------------------------------------



 



guaranty or guaranty supplement to guarantee the Obligations in form and
substance reasonably satisfactory to the Administrative Agent and FNIS, it being
understood and agreed that FNIS and each Subsidiary that is required to be an
FNIS Subsidiary Guarantor on the Amendment No. 1 Effective Date shall duly
execute and deliver to the Administrative Agent a FNIS Loan Party Guaranty on
the Amendment No. 1 Effective Date; provided that in connection with any
acquisition of any Restricted Company (other than a Group Member), if any
Subsidiary that is not already a FNIS Subsidiary Guarantor shall be required,
pursuant to the provisions of Section 6.12(a) to become a FNIS Subsidiary
Guarantor, the Borrower shall, in each case at the Borrower’s expense and within
30 days of being so required, cause such Subsidiary to duly execute and deliver
to the Administrative Agent a FNIS Loan Party Guaranty.
     (c) Notwithstanding anything to the contrary in this Agreement, to the
extent that FNIS shall determine at any time that certain Restricted
Subsidiaries that are not required to be FNIS Subsidiary Guarantors pursuant to
the foregoing provisions of Section 6.12(a) are parties to a FNIS Loan Party
Guaranty, FNIS shall be entitled to give notice to that effect to the
Administrative Agent whereupon such Restricted Subsidiaries shall no longer be
deemed to be FNIS Subsidiary Guarantors and the Administrative Agent shall
promptly release each such Restricted Subsidiary from its FNIS Subsidiary
Guaranty.
     Section 6.13. Designation of Subsidiaries. FNIS may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) other than in the case
of the designation of (x) a Joint Venture in existence on the Amendment No. 1
Effective Date that thereafter becomes a Subsidiary or (y) a Securitization
Vehicle (each, an “Excluded Unrestricted Subsidiary”), immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) other than in the case of the designation of a Excluded Unrestricted
Subsidiary, immediately after giving effect to such designation, FNIS and its
Consolidated Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 7.10 (and, as a condition precedent to the
effectiveness of any such designation, FNIS shall deliver to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) neither the Borrower nor any borrower
under the FNIS Credit Agreement may be designated as an Unrestricted Subsidiary,
(iv) no designation of a Restricted Subsidiary as an Unrestricted Subsidiary,
other than an Excluded Unrestricted Subsidiary, shall be effective if,
immediately after such designation, (1) the Consolidated EBITDA of the
Unrestricted Subsidiaries would exceed 10% of the Consolidated EBITDA of the
Consolidated Companies for the four fiscal quarter period then most recently
ended or (2) the Total Assets of all Unrestricted Subsidiaries would exceed 5%
of the Total Consolidated Assets, in each case determined without regard to any
Excluded Unrestricted Subsidiary at any time

A-10



--------------------------------------------------------------------------------



 



after such Person becomes a Subsidiary, and (v) no Subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose
of any Permitted Subordinated Indebtedness. The designation of any Subsidiary
(other than a Securitization Vehicle) as an Unrestricted Subsidiary shall
constitute an Investment by the applicable Restricted Companies therein at the
date of designation in an amount equal to the net book value (or, in the case of
any guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Amendment No. 1 Effective Date (including by redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary), the Indebtedness of such
Person outstanding on such date will be deemed to have been incurred by such
Person on such date for purposes of Section 7.3, but will not be considered the
sale or issuance of Equity Interests for purposes of Section 7.5.

A-11



--------------------------------------------------------------------------------



 



ANNEX B TO
AMENDMENT NO. 1
SECTION 7. NEGATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall not, and
shall not permit any of the other Restricted Companies to, directly or
indirectly:
     7.1 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) (i) Liens pursuant to any Loan Document and (ii) Liens granted by the
FNIS Loan Parties pursuant to any FNIS Loan Document;
     (b) Liens existing on the Amendment No. 1 Effective Date and listed on
Schedule 7.1 and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.3, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.3;
     (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days, or, if more than 30 days overdue,
(i) which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;
     (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect

B-1



--------------------------------------------------------------------------------



 



thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;
     (e) (i) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.1(e);
     (f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this
Section 7.1(f);
     (g) easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially and adversely interfere
with the ordinary conduct of the business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under paragraph (h) of Section 8;
     (i) Liens arising in connection with the Cash Management Practices,
including Liens securing borrowings from financial institutions and their
Affiliates permitted under Section 7.3(m) to the extent specified therein;
     (j) (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of FNIS or any of its material Restricted Subsidiaries
or (B) secure any Indebtedness (other than any obligation that is Indebtedness
solely as a result of the operation of clause (e) of the definition thereof) and
(ii) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by any Restricted Company or by a
statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;

B-2



--------------------------------------------------------------------------------



 



     (k) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry and (iv) of
financial institutions funding the Vault Cash Operations in the cash provided by
such institutions for such Vault Cash Operations;
     (m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.2(h) and (l) to be applied against the purchase price for such
Investment, and (B) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.5 and (ii) on cash earnest money deposits
made by any Restricted Company in connection with any letter of intent or
purchase agreement permitted hereunder;
     (n) Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary to the extent permitted under Section 7.3;
     (o) Liens in favor of any Restricted Company securing Indebtedness
permitted under Section 7.3(e) or other obligations other than Indebtedness owed
by a Restricted Company to another Restricted Company;
     (p) Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) in the case of Liens securing purchase money
Indebtedness or Capitalized Leases, such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition); provided that individual financings otherwise
permitted to be secured hereunder provided by one Person (or its affiliates) may
be cross collateralized to other such financings provided by such Person (or its
affiliates), (iii) in the case of Liens securing Indebtedness other than
purchase money Indebtedness or Capitalized Leases, such Liens do not extend to
the property of

B-3



--------------------------------------------------------------------------------



 



any Person other than the Person acquired or formed to make such acquisition and
the subsidiaries of such Person and (iv) the Indebtedness secured thereby (or,
as applicable, any modifications, replacements, renewals or extensions thereof)
is permitted under Section 7.3;
     (q) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable Law) regarding leases entered into by FNIS or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);
     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;
     (s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;
     (t) Liens securing obligations permitted under Section 7.3(u) to the extent
specified therein;
     (u) Liens on the assets of a Securitization Vehicle securing Indebtedness
under any Securitization Financing permitted under Section 7.3(v);
     (v) Liens securing the Specified Non-Recourse Indebtedness permitted under
Section 7.3(f) to the extent specified therein; and
     (w) other Liens securing Indebtedness or other obligations outstanding in
an aggregate principal amount not to exceed the greater of (i) 5% of Total
Consolidated Assets and (ii) $150,000,000.
     7.2 Investments. Make or hold any Investments, except:
     (a) Investments by a Restricted Company in assets that were Cash
Equivalents when such Investment was made, and the holding of cash at any time
by a Restricted Company;
     (b) loans or advances to directors, officers, members of management,
employees and consultants of a Restricted Company in an aggregate amount not to
exceed $20,000,000 at any time outstanding, for business related travel,

B-4



--------------------------------------------------------------------------------



 



entertainment, relocation and analogous ordinary business purposes or in
connection with such Person’s purchase of Equity Interests of FNIS;
     (c) Investments (i) by any Loan Party in any other Loan Party, (ii) by FNIS
or any of its Domestic Subsidiaries in FNIS or any of its Domestic Subsidiaries,
(iii) by any Restricted Subsidiary that is not a Loan Party in any Restricted
Company and (iv) by any Loan Party in any Restricted Subsidiary that is not a
Loan Party in an aggregate amount for all such Investments under this clause
(iv) not to exceed, at the time such Investment is made and after giving effect
to such Investment, the sum of (A) $100,000,000, plus (B) the amount (if
positive) by which 5% of the Total Consolidated Assets exceeds the aggregate
amount of all Investments in Unrestricted Subsidiaries made or deemed to be made
pursuant to Section 7.2(n), plus (C) the aggregate amount of any cash repayment
of or return on such Investments theretofore received by the Loan Parties;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
     (e) Investments consisting of Liens, Indebtedness, Dispositions and
Restricted Payments permitted under Section 7.1, 7.3, 7.5 and 7.6, respectively;
     (f) Investments existing or contemplated on the Amendment No. 1 Effective
Date (including those in the Brazilian Joint Venture) and set forth on
Schedule 7.2 and any modification, replacement, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 7.2;
     (g) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.5;
     (h) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of more than
50% of the Equity Interests in a Person that, upon the consummation thereof,
will be owned directly by FNIS or one or more of its wholly owned Subsidiaries
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.2(h) (each, a “Permitted Acquisition”):

B-5



--------------------------------------------------------------------------------



 



     (i) FNIS and any such newly created or acquired Subsidiary shall, or will
within the times specified therein, have complied with the requirements of
Section 6.11 or Section 6.12, as the case may be;
     (ii) any Indebtedness incurred in connection with such acquisition by FNIS
or any Restricted Subsidiary shall be permitted by Section 7.3;
     (iii) (A) immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, FNIS shall be in Pro Forma Compliance with all of
the covenants set forth in Section 7.10, in each case such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders (either pursuant to Section 6.1(a) or
(b) or in any subsequent delivery of financial information by FNIS or the
Borrower to the Administrative Agent prior to such purchase or other
acquisition) as though such purchase or other acquisition had been consummated
as of the first day of the fiscal period covered thereby and, with respect to
each such purchase or other acquisition having total consideration in excess of
$100,000,000, evidenced by a certificate from the chief financial officer (or
other equivalent officer) of FNIS or the Borrower demonstrating such compliance
calculation in reasonable detail;
     (iv) if the total consideration of such Permitted Acquisition exceeds
$100,000,000, FNIS or the Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, no later than five Business Days after the date
on which any such purchase or other acquisition is consummated, a certificate of
a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.2(h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
     (v) such purchase or other acquisition was approved by the board of the
directors (or other applicable governing body) of the Person being acquired;
     (i) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of any Person and in
settlement of obligations of, or other disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

B-6



--------------------------------------------------------------------------------



 



     (j) Investments and transfers of funds among the Consolidated Companies
that are made in accordance with the Cash Management Practices;
     (k) advances of payroll payments to employees in the ordinary course of
business;
     (l) Guarantees by a Restricted Company of leases (other than Capitalized
Leases) entered into in the ordinary course of business;
     (m) Investments in the ordinary course consisting of endorsements for
collection or deposit;
     (n) Investments by Restricted Companies in Unrestricted Subsidiaries after
the Amendment No. 1 Effective Date (it being understood and agreed that the book
value of the assets of an Unrestricted Subsidiary other than any Securitization
Vehicle at the time of its designation as such pursuant to Section 6.13 shall be
deemed to be an Investment made in such Unrestricted Subsidiary in an amount
equal to such book value, but if such Unrestricted Subsidiary is not
wholly-owned by the Restricted Companies, only an amount proportional to such
Restricted Companies’ ownership therein shall be included in this calculation)
in an aggregate amount for all such Investments (less an amount equal to the
book value of all Unrestricted Subsidiaries other than any Securitization
Vehicle that, after the Amendment No. 1 Effective Date, are redesignated by FNIS
to be Restricted Subsidiaries, calculated as of the date of such redesignation)
not to exceed for all Unrestricted Subsidiaries (other than Securitization
Vehicles), at the time such Investment is made and after giving effect to such
Investment, the sum of (i) an amount equal to 5% of the Total Consolidated
Assets as of such time (net of any Investment made pursuant to
Section 7.2(c)(iv)(B)), plus (ii) the aggregate amount of any cash repayment of
or return on such Investments theretofore received by Restricted Companies after
the Amendment No. 1 Effective Date;
     (o) Investments consisting of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (p) Investments of funds held by the Exchange Companies for the benefit of
their customers in connection with their like-kind-exchange operations;
     (q) any Investment in a Securitization Vehicle or any Investment by a
Securitization Vehicle in any other Person in connection with a Securitization
Financing permitted by Section 7.3(v), including Investments of funds held in
accounts permitted or required by the arrangements governing the Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Vehicle is in the form of a purchase money note, contribution of
additional Securitization Assets or equity investments; and

B-7



--------------------------------------------------------------------------------



 



     (r) so long as immediately after giving effect to any such Investment, no
Event of Default has occurred and is continuing, other Investments in an
aggregate amount for all such Investments (calculated using the actual amount of
such Investments as funded by the Restricted Companies) not to exceed at any
time the sum of (i) $250,000,000 and (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by the
Restricted Companies.
     7.3 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Permitted Subordinated Indebtedness;
     (b) (i) Indebtedness of the Loan Parties under the Loan Documents and
(ii) Indebtedness of FNIS and any of its Restricted Subsidiaries under the FNIS
Loan Documents and any Permitted Refinancing thereof;
     (c) Indebtedness outstanding on the Amendment No. 1 Effective Date and
listed on Schedule 7.3 and any Permitted Refinancing thereof;
     (d) Guarantees by a Restricted Company in respect of Indebtedness of
another Restricted Company otherwise permitted hereunder; provided that (x) no
Guarantee by any Restricted Company (other than the Borrower) of any Permitted
Subordinated Indebtedness (or any Permitted Refinancing thereof) shall be
permitted unless such Restricted Company shall have also provided a Guarantee of
the Obligations substantially on the terms set forth in Section 2 of the
Guarantee and Collateral Agreement in accordance with Section 6.11 or the FNIS
Loan Party Guaranty in accordance with Section 6.12 and (y) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;
     (e) Indebtedness of a Restricted Company that constitutes an Investment
permitted by Section 7.2;
     (f) (i) Indebtedness incurred in the ordinary course of business by the
Exchange Companies in connection with “1031 exchange” transactions under
Section 1031 of the Code (or regulations promulgated thereunder, including
Revenue Procedure 2000-37) that is limited in recourse to the properties (real
or personal) which are the subject of such “1031 exchange” transactions and (ii)
Indebtedness incurred in the ordinary course of business by the Leasing
Companies in connection with their leasing business that is limited in recourse
to the assets being financed by such Indebtedness (collectively, the “Specified
Non-Recourse Indebtedness”);

B-8



--------------------------------------------------------------------------------



 



     (g) Indebtedness of Foreign Subsidiaries of FNIS;
     (h) Indebtedness of a Restricted Company assumed in connection with any
Permitted Acquisition and not incurred in contemplation thereof, and any
Permitted Refinancing thereof;
     (i) Indebtedness incurred by any Restricted Company representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;
     (j) Indebtedness consisting of promissory notes issued by any Restricted
Company to future, present or former directors, officers, members of management,
employees or consultants of FNIS or any of its Subsidiaries or their respective
estates, heirs, family members, spouses or former spouses to finance the
purchase or redemption of Equity Interests of FNIS permitted by Section 7.6;
     (k) Indebtedness incurred by a Restricted Company in a Permitted
Acquisition or Disposition under agreements providing for indemnification, the
adjustment of the purchase price or similar adjustments;
     (l) Indebtedness consisting of obligations of any Restricted Company under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;
     (m) Indebtedness (including intercompany Indebtedness among the
Consolidated Companies) in respect of the Cash Management Practices;
     (n) obligations of the Consolidated Companies with respect to liabilities
arising from the Vault Cash Operations;
     (o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Company contained in supply
arrangements, in each case, in the ordinary course of business;
     (p) Indebtedness incurred by a Restricted Company constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to such similar
reimbursement-type obligations; provided that upon the drawing of such letters
of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;
     (q) obligations in respect of bid, performance, stay, customs, appeal and
surety bonds and performance and completion guarantees provided by a

B-9



--------------------------------------------------------------------------------



 



Restricted Company or obligations in respect of letters of credit related
thereto, in each case in the ordinary course of business or consistent with past
practice;
     (r) Guarantees by FNIS of Indebtedness permitted under this Section 7.3;
     (s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (t) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
     (u) Indebtedness incurred in the ordinary course of business in connection
with relocation service transactions and secured by the properties which are the
subject of such transactions;
     (v) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Companies and a Securitization Vehicle (a
“Securitization Financing”); provided that (i) such Indebtedness when incurred
shall not exceed 100% of the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, (ii) such Indebtedness
is created and any Lien attaches to such property concurrently with or within
forty-five (45) days of the acquisition thereof, and (iii) such Lien does not at
any time encumber any property other than the property financed by such
Indebtedness;
     (w) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.1 or (ii) secured by Liens
permitted under Sections 7.1(e)(ii), 7.1(e)(iii), 7.1(f), or 7.1(r);
     (x) other Indebtedness of Restricted Companies in an aggregate principal
amount not to exceed the greater of (i) 10% of Total Consolidated Assets and
(ii) $300,000,000 at any time outstanding; and
     (y) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (x) above;
provided that at the time of incurrence or assumption of any Specified Debt
described below, after giving effect to such Specified Debt, the aggregate
principal amount of all Specified Debt shall not exceed the greater of
$500,000,000 and 15% of Consolidated Shareholders’ Equity (the test set forth in
this proviso is referred to herein as the “Specified Debt Test”). For purposes
hereof, “Specified Debt” means, without duplication, (A) any Indebtedness of a
Loan Party that is secured by Liens permitted to exist in reliance on any of
clauses

B-10



--------------------------------------------------------------------------------



 



(a)(i), (n), (p) or (w) of Section 7.1 and (B) (1) any Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted to exist in
reliance on any of clauses (g), (h), (w)(i) (but only if the Liens securing such
Indebtedness are permitted to exist in reliance on any of clauses (n), (p) or
(w) of Section 7.1) or (x) of this Section 7.3 (the “Included Debt”) and (2) any
Guarantee of Included Debt permitted by this Section 7.3.
     7.4 [Intentionally Omitted].
     7.5 Disposition of Property. Make any Disposition of any of its property to
Persons that are not Restricted Companies except:
     (a) Dispositions of obsolete, used, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Restricted Companies;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of property to the extent that (z) such property is
exchanged for credit against the purchase price of similar replacement property
or (aa) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
     (d) Dispositions pursuant to and in accordance with the Cash Management
Practices and in connection with the Vault Cash Operations;
     (e) Dispositions permitted by Sections 7.2 and 7.6 and Liens permitted by
Section 7.1;
     (f) Dispositions by any Restricted Company of property pursuant to
sale-leaseback transactions; provided that (i) the fair market value of all
property so Disposed of shall not exceed $100,000,000 from and after
September 12, 2007 and (ii) the purchase price for such property shall be paid
to such Restricted Company for not less than 75% cash consideration;
     (g) Dispositions of cash and Cash Equivalents;
     (h) Dispositions of accounts receivable in connection with the collection
or compromise thereof;
     (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Restricted Companies;

B-11



--------------------------------------------------------------------------------



 



     (j) transfers of property subject to Casualty Events upon receipt of the
Net Cash Proceeds of such Casualty Event;
     (k) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of FNIS, are not material to the conduct of the business of the
Restricted Companies;
     (l) Dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements (i) in
substantially the form as such arrangements are in effect on the Amendment No. 1
Effective Date or (ii) to the extent that the Net Cash Proceeds of such
Disposition are either reinvested or applied to prepay loans pursuant to
Section 2.06(b) of the FNIS Credit Agreement or Section 2.11(b) hereof;
     (m) Dispositions of property to an Unrestricted Subsidiary; provided that
to the extent constituting an Investment, such Investment must be an Investment
permitted by Section 7.2;
     (n) Dispositions of real property and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;
     (o) Dispositions of tangible property in the ordinary course of business as
part of a like-kind exchange under Section 1031 of the Code;
     (p) voluntary terminations of Swap Contracts;
     (q) Dispositions of Unrestricted Subsidiaries;
     (r) Dispositions of Securitization Assets (or a fractional undivided
interest therein) in a Securitization Financing permitted under Section 7.3(v);
provided that no Group Member shall be permitted to Dispose of its accounts
receivable or any related assets to the FNIS Securitization Vehicle in respect
of the FNIS A/R Securitization Facility (each, as defined in Amendment No. 1)
prior to payment in full of all Obligations hereunder; and
     (s) Dispositions of property not otherwise permitted under this Section 7.5
by a Restricted Company to Persons that are not Affiliates of the Loan Parties;
provided that (i) such Disposition is made in good faith on an arms’ length
basis and (ii) the Net Cash Proceeds of such Disposition are either reinvested
or applied to prepay loans pursuant to Section 2.06(b) of the FNIS Credit
Agreement or Section 2.11(b) hereof.

B-12



--------------------------------------------------------------------------------



 



     7.6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
     (a) each Restricted Subsidiary may make Restricted Payments to any other
Restricted Company (and, in the case of a Restricted Payment by a non-wholly
owned Restricted Subsidiary, to (i) any other Restricted Company and (ii) each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests);
     (b) any Restricted Company may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests) of such Person;
     (c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, FNIS may make Restricted Payments;
     (d) to the extent constituting Restricted Payments, FNIS and its Restricted
Subsidiaries may enter into transactions expressly permitted by Section 7.5 and
7.8;
     (e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants; and
     (f) FNIS may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of FNIS and its Restricted
Companies.
     7.7 [Intentionally Omitted].
     7.8 Transaction with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions among the Restricted Companies, (b) on
fair and reasonable terms substantially as favorable to a Restricted Company as
would be obtainable by such Restricted Company at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the payment
of fees and expenses in connection with the consummation of the FNIS Merger, (d)
[intentionally omitted], (e) loans and other transactions by FNIS and its
Restricted Subsidiaries to the extent permitted under this Section 7,
(f) customary fees payable to any directors of FNIS and reimbursement of
reasonable out of pocket costs of the directors of FNIS, (g) employment and
severance arrangements between any Restricted Company and their officers and
employees in the ordinary course of business, (h) payments by any Restricted
Company pursuant to the tax sharing agreements among FNIS and its Subsidiaries
on customary terms, (i) the payment of customary fees and indemnities to
directors, officers and employees

B-13



--------------------------------------------------------------------------------



 



of FNIS and its Subsidiaries in the ordinary course of business,
(j) transactions pursuant to agreements in existence on the Amendment No. 1
Effective Date and set forth on Schedule 7.8 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(k) Restricted Payments permitted under Section 7.6, (l) any transaction with a
Securitization Vehicle as part of a Securitization Financing permitted under
Section 7.3(v), and (m) transactions engaged in by Restricted Companies with
Unrestricted Subsidiaries in good faith to effect (i) the Cash Management
Practices and Vault Cash Operations, (ii) the operations, governance,
administration and corporate overhead of the Consolidated Companies and
(iii) the tax management of the Consolidated Companies. For the purposes of this
Section 7.8, (x) each Unrestricted Subsidiary shall be deemed to be an Affiliate
of each Restricted Company and (y) neither Fidelity National Financial, Inc., a
Delaware corporation, nor Lender Processing Services, Inc., a Delaware
corporation, nor any of their respective direct or indirect Subsidiaries, shall
be deemed to be an Affiliate of the Restricted Companies solely due to
overlapping officers or directors.
     7.9 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of any Restricted Subsidiary to make Restricted Payments to any Loan
Party or to otherwise transfer property to or invest in any Loan Party, provided
that the foregoing shall not apply to Contractual Obligations which (i)
(x) exist on the Amendment No. 1 Effective Date and (to the extent not otherwise
permitted by this Section 7.9) are listed on Schedule 7.9 hereto and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such restrictions
that are contained in such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such Contractual Obligations were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary,
(iii) arise in connection with any Disposition permitted by Section 7.5,
(iv) are customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures permitted under Section 7.2 and
applicable solely to such Joint Venture entered into in the ordinary course of
business, (v) are negative pledges in favor of any holder of Indebtedness
permitted under Section 7.3 but solely to the extent any negative pledge relates
to the property financed by or the subject of such Indebtedness, (vi) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (vii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, or

B-14



--------------------------------------------------------------------------------



 



(viii) are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business.
     7.10 Financial Covenants. (a) Maximum Leverage Ratio. Permit the Leverage
Ratio as of the end of any fiscal quarter of FNIS set forth below to be greater
than the ratio set forth below opposite the applicable period ending date:

          Period Ending Date   Leverage Ratio
March 31, 2009 through December 31, 2009
    3.5:1.0  
March 31, 2010 and thereafter
    3.25:1.0  

     (b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as
of the end of any fiscal quarter of FNIS set forth below to be less than the
ratio set forth below opposite the applicable period ending date:

              Interest Period Ending Date   Coverage Ratio
March 31, 2009 and thereafter
    4.00:1.0  

     7.11 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted) any Permitted Subordinated Indebtedness or make any payment in
violation of any subordination terms of any Permitted Subordinated Indebtedness,
except (i) the refinancing thereof with the Net Cash Proceeds of any Permitted
Subordinated Indebtedness or with the proceeds of any issuance of Equity
Interests (other than Disqualified Equity Interests) of any Consolidated
Company, (ii) the conversion of any Permitted Subordinated Indebtedness to
Equity Interests (other than Disqualified Equity Interests) and (iii) so long as
no Event of Default has occurred and is continuing or would result therefrom,
prepayments, redemptions or repurchases of Permitted Subordinated Indebtedness
if after giving effect to such prepayment, redemption or repurchase, the
Leverage Ratio, calculated on a Pro Forma Basis, shall not be greater than
3.25:1 (and, in the case of any such prepayment, redemption or repurchase
pursuant to this clause (iii) in respect of aggregate principal amounts
exceeding $25,000,000 in any fiscal year, evidenced by a certificate from a
Responsible Officer of the Borrower or FNIS demonstrating such compliance
calculation in reasonable detail).

B-15



--------------------------------------------------------------------------------



 



ANNEX C TO
AMENDMENT NO. 1
SECTION 8. Events of Default
     (a) Non-Payment. Any Restricted Company fails to pay (i) when due, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan or any other amount payable hereunder
or with respect to any other Loan Document; or
     (b) Specific Covenants. Any Restricted Company fails to perform or observe
any term, covenant or agreement contained in any of Section 6.3(a), 6.5(a)
(solely with respect to the Borrower) or Section 7 of this Agreement, or
Section 5.7(b) of the Guarantee and Collateral Agreement; or
     (c) Other Defaults. Any Restricted Company fails to perform or observe any
other term, covenant or agreement (not specified in paragraphs (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Borrower; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Restricted Company herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material and adverse respect when made or deemed made; or
     (e) Cross-Default. Any Material Company (i) fails to make any payment after
the applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such

C-1



--------------------------------------------------------------------------------



 



Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or
     (f) Insolvency Proceedings, Etc. Any Material Company institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Material Company in an amount exceeding the Threshold Amount and
is not paid, released, vacated or fully bonded within 60 days after its issue or
levy; or
     (h) Judgments. There is entered against any Material Company a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and does not
deny coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of FNIS under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect, or (ii) FNIS or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect; or
     (j) Change of Control. There occurs any Change of Control; or

C-2



--------------------------------------------------------------------------------



 



     (k) Collateral Documents. Any Security Document after delivery thereof
pursuant to this Agreement shall for any reason (other than pursuant to the
terms thereof including as a result of a transaction permitted under
Section 7.5) cease to create a valid and perfected first priority Lien on and
security interest in any material portion of the Collateral, subject to Liens
permitted under Section 7.1, or any Loan Party shall assert in writing such
invalidity or lack of perfection or priority (other than in an informational
notice delivered to the Administrative Agent), except to the extent that any
loss of perfection or priority results from the failure of the Administrative
Agent to maintain possession of certificates or other possessory collateral
actually delivered to it representing securities or other collateral pledged
under the Security Documents or to file Uniform Commercial Code financing
statements, continuation statements, filings regarding intellectual property
rights, or equivalent filings and except, as to Collateral consisting of real
property, to the extent that such losses are covered by a lender’s title
insurance policy insured by a solvent insurer and such insurer has not denied or
disclaimed in writing that such losses are covered by such title insurance
policy; or
     (l) Guarantees. The guarantee contained in Section 2 of the Guarantee and
Collateral Agreement or the FNIS Loan Party Guaranty shall cease, for any
reason, to be in full force and effect or any Loan Party or any Affiliate of any
Loan Party shall so assert (other than by reason of a release of any Guarantor
pursuant to a designation or transaction that is permitted by the Credit
Agreement).

C-3



--------------------------------------------------------------------------------



 



ANNEX D TO
AMENDMENT NO. 1
Definition of “Material Adverse Effect” in FNIS Merger Agreement
     “Material Adverse Effect” means, with respect to FNIS, Holdings or FNIS
Merger Sub (including, for purposes hereof, in its capacity as the surviving
entity of its merger with Holdings), as the case may be, a material adverse
effect on (A) the business, assets, properties, results of operations or
condition (financial or otherwise) of such party and its Subsidiaries taken as a
whole (provided, however, that, with respect to this clause (A), Material
Adverse Effect shall not be deemed to include effects to the extent resulting
from (1) changes, after the date hereof, in GAAP (or any interpretation thereof)
generally applicable to companies engaged in the industries in which Holdings
and FNIS operate, (2) changes, after the date hereof, in Laws of general
applicability or interpretations or enforcement thereof by any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or applicable self-regulatory
organization, (3) actions or omissions of FNIS or FNIS Merger Sub, on the one
hand, or Holdings, on the other hand, taken with the prior written consent of
the other or expressly required hereunder, including the impact thereof on
relationships (contractual or otherwise) with customers, suppliers, vendors,
lenders, employees, investors or venture partners, (4) changes, after the date
hereof, in general economic or market conditions (including conditions of the
securities and credit markets) generally affecting companies engaged in the
industries in which Holdings and FNIS operate, except to the extent that such
changes have a disproportionate adverse effect on such party relative to other
participants in the same industries, (5) the execution or public disclosure of
the FNIS Merger Agreement or the transactions contemplated thereby, including
the directly attributable impact thereof on relationships (contractual or
otherwise) with customers, suppliers, vendors, lenders, employees, investors or
venture partners, (6) acts of war, armed hostilities or terrorism or any
escalation or worsening thereof, except to the extent that such events have a
disproportionate adverse effect on such party relative to other participants in
the industries in which Holdings and FNIS operate, (7) changes in the price or
trading volume of the stock of Holdings or FNIS, as applicable, in and of itself
(provided that events, circumstances and conditions underlying any such change
may nonetheless be considered in determining whether a Material Adverse Effect
has occurred), or (8) any failure by Holdings or FNIS, as applicable, to meet
any projections or forecasts for any period ending (or for which revenues or
earnings are released) on or after the date hereof (provided that events,
circumstances and conditions underlying any such failure may nonetheless be
considered in determining whether a Material Adverse Effect has occurred), or
(B) the ability of

D-1



--------------------------------------------------------------------------------



 



such party to timely consummate the transactions contemplated by the FNIS Merger
Agreement.

D-2



--------------------------------------------------------------------------------



 



ANNEX E TO
AMENDMENT NO. 1
Representations and Warranties of FNIS
     FNIS represents and warrants to the Administrative Agent and the Lenders
that:
     1. Existence, Qualifications And Power; Compliance With Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrower), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     2. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party are
(a) within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of (A) any of such
Person’s Organization Documents or (B) the FNIS Loan Documents, (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
under (other than as permitted by Section 7.1), or require any payment to be
made under, (A) any documentation governing any Permitted Subordinated
Indebtedness, (B) any other Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (C) any order, injunction, writ or decree, of or with any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate, in any material respect, any Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (ii) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.
     3. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by any Loan Party in connection with (a) the execution,
delivery or performance by any Loan Party of any Loan Document, (b) the grant by
any Loan Party of the Liens

E-1



--------------------------------------------------------------------------------



 



granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except for (i) filings necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force, (iii) those approvals, consents, exemptions,
authorizations, actions, notices or filings described in the Guarantee and
Collateral Agreement and (iv) those approvals, consents, exemptions,
authorizations, actions, notices or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect.
     4. Binding Effect. Each Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. Each Loan Document constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.
     5. Financial Statements; No Material Adverse Effect. (a) The (i) audited
consolidated balance sheet of FNIS and its Subsidiaries for the fiscal year
ended December 31, 2008, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year of FNIS and its
Subsidiaries, including the notes thereto and (ii) unaudited consolidated
balance sheet of FNIS and its Subsidiaries dated March 31, 2009, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
one fiscal quarter period ended on such date fairly present in all material
respects the financial condition of FNIS and its Subsidiaries as of the date
thereof and their results of operations and cash flows for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein (and, with respect
to unaudited financial statements, the absence of footnotes and subject to such
adjustments as would be made in connection with the audit of financial
statements for the relevant period).
     (b) Since December 31, 2008, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.
     (c) The forecasts prepared by management of FNIS of consolidated balance
sheets, income statements and cash flow statements for each fiscal quarter of
2009 and 2010 ended after the Amendment No. 1 Effective Date and for each fiscal
year ending on December 31, 2009 through the fiscal year ending on December 31,
2013, copies of which have been furnished to the Administrative Agent and the
Lenders prior to the Amendment No. 1 Effective Date, have been prepared in good
faith based upon assumptions believed in good faith by FNIS to be reasonable in
light of conditions existing at the time of

E-2



--------------------------------------------------------------------------------



 



preparation, it being understood that (i) such forecasts, as to future events,
are not to be viewed as facts, that actual results during the period or periods
covered by any such forecasts may differ significantly from the forecasted
results and that such differences may be material and that such forecasts are
not a guarantee of financial performance and (ii) no representation is made with
respect to information of a general economic or general industry nature.
     6. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of FNIS, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against FNIS or any
of its Restricted Subsidiaries or against any of their properties or revenues
that either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
     7. Ownership of Property; Liens. Each Loan Party and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.1 and except where the
failure to have such title or the existence of such Lien could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     8. Taxes. FNIS and its Subsidiaries have filed all Federal and material
state and other tax returns and reports required to be filed, and have paid all
Federal and material state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than 30 days, (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (c) with respect to which the failure to
make such filing or payment could not reasonably be expected to have a Material
Adverse Effect.
     9. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, each Loan Party and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, except to the
extent a failure to make such contributions or application, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of FNIS, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that

E-3



--------------------------------------------------------------------------------



 



would reasonably be expected to have a Material Adverse Effect. There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or would reasonably be expected to
result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived, and no application for a waiver
of the minimum funding standard has been filed with respect to any Pension Plan;
(iii) none of FNIS nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums not yet due or premiums due and not yet delinquent under
Section 4007 of ERISA); (iv) none of FNIS nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) none of FNIS nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.10(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
     10. Subsidiaries; Equity Interests. As of the Amendment No. 1 Effective
Date (after giving effect to the FNIS Merger), Schedule 4.15 (i) sets forth the
name and jurisdiction of organization of each Subsidiary of FNIS (other than
Subsidiaries that in the aggregate represent less than the greater of (x) 5% of
the Total Consolidated Assets and (y) 5% of the Consolidated EBITDA of FNIS and
its Consolidated Subsidiaries) and (ii) sets forth the ownership interest of
FNIS and any other Subsidiary in each such Subsidiary, including the percentage
of such ownership.
     11. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of the Credit Agreement or delivered thereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole (and considered together with all information publicly
disclosed by the Consolidated Companies) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under and at the time which they were
made, not materially misleading; provided that, with respect to financial
estimates, projected or forecasted financial information and other
forward-looking information, FNIS represents and warrants only that such
information was prepared in good faith based upon assumptions believed by FNIS
to be reasonable in light of conditions existing at the time of preparation; it
being understood that (A) such projections and forecasts, as to future events,
are not to be viewed as facts, that actual results during the period or periods
covered by any such projections or forecasts may differ significantly from the
projected or forecasted results and that such differences may be material and
that such projections and

E-4



--------------------------------------------------------------------------------



 



forecasts are not a guarantee of financial performance and (B) no representation
is made with respect to information of a general economic or general industry
nature.
     12. Solvency. On the Amendment No. 1 Effective Date after giving effect to
the FNIS Merger, the Amendment No. 1 and each of the other transactions
contemplated to occur on the Amendment No. 1 Effective Date, FNIS and the
Restricted Subsidiaries (taken as a whole) and Holdings and the Group Members
(taken as a whole) are Solvent.
     13. Perfection, Etc. All filings and other actions necessary to perfect and
protect the Liens in the Collateral created under and in the manner contemplated
by the Security Documents have been duly made or taken or otherwise provided for
in the manner reasonably requested by the Administrative Agent and are in full
force and effect, and the Security Documents create in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected first priority Lien in the Collateral,
securing the payment of the Obligations, subject to Liens permitted by
Section 7.1. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the Liens created or permitted
under the Loan Documents.
     For purposes hereof, “Organization Documents” means, (a) with respect to
any corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-US.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

E-5



--------------------------------------------------------------------------------



 



ANNEX F TO
AMENDMENT NO. 1
[FNIS SPV]
$145,000,000 RECEIVABLES PURCHASE PROGRAM
SUMMARY OF INDICATIVE TERMS AND CONDITIONS

     
Seller:
  [FNIS SPV] (the “Seller”), a wholly-owned bankruptcy-remote subsidiary of
Fidelity National Information Services, Inc. (“FNIS”).
 
   
Originators:
  FNIS and such other wholly-owned subsidiaries of FNIS as designated from time
to time by FNIS and approved by the Agent (collectively, the “Originators”);1
provided that, neither Metavante Holdings, LLC nor any of its direct or indirect
subsidiaries shall be an Originator at any time prior to payment in full of all
amounts owing under the Metavante Credit Facility (as defined below) and
termination thereof.
 
   
Guarantors:
  FNIS and each of its direct and indirect domestic subsidiaries that are
subsidiary guarantors from time to time under the FNIS Credit Facility (as
defined below).
 
   
Purchasers:
  JPMorgan Chase Bank, N.A. (“JPMCB”) and other financial institutions or
entities acceptable to the Arranger and reasonably acceptable to the Seller (the
“Purchasers”).
 
   
Administrative Agent:
  JPMCB (the “Agent”).
 
   
Sole Lead Arranger and Book Runner:
  J.P. Morgan Securities, Inc. (the “Arranger”).

 

1   Each Originator shall sell 100% of its receivables to the Seller. The
Program Documentation (as defined below) shall provide for the removal of
Originators by FNIS upon satisfaction of the conditions set forth in the Program
Documentation for such removal.

F-1



--------------------------------------------------------------------------------



 



     
Program Limit:
  The aggregate Capital (as defined below) of the Purchasers shall not exceed
$145,000,000 (the “Program Limit”). The Program Limit may at the option of the
Seller be increased through the addition of new Purchasers or increases in the
commitments of existing Purchasers. The total amount of any such increase in the
Program Limit may not exceed $55,000,000.
 
   
 
  The aggregate amount of Capital shall not at any time exceed the lesser of:
(i) the Program Limit; and (ii) the Net Receivables Pool Balance (as defined
below) minus the Applicable Reserve (as defined below).
 
   
 
  “Applicable Reserve” shall be an amount equal to (i) the product of the Net
Receivables Pool Balance multiplied by a reserve percentage determined in
accordance with the Program Documentation (as defined below) plus (ii) any
reserves as may be established in accordance with the Program Documentation. The
initial reserve percentage shall be 15%.
 
   
Capital; Collections:
  “Capital Investment” in respect of any Receivable Interest (as defined below)
shall be the original amount paid by the Purchasers to the Seller in respect of
each Receivable Interest at the time of its purchase, reduced by the amount of
Collections distributed to the Purchasers and applied to reduce Capital.
 
   
 
  “Capital” shall be the sum of all outstanding Capital Investments.
 
   
 
  “Collections” shall mean all cash collections and proceeds (including proceeds
of security) of Pool Receivables (as defined below), and amounts deemed to be
collected in respect of Pool Receivables as a result of certain dilution
adjustments and breaches of representations and warranties with respect to
specific Pool Receivables.
 
   
Termination Date:
  The earliest to occur of: (a) November 1, 2013, (b) the third business day
after written notice by the Seller terminating the commitments of the

F-2



--------------------------------------------------------------------------------



 



     
 
  Purchasers, and (c) declaration of the Termination Date following an event of
termination under the Program Documentation (as defined below) (or automatic
occurrence of the Termination Date upon an event of termination triggered by the
Seller’s bankruptcy).
 
   
Receivable Interest:
  “Receivable Interest” shall mean the undivided percentage ownership interest
of a Purchaser in all outstanding Pool Receivables (as defined below), all
related security and all Collections with respect to, and other proceeds of,
such Pool Receivables. At any time of computation the aggregate Receivable
Interests of the Purchasers shall be equal to the quotient obtained by dividing
(i) the then outstanding Capital Investments made by the Purchasers in respect
of such Receivable Interests plus the then Applicable Reserve by (ii) the then
Net Receivables Pool Balance.
 
   
Receivable:
  “Receivable” shall mean the indebtedness of an obligor (an “Obligor”) under a
contract for the sale of goods or services, and includes the right to payment of
any interest or finance charges and other obligations of such Obligor with
respect thereto.
 
   
Receivables Pool:
  “Receivables Pool” shall mean the aggregation of Receivables purchased and
otherwise acquired by the Seller from the Originators.
 
   
Pool Receivable:
  “Pool Receivable” shall mean a Receivable in the Receivables Pool.
 
   
Net Receivables Pool Balance:
  “Net Receivables Pool Balance” shall equal the outstanding balance of all Pool
Receivables that are Eligible Receivables reduced by any reserves and other
reductions determined in accordance with the Program Documentation.
 
   
Eligible Receivable:
  “Eligible Receivable” shall mean each Pool Receivable arising out of the sale
of inventory or the performance of services in the ordinary course of business
by an Originator to an Obligor that is not an affiliate of an Originator;
provided, however, that a Pool Receivable shall in no event be an Eligible
Receivable if it is determined to be ineligible in

F-3



--------------------------------------------------------------------------------



 



     
 
  accordance with the Program Documentation.
 
   
Closing Date:
  On or before December 31, 2009.
 
   
Settlement Periods:
  Collections shall be settled on each business day and Yield (as defined below)
paid on a monthly basis.
 
   
Yields and Fees:
  See Exhibit A.
 
   
Servicers:
  The Purchasers shall appoint FNIS (the “Parent Servicer”) and a wholly-owned
direct or indirect subsidiary of FNIS (the “Subsidiary Servicer”) as their
independent servicers (collectively in such capacity, the “Servicers”) to
service, administer and collect the Pool Receivables. The Servicers will
collect, pursue delinquent obligations and prepare and deliver reports required
under the Program Documentation, all in a manner consistent with its credit and
collection policy and practices (the “Credit and Collection Policy”) and in
accordance with the terms of the Program Documentation. No material change may
be made in the Credit and Collection Policy without prior written notice to the
Agent. The Agent may review the books and records of the Servicers and may, at
any time following an event of termination under the Program Documentation,
appoint a successor Servicer.
 
   
Reports:
  The Servicers shall prepare and deliver to the Agent, for distribution to the
Purchasers, (i) monthly (or, if a Triggering Event (as defined below) exists,
weekly) Seller reports and such other information concerning the Net Receivables
Pool Balance as agreed and (ii) if a Triggering Event exists, such additional
information as determined by the Agent.
 
   
Field Examinations:
  Field examinations will be conducted by the Agent (or its designee) on an
ongoing basis at regular intervals at the discretion of the Agent, to ensure the
adequacy of the Receivables Pool and related reporting and control systems. It
is anticipated that up to two field examinations per year will be conducted
(and, absent the continuation of a Triggering Event, the Seller shall not be
required to

F-4



--------------------------------------------------------------------------------



 



     
 
  pay for the cost of any more than two such field examinations in any year);
provided that there shall be no limitation on the number or frequency of field
examinations during the continuation of a Triggering Event.
 
   
Purchases:
  Subject to the terms of the Program Documentation, purchases of Receivable
Interests (each, a “purchase”) shall be made on notice from the Seller to the
Agent, (i) given on the third business day before the date of such purchase in
the case of the purchase of any Receivable Interest initially bearing Yield
determined on the basis of the LIBO Rate (as defined in Exhibit A) and (ii)
given on the date of such purchase in the case of the purchase of any Receivable
Interest initially bearing Yield determined on the basis of the Base Rate (as
defined in Exhibit A).
 
   
Application of Collections:
  Collections shall be applied in accordance with the applicable provisions of
the receivables purchase agreement.
 
   
Triggering Event:
  “Triggering Event” shall mean any of the following events: (i) the Termination
Date, (ii) the occurrence of an event of termination under the Program
Documentation or (iii) the failure to comply with the financial test to be set
forth in the Program Documentation.
 
   
Collection Accounts:
  All Collections shall be initially received by the Subsidiary Servicer and
deemed to be held in trust for the Agent by the Subsidiary Servicer pending the
prompt transfer of such Collections to lockboxes and concentration accounts
under the control of the Agent pursuant to arrangements reasonably satisfactory
to the Agent. It is understood and agreed that all accounts of the Subsidiary
Servicer shall be subject to an account control agreement in favor of the Agent.
 
   
Security Interests and Financing Statements:
  The obligations of the Seller shall be secured by a first priority perfected
security interest in all assets of the Seller. In addition to proper financing
statements naming the Seller as debtor and the Agent as secured

F-5



--------------------------------------------------------------------------------



 



     
 
  party, proper financing statements naming each Originator as debtor, the
Seller as secured party and the Agent as assignee, shall be filed under the
Uniform Commercial Code of all relevant jurisdictions.
 
   
Conditions Precedent to the Closing:
  The documentation for the receivables purchase program described herein (the
“Program Documentation”) will contain closing conditions customarily found in
agreements for similar receivables purchase programs and other conditions
appropriate to the specific program and in any event including, without
limitation, satisfactory and enforceable documentation and deliveries
(including, without limitation, a receivables purchase agreement, a receivables
sales agreement, lock box agreements, deposit account control agreements,
undertakings by FNIS, proper financing statements, good standing certificates,
organizational documents, legal opinions and collateral documents), payment of
all fees and expenses, solvency of the transaction parties and absence of
material adverse effect.
 
   
Conditions Precedent to Each Investment Event:
  On the date of any purchase (and on the date on which Yield in respect of any
Capital Investment is converted to a different interest rate or continued for an
additional period at the same interest rate, except in the case of a conversion
of Yield from a rate based on the LIBO Rate to a rate based on the Base Rate)
(each, an “Investment Event”), (a) all reports and other information required by
the Program Documentation to have been delivered to the Agent or the Purchasers
shall have been delivered, (b) there shall exist no event of termination or
potential event of termination under the Program Documentation, (c) the
representations and warranties of the Seller, the Servicers and each Originator
under the Program Documentation shall be true and correct immediately prior to,
and after giving effect to, such Investment Event and (d) the purchase or
reinvestment, as applicable, being made at the time of such Investment Event
shall not violate any requirement of law and shall not be enjoined, temporarily,
preliminarily or permanently.

F-6



--------------------------------------------------------------------------------



 



     
Representations and Warranties:
  The Program Documentation will contain representations and warranties
applicable to the Seller, the Guarantors and (as applicable) the Servicers,
which are substantially the same as those in the FNIS Credit Facility (as
defined below), with such modifications thereto and such other provisions
(including representations and warranties of the Servicers) customarily found in
similar receivables purchase programs and other representations and warranties
appropriate to the specific program, including with respect to: enforceability
of Program Documentation, ownership of Receivables and other related assets,
absence of liens, compliance with the Credit and Collection Policy and no
default under material agreements or the Program Documentation. 

“FNIS Credit Facility” means the Credit Agreement dated as of January 18, 2007,
as amended, among FNIS, the lenders party thereto, JPMCB, as administrative
agent, and the other parties thereto.
 
   
Affirmative, Negative and Financial Covenants:
  The Program Documentation will contain affirmative, negative and financial
covenants applicable to the Seller, the Guarantors and (as applicable) the
Servicers, which are substantially the same as those in the FNIS Credit
Facility, with such modifications thereto and such other provisions customarily
found in similar receivables purchase programs and other covenants appropriate
to the specific program.
 
   
Financial Reporting
Requirements:
  The Program Documentation will contain financial reporting requirements of the
Servicers and the Seller, as applicable, which are substantially the same as
those in the FNIS Credit Facility, with such modifications thereto and such
other provisions customarily found in similar receivables purchase programs and
other provisions appropriate to the specific program, including, without
limitation, monthly consolidated financial reports if a Triggering Event exists.
If a Triggering Event exists, the Servicers and the Seller shall provide such
additional information as may be reasonably required by the Agent.

F-7



--------------------------------------------------------------------------------



 



     
 
  The Seller shall provide (a) annual financial statements within 105 days of
year-end and (b) quarterly financial statements within 60 days of quarter-end,
in each case certified by a principal financial officer.
 
   
Other Reporting Requirements:
  The Program Documentation will contain other reporting requirements
customarily found in documents for similar receivables purchase programs and
other reporting requirements appropriate to the specific program, including,
without limitation, with respect to litigation or any potential event of
termination, at such times and in form and substance reasonably satisfactory to
the Agent.
 
   
Events of Termination:
  The Program Documentation will contain events of termination, which are
substantially the same as the events of default in the FNIS Credit Facility,
with such modifications thereto and such other provisions customarily found in
similar receivables purchase programs and other events of termination
appropriate to the specific program (with grace periods as applicable).
 
   
Indemnification:
  The Program Documentation will contain customary indemnification provisions by
the Originators in favor of the Seller and its assignees, and by the Seller and
the Servicers in favor of the Agent, each Purchaser and each of their respective
affiliates, and the respective officers, directors, employees, agents and
advisors of each of them.
 
   
Expenses:
  The Seller shall pay all (i) reasonable costs and expenses of the Agent
(including all reasonable fees, expenses and disbursements of outside counsel
and internal and external per diem field examination costs) in connection with
the preparation, execution and delivery of the Program Documentation and the
funding of all purchases, the administration of the transactions contemplated by
the Program Documentation and any amendment or waiver of any provision of the
Program Documentation and (ii)

F-8



--------------------------------------------------------------------------------



 



     
 
  costs and expenses (including reasonable fees, expenses and disbursements of
counsel) in connection with the enforcement of any of their rights and remedies
under the Program Documentation, any refinancing of the transactions
contemplated by the Program Documentation in the nature of a “work-out” or any
insolvency or bankruptcy proceeding or any legal proceeding relating to or
arising out of the transactions contemplated by the Program Documentation.
 
   
Assignments and Participations:
  Assignments must be in a minimum amount of $5 million and are subject to the
approval of the Agent and the Seller (in each case, not to be unreasonably
withheld or delayed and, in the case of the Seller, shall not be required during
the continuance of an event of termination under the Program Documentation)
except, in each case, with respect to any assignment to a Purchaser, an
affiliate of a Purchaser or a fund engaged in investing in commercial loans that
is advised or managed by a Purchaser. No participation shall include voting
rights, other than for matters requiring consent of 100% of the Purchasers.
 
   
Requisite Purchasers:
  Purchasers holding more than 50% of the outstanding commitments and/or
exposure under the Program (the “Requisite Purchasers”).
 
   
Amendments and Waivers:
  Requisite Purchasers except for provisions customarily requiring
super-majority or unanimous approval.
 
   
Miscellaneous:
  The Program Documentation will include standard yield protection provisions
(including, without limitation, provisions relating to compliance with
risk-based capital guidelines, increased costs and payments free and clear of
withholding taxes), in each case substantially the same as those in FNIS Credit
Facility, to the extent applicable to the Program, with such modifications
thereto and such other provisions as may be agreed between the Seller, the
Originators and the Agent.

F-9



--------------------------------------------------------------------------------



 



     
Governing Law and Submission to Jurisdiction:
  State of New York.
 
   
Counsel to Agent:
  Davis Polk & Wardwell.

F-10



--------------------------------------------------------------------------------



 



$145,000,000 RECEIVABLES PURCHASE PROGRAM
YIELD AND FEES

     
Yield:
  Capital Investments shall bear a “Yield”, at the option of the Seller, at one
of the following rates:
 
   
 
  (i) the Applicable Margin (as defined below) plus the Base Rate (as defined
below), payable monthly in arrears; or
 
   
 
  (ii) the Applicable Margin plus the current LIBO rate as quoted by Telerate
Page 3750, adjusted for reserve requirements, if any, and subject to customary
change of circumstance provisions, for Yield periods of one, two, three or six
months or, to the extent available to all Purchasers, nine or twelve months (the
“LIBO Rate”), payable at the end of each Yield period (or every three months
with respect to Yield periods of three months or longer).
 
   
 
  “Applicable Margin” means (i) 2.25% per annum, in the case of Capital
Investments having Yield determined on the basis of the Base Rate, and (ii)
3.25% per annum, in the case of Capital Investments having Yield determined on
the basis of the LIBO Rate:
 
   
 
  “Base Rate” means a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Agent’s prime rate in effect on such
day, (b) the federal funds effective rate in effect on such day plus 0.50% and
(c) the LIBO Rate for a one month interest period on such day (or if such day is
not a business day, the immediately preceding business day) plus 1.00%.
 
   
 
  No more than 5 LIBO Rate periods may be in effect at any one time.
 
   
 
  During the continuance of an event of termination under the Program
Documentation, the Yield payable with respect to Capital Investments will
increase by an additional 2% per annum.

F-11



--------------------------------------------------------------------------------



 



     
Unused Commitment Fee:
  From and after the Closing Date, a non-refundable unused commitment fee will
accrue at the rate of 1.00% per annum on the daily average unused portion of the
Program Limit (whether or not then available), payable monthly in arrears and on
the Termination Date.
 
   
Fees Paid to Market:
  A non-refundable upfront fee (the “Upfront Fee”) will be paid to the
Purchasers on the Closing Date in an aggregate amount equal to 1.00% of the
Program Limit; provided that the Upfront Fee payable to each Purchaser that is
also a Consenting Metavante Lender, shall be reduced by the amount of the
amendment fee paid to such Consenting Metavante Lender pursuant to Amendment
No. 1 to the Metavante Credit Facility.
 
   
 
  For purposes hereof, (i) “Metavante Credit Facility” means the Credit
Agreement dated as of November 1, 2007, as amended, among Metavante
Technologies, Inc., Metavante Corporation, the lenders party thereto, JPMCB, as
administrative agent, and the other parties thereto and (ii) “Consenting
Metavante Lender” means each lender under the Metavante Credit Facility that is
a signatory to Amendment No. 1 to the Metavante Credit Facility.

F-12



--------------------------------------------------------------------------------



 



ANNEX G TO
AMENDMENT NO. 1
[Form of FNIS Assignment Agreement]
Reference is made to the Credit Agreement, dated as of November 1, 2007 (as
amended by Amendment No. 1 dated as of April 30, 2009 and effective as of
[                    ], 2009 and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Metavante
Technologies, Inc. (“Holdings”), Metavante Corporation (the “Borrower”), the
Lenders party thereto, the Documentation Agents and Syndication Agent named
therein and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(the “Administrative Agent” and, together with the Documentation Agents and the
Syndication Agent, the “Agents”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and [FNIS Loan
Purchaser] (the “Assignee”) agree as follows:
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the Assigned Interest and that it has not created any
adverse claim upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

G-1



--------------------------------------------------------------------------------



 



3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment Agreement, (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, (c) appoints and authorizes the Agents to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agents by the terms
thereof, together with such powers as are incidental thereto, and (d) represents
and warrants that it has no knowledge of any non-public information (other than
information made available to the Lenders) that could reasonably be expected to
be material to the Assignor’s decision to enter into this Assignment Agreement.
4. The effective date of this Assignment Agreement shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment Agreement, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement, effective as of the Effective Date.
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date. The Assignee
acknowledges and agrees that no interest shall accrue with respect to the
Assigned Interest from and after the Effective Date and immediately and
simultaneously upon the effectiveness hereof, the Assigned Interest shall be
deemed to have been cancelled and no longer outstanding for all purposes of the
Credit Agreement and the other Loan Documents. The Assignee further acknowledges
and agrees that it shall not obtain any rights as a Lender under the Credit
Agreement or the other Loan Documents by virtue of the Assigned Interest. From
and after the Effective Date, the Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement.
6. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed as of the date first above written by their respective duly
authorized officers on Schedule 1 hereto.

G-2



--------------------------------------------------------------------------------



 



Schedule 1
to Assignment Agreement with respect to
the Credit Agreement, dated as of November 1, 2007, as amended
among Metavante Technologies, Inc. (“Holdings”),
Metavante Corporation (the “Borrower”),
the Lenders party thereto, the Documentation Agents, and Syndication Agent
named therein
and JPMorgan Chase Bank, N.A., as Administrative Agent
Name of Assignor:                                                               
                    
Name of Assignee: [FNIS Loan Purchaser]
Effective Date of Assignment:                                          
                                         

                  Credit   Principal   Commitment Facility Assigned   Amount
Assigned   Percentage Assigned
 
  $                                                 %

            [FNIS Loan Purchaser]
      By:         Name:         Title:        

            [Name of Assignor]
      By:         Name:         Title:        

            Required Consents (if any):

METAVANTE CORPORATION
      By:         Name:         Title:        

            JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:         Name:         Title:        

G-3



--------------------------------------------------------------------------------



 



            Accepted for Recordation in the Register:

JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:         Name:         Title:           [If Revolving Facility being
assigned:]

JPMORGAN CHASE BANK, N.A., as Swingline Lender
      By:         Name:         Title:           [Name of Issuing Lender], as
Issuing Lender
      By:         Name:         Title:        

G-4



--------------------------------------------------------------------------------



 



APPENDIX I
SUBSIDIARY GUARANTY SUPPLEMENT
[                                        ], 2009
JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention:                     
Re: Credit Agreement dated as of January 18, 2007 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Fidelity National Information Services, Inc., a Georgia
corporation, the Designated Borrowers from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as L/C Issuer, Swing Line
Lender and Administrative Agent, and Bank of America, N.A., as Swing Line
Lender.
Ladies and Gentlemen:
     Reference is made to (i) the Credit Agreement and (ii) the Amended and
Restated Subsidiary Guaranty dated as of September 12, 2007, made by the
Subsidiary Guarantors party thereto in favor of the Guaranteed Parties described
therein (such Amended and Restated Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Subsidiary Guaranty Supplement (this
“Guaranty Supplement”), being the “Subsidiary Guaranty”). The capitalized terms
defined in the Subsidiary Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.
     Section 1. Guaranty; Limitation of Liability. (a) Each of the undersigned
hereby, jointly and severally with the other Subsidiary Guarantors, absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or by acceleration, demand or otherwise, of all of
its Guaranteed Obligations. Without limiting the generality of the foregoing,
each of the undersigned’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Loan Party to
any Guaranteed Party under or in respect of the Loan Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.
     (b) Each of the undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent, on behalf of itself and each other

A-1



--------------------------------------------------------------------------------



 



Guaranteed Party, hereby confirms that it is the intention of all such Persons
that this Guaranty Supplement, the Subsidiary Guaranty and the Guaranteed
Obligations of each of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Guaranty Supplement and the Guaranteed Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Guaranteed Parties and each of the undersigned hereby
irrevocably agree that the Guaranteed Obligations of each of the undersigned
Guarantors under this Guaranty Supplement and the Subsidiary Guaranty at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of the undersigned under this Guaranty Supplement and the Subsidiary
Guaranty not constituting a fraudulent transfer or conveyance under Bankruptcy
Law or any comparable provision of applicable law.
     (c) Subject to Section 4 of the Subsidiary Guaranty, each of the
undersigned hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to any Guaranteed Party under this Guaranty
Supplement, the Subsidiary Guaranty, Article 10 of the Credit Agreement or any
other guaranty, it will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Subsidiary Guarantor so as to
maximize the aggregate amount paid to the Guaranteed Parties under or in respect
of the Loan Documents.
     (d) Each of the undersigned hereby agrees that any Indebtedness owed by it
to another Loan Party shall be subordinated to the Guaranteed Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Guaranteed Obligations of such other Loan Party, it being
understood that the undersigned or such other Loan Party, as the case may be,
may make payments on such intercompany Indebtedness unless an Event of Default
has occurred and is continuing.
     Section 2. Guaranteed Obligations Under the Guaranty. Each of the
undersigned hereby agrees, as of the date first above written, to be bound as a
Subsidiary Guarantor by all of the terms and conditions of the Subsidiary
Guaranty to the same extent as each of the other Subsidiary Guarantors
thereunder. Each of the undersigned further agrees, as of the date first above
written, that each reference in the Subsidiary Guaranty to an “Additional
Subsidiary Guarantor” or a “Subsidiary Guarantor” shall also mean and be a
reference to it, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to each of the
undersigned.

2



--------------------------------------------------------------------------------



 



     Section 3. Delivery by Telecopier. This Guaranty Supplement may be executed
in any number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty
Supplement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.
     Section 4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY SUPPLEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

3



--------------------------------------------------------------------------------



 



     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

            Very truly yours,

METAVANTE TECHNOLOGIES, INC.
      By:           Name:           Title:           METAVANTE CORPORATION
      By:           Name:           Title:           [ADDITIONAL METAVANTE SUBS]
      By:           Name:           Title:        

          Accepted and agreed:    
 
        JPMORGAN CHASE BANK, N.A., as          Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

4



--------------------------------------------------------------------------------



 



APPENDIX II:

1.   [Form for opinion of Nelson Mullins Riley & Scarborough, LLP] Each of the
Opinion Parties1 is a [corporation, limited liability company or limited
partnership (as applicable)] validly existing under the laws of the
                    . The opinion in the immediately preceding sentence is based
solely upon review of copies of certificates issued by the                     
of the State of                     ___ for each of the Opinion Parties, and is
limited to the meaning ascribed to such certificates by the State of
                     and to the status of each of the Opinion Parties on the
date of the certificate relating to it. Each of the Opinion Parties has the
[corporate, limited liability company or limited partnership (as applicable)]
power and authority to execute and deliver the Opinion Documents2 to which it is
a party and to perform its obligations thereunder. Each of the Opinion Parties
has duly authorized the execution and delivery of the Opinion Documents to which
it is a party and the performance of its obligations thereunder. The execution
and delivery by each of the Opinion Parties of each Opinion Document to which it
is a party does not, and if each of the Opinion Parties were now to perform its
obligations thereunder such performance would not, result in any violation of
the Organizational Documents of the Opinion Parties or the [applicable
organizational statute].3       [Form for opinion of Quarles & Brady LLP] Each
of the Opinion Parties is a corporation or limited liability company validly
existing under the laws of the state of its incorporation or formation. Each
Opinion Party is in good standing, active status or other comparable status
under the laws of its state of incorporation or formation. The opinions in the
preceding sentences are based solely upon our review of certificates from the
Secretaries of State (or comparable office) of the jurisdiction in which the
applicable Opinion Party is incorporated, organized or formed. Each of the
Opinion Parties has the corporate or limited liability company power and
authority to execute and deliver the Opinion Documents to which it is a party
and to perform its obligations thereunder. Each of the Opinion Parties has duly
authorized the execution and delivery of the Opinion Documents to which it is a
party and the performance of its obligations

 

1   The “Opinion Parties” are Holdings, the Borrower, any Subsidiary of the
Borrower that executes any Opinion Document, FNIS and any other subsidiary of
FNIS that executes any Opinion Document.   2   The “Opinion Documents” are
(i) the Amendment, (ii) the Borrower Supplemental Agreement, (iii) the Amendment
No. 1 to Guarantee and Collateral Agreement, and (iv) the FNIS Loan Party
Guaranty.   3   The opinions in paragraph 1 will only be given for Opinion
Parties organized and existing under the laws of the following jurisdictions:
(i) with respect to FNIS and its subsidiaries (other than Holdings and its
subsidiaries), California, Delaware, District of Columbia, Florida, Georgia,
Maryland and New York, and (ii) with respect to Holdings and its subsidiaries,
Arizona, California, Delaware, Michigan, Nevada and Wisconsin.

 



--------------------------------------------------------------------------------



 



    thereunder. The execution and delivery by each Opinion Party of the Opinion
Documents to which it is a party does not, and if each of the Opinion Parties
were now to perform its obligations thereunder such performance would not,
result in any violation of the articles or certificate of incorporation or
bylaws, or the certificate of formation or limited liability company agreement,
as applicable, of such Opinion Party. The execution and delivery by each Opinion
Party of the Opinion Documents to which it is a party does not, and if each of
the Opinion Parties were now to perform its obligations thereunder, such
performance would not, result in any violation of the articles or certificate of
incorporation or bylaws, or the certificate of formation or limited liability
company agreement, as applicable, of such Opinion Party.   2.   The Opinion
Parties have executed and delivered the Opinion Documents to which they are
parties.   3.   Each of the Opinion Documents to which an Opinion Party is a
party constitutes the legal, valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms.   4.   The
execution and delivery by each Opinion Party of the Opinion Documents to which
it is a party and the performance by such Opinion Party of its obligations
thereunder (if such Opinion Party were to perform its obligations on the date
hereof) do not: (i) constitute a default under or violate any of the terms,
conditions or provisions of any document, agreement or other instrument
identified on Schedule A hereto4; (ii) violate any applicable law of its
jurisdiction of organization, the State of New York or federal law or regulation
which, in our experience, is typically applicable to [corporations, limited
liability companies, or limited partnerships (as applicable)] in relation to
transactions of the type contemplated by the Opinion Documents; (iii) violate
any judgment, writ, injunction, decree, order or ruling of any court or
governmental authority binding on any Opinion Party named therein of which we
have knowledge; or (iv) result in or require the creation or imposition of any
Lien on any asset of any Opinion Party under any of the documents, agreements
and other instruments identified on Schedule A hereto.   5.   No consent,
approval, waiver, license or authorization or other action by or filing with the
jurisdiction of organization of any Opinion Party5 or any New York State or
federal

 

4   The FNIS Credit Agreement and its related guarantees and pledge agreement.  
5   This opinion with respect to the laws of the jurisdiction of the Opinion
Parties will be limited: (i) in the case of the opinion of Nelson Mullins Riley
& Scarborough LLP, to Opinion Parties organized under the laws of California,
Delaware, District of Columbia, Florida, Georgia, Maryland or New York (and will
not extend to Holdings or any of its subsidiaries); and (ii) in the case of the
opinion of Quarels & Brady LLP, to Opinion Parties organized under the laws of
Arizona, California, Delaware, Michigan, Nevada Wisconsin (and will only extend
to Opinion Parties consisting of Holdings or any of its subsidiaries). No such
opinion will be required regarding the laws of any other jurisdiction of
organization of any Opinion Party.

 



--------------------------------------------------------------------------------



 



    governmental authority is required in connection with the execution and
delivery by such Opinion Party of the Opinion Documents to which it is a party
or the performance by such Opinion Party of its payment obligations thereunder
on the date hereof, except for those already obtained and in full force and
effect.

 

 



--------------------------------------------------------------------------------



 



APPENDIX III:

1.   [Form for opinion of Nelson Mullins Riley & Scarborough, LLP] Each of the
Opinion Parties1 is a [corporation, limited liability company or limited
partnership (as applicable)] validly existing under the laws of the
                    . The opinion in the immediately preceding sentence is based
solely upon review of copies of certificates issued by the                     
of the State of                      for each of the Opinion Parties, and is
limited to the meaning ascribed to such certificates by the State of
                     and to the status of each of the Opinion Parties on the
date of the certificate relating to it. Each of the Opinion Parties has the
[corporate, limited liability company or limited partnership (as applicable)]
power and authority to execute and deliver the Opinion Documents2 to which it is
a party and to perform its obligations thereunder. Each of the Opinion Parties
has duly authorized the execution and delivery of the Opinion Documents to which
it is a party and the performance of its obligations thereunder. The execution
and delivery by each of the Opinion Parties of each Opinion Document to which it
is a party does not, and if each of the Opinion Parties were now to perform its
obligations thereunder such performance would not, result in any violation of
the Organizational Documents of the Opinion Parties or the [applicable
organizational statute].3       [Form for opinion of Quarles & Brady LLP] Each
of the Opinion Parties is a corporation or limited liability company validly
existing under the laws of the state of its incorporation or formation. Each
Opinion Party is in good standing, active status or other comparable status
under the laws of its state of incorporation or formation. The opinions in the
preceding sentences are based solely upon our review of certificates from the
Secretaries of State (or comparable office) of the jurisdiction in which the
applicable Opinion Party is incorporated, organized or formed. Each of the
Opinion Parties has the corporate or limited liability company power and
authority to execute and deliver the Opinion Documents to which it is a party
and to perform its obligations thereunder. Each of the Opinion Parties has duly
authorized the execution and delivery of the Opinion Documents to which it is a
party and the performance of its obligations thereunder. The execution and
delivery by each Opinion Party of the Opinion

 

1   The “Opinion Parties” are FNIS, any other subsidiary of FNIS that executes
any Opinion Document, Holdings, the Borrower, and any Subsidiary of the Borrower
that executes any Opinion Document.   2   The “Opinion Documents” are (i) the
Debt Exchange and Joinder Agreement, (ii) the FNIS Credit Guaranty (being made
by Holdings and certain of its subsidiaries), and (iii) the Pledge Agreement
Supplement (as referenced in the Debt Exchange and Joinder Agreement).   3   The
opinions in paragraph 1 will only be given for Opinion Parties organized and
existing under the laws of the following jurisdictions: (i) with respect to FNIS
and its subsidiaries (other than Holdings and its subsidiaries), California,
Delaware, District of Columbia, Florida, Georgia, Maryland and New York, and
(ii) with respect to Holdings and its subsidiaries, Arizona, California,
Delaware, Michigan, Nevada and Wisconsin.

 



--------------------------------------------------------------------------------



 



    Documents to which it is a party does not, and if each of the Opinion
Parties were now to perform its obligations thereunder such performance would
not, result in any violation of the articles or certificate of incorporation or
bylaws, or the certificate of formation or limited liability company agreement,
as applicable, of such Opinion Party. The execution and delivery by each Opinion
Party of the Opinion Documents to which it is a party does not, and if each of
the Opinion Parties were now to perform its obligations thereunder, such
performance would not, result in any violation of the articles or certificate of
incorporation or bylaws, or the certificate of formation or limited liability
company agreement, as applicable, of such Opinion Party.   2.   The Opinion
Parties have executed and delivered the Opinion Documents to which they are
parties.   3.   Each of the Opinion Documents to which an Opinion Party is a
party constitutes the legal, valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms.   4.   The
execution and delivery by each Opinion Party of the Opinion Documents to which
it is a party and the performance by such Opinion Party of its obligations
thereunder (if such Opinion Party were to perform its obligations on the date
hereof) do not: (i) constitute a default under or violate any of the terms,
conditions or provisions of any document, agreement or other instrument
identified on Schedule A hereto4; (ii) violate any applicable law of its
jurisdiction of organization, the State of New York or federal law or regulation
which, in our experience, is typically applicable to [corporations, limited
liability companies, or limited partnerships (as applicable)] in relation to
transactions of the type contemplated by the Opinion Documents; (iii) violate
any judgment, writ, injunction, decree, order or ruling of any court or
governmental authority binding on any Opinion Party named therein of which we
have knowledge; or (iv) result in or require the creation or imposition of any
Lien on any asset of any Opinion Party under any of the documents, agreements
and other instruments identified on Schedule A hereto.   5.   No consent,
approval, waiver, license or authorization or other action by or filing with the
jurisdiction of organization of any Opinion Party5 or any New York State or
federal

 

4   The Metavante Credit Agreement and its related guarantees and the Guarantee
and Collateral Agreement (as defined therein).   5   This opinion with respect
to the laws of the jurisdiction of the Opinion Parties will be limited: (i) in
the case of the opinion of Nelson Mullins Riley & Scarborough LLP, to Opinion
Parties organized under the laws of California, Delaware, District of Columbia,
Florida, Georgia, Maryland or New York (and will not extend to Holdings or any
of its subsidiaries); and (ii) in the case of the opinion of Quarels & Brady
LLP, to Opinion Parties organized under the laws of Arizona, California,
Delaware, Michigan, Nevada or Wisconsin (and will only extend to Opinion Parties
consisting of Holdings or any of its subsidiaries). No such opinion will be
required regarding the laws of any other jurisdiction of organization of any
Opinion Party.

 



--------------------------------------------------------------------------------



 



    governmental authority is required in connection with the execution and
delivery by such Opinion Party of the Opinion Documents to which it is a party
or the performance by such Opinion Party of its payment obligations thereunder
on the date hereof, except for those already obtained and in full force and
effect.   6.   No Opinion Party is an “investment company” and none of the
Opinion Parties is a company controlled by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.   7.   The making of
the Tranche C Term Loans under the FNIS Credit Agreement, and the use of
proceeds thereof, do not violate Regulations T, U or X of the Board of Governors
of the Federal Reserve System.   8.   The execution and delivery of the Pledge
Agreement Supplement (the “Pledge Supplement”) is effective to create, in favor
of the Collateral Agent (as defined in the FNIS Pledge Agreement) for the
benefit of the Secured Parties (as defined in the FNIS Pledge Agreement), as
security for the Secured Obligations (as defined in the FNIS Pledge Agreement),
a valid security interest (the “Article 9 Security Interest”) in the right,
title and interest of [name of FNIS entity that will hold the capital stock of
Holdings] executing such Pledge Supplement as the “grantor” in the issued and
outstanding capital stock of Holdings described therein in which a security
interest may be created pursuant to Article 9 of the Uniform Commercial Code
(the “Article 9 Collateral”) as in effect in the State of New York on the date
hereof (the “UCC”).   9.   To the extent that the filing of a Uniform Commercial
Code financing statement in the State of                      is effective under
the UCC to perfect a security interest in the Article 9 Collateral, the
Article 9 Security Interest in the Article 9 Collateral will be perfected upon
the filing of Uniform Commercial Code financing statements in the forms attached
hereto as Exhibit A (the “Financing Statements”) in the filing office located in
the applicable jurisdiction that is indicated thereon.   10.   Assuming that the
certificates evidencing the “Pledged Equity” specifically listed on Schedule II
to the Pledge Supplement (in either bearer form or registered form), in each
case indorsed by an appropriate person in blank or accompanied by instruments of
transfer or assignment in blank duly executed by an appropriate person, have
been delivered on or prior to the date hereof to the Collateral Agent, and have
been continuously held by the Collateral Agent since such delivery, in each case
in the State of New York, then, on the date hereof: (i) such security interest
is perfected; (ii) the Collateral Agent has, for the benefit of the Secured
Parties, control (within the meaning

 

 



--------------------------------------------------------------------------------



 



  of Section 8-106 of the UCC) of such Pledged Equity; and (iii) assuming the
absence of notice of any adverse claim (as defined in Sections 8-102(a)(1) and
8-105 of the UCC) thereto on the part of any Secured Party, the Collateral Agent
will be a protected purchaser (within the meaning of Section 8-303(a) of the
UCC) of such security interest in such Pledged Equity.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,                     
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of November 1,
2007 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Metavante
Technologies, Inc., Metavante Corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time party thereto
(the “Lenders”), Lehman Commercial Paper Inc. and Baird Financial Corporation,
as documentation agents, Morgan Stanley Senior Funding Inc., as syndication
agent, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).
     The undersigned, a Responsible Officer of Fidelity National Information
Services, Inc. (“FNIS”), hereby certifies as of the date hereof that he/she is
the                                          of FNIS, and that, as such, he/she
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of FNIS and its Restricted Subsidiaries, and
hereby certifies on behalf of FNIS that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements of FNIS and its Subsidiaries required by Section 6.1(a) of the
Agreement for the fiscal year of FNIS ended as of the above date, together with
the report and opinion of the independent certified public accountant required
by such Section.
     [Use following paragraph 1 for fiscal quarter financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements of
FNIS and its Subsidiaries required by Section 6.1(b) of the Agreement for the
fiscal quarter of FNIS ended as of the above date. Such financial statements
fairly present in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of FNIS and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
     2. To the knowledge of the undersigned Responsible Officer, FNIS has caused
to be made, a review of the activities of FNIS and its Restricted Subsidiaries
in regard to the matters relevant to this Compliance Certificate

B-1



--------------------------------------------------------------------------------



 



during such fiscal period and has required that the results thereof be reported
to the undersigned Responsible Officer.
[select one:]
     [To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, no Default has occurred during such
fiscal period and is continuing on the Financial Statement Date.]
—or—
     [To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, the following is a list of each
Default (and its nature and status) that has occurred during such fiscal period
and is continuing on the Financial Statement Date:]
     3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.2(b).
     4. Attached hereto as Schedule 3 is a description of all events, conditions
or circumstances during the fiscal quarter ended as of the above date requiring
a mandatory prepayment under Section 2.11 of the Agreement (excluding (i) any
Asset Sale or Recovery Event regarding which the Borrower has notified the
Administrative Agent by delivery of a Reinvestment Notice that the Borrower
intends to reinvest the Net Cash Proceeds thereof, provided that either such
reinvestment has been made on or before the Reinvestment Prepayment Date or the
Reinvestment Prepayment Date has not occurred during such period and (ii) events
that will not cause a mandatory prepayment in reliance on Section 2.11(e) of the
Agreement), in each case as required by Section 6.2(f) of the Agreement.
     5. The aggregate principal amount of the “Swing Line Loans” and “Revolving
Credit Loans” (each as defined in the FNIS Credit Agreement) that were drawn for
the purpose of credit card settlements and outstanding on the Financial
Statement Date is $                    , of which $                     (the
“Repaid Amount”) was repaid within three Business Days after the Financial
Statement Date, and the Total Indebtedness set forth in Schedule 2 has been
reduced by the Repaid Amount.

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate on behalf of FNIS as of                     .

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:           Name:           Title:        

B-3



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
[Audited or unaudited financial statements required by Section 6.1(a) or (b) of
the Agreement]

B-4



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year ended                      (“Financial Statement Date”)
“Subject Period” means the four consecutive fiscal quarters ending on the
Financial Statement Date.
All Section references refer to the Agreement.

         
I. Section 7.10(a)—Leverage Ratio1
       
 
       
A. Consolidated EBITDA of the Consolidated Companies
       
 
       
1. Consolidated Net Income:
  $    
 
     
 
       
2. The sum of the amount which, in the determination of Consolidated Net Income
for such period, was deducted for, without duplication:
       
 
       
(i) total interest expense:
  $    
 
     
 
       
(ii) income, franchise and similar taxes:
  $    
 
     
 
       
(iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs):
  $    
 
     
 
       
(iv) letter of credit fees:
  $    
 
     
 
       
(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of FNIS
or any of its Subsidiaries pursuant to a written plan or agreement or the
treatment of such options under variable plan accounting:
  $    
 
     
 
       
(vi) extraordinary charges:
  $    
 
     
 
       
(vii) non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans):
  $    
 
     
 
       
(viii) cash expenses incurred in connection with the FNIS Merger, or, to the
extent permitted under the Agreement, any Investment permitted under Section 7.2
(including any Permitted Acquisition), Equity Issuance or Debt Issuance (in each
case, whether or not consummated):
  $    
 
     

 

1   Calculated as of the end of any fiscal quarter of FNIS for the Subject
Period.

B-5



--------------------------------------------------------------------------------



 



         
(ix) losses realized upon the Disposition of property or assets outside of the
ordinary course of business:
  $    
 
     
 
       
(x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition:
  $    
 
     
 
       
(xi) to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption:
  $    
 
     
 
       
(xii) [intentionally omitted]:
  $    
 
     
 
       
(xiii) non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with the FNIS Merger or any Investment permitted under Section 7.2
(including any Permitted Acquisition):
  $    
 
     
 
       
(xiv) non-cash losses from Joint Ventures and non-cash minority interest
reductions:
  $    
 
     
 
       
(xv) fees and expenses in connection with exchanges or refinancings permitted by
Section 7.11:
  $    
 
     
 
       
(xvi) (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted in clause (xvi)(C)) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $30,000,000 during any fiscal year:
  $    
 
     
 
       
(xvii) other expenses or charges reducing Consolidated Net Income which do not
represent a cash item in such period or any future period:
  $    
 
     
 
       
Total
  $    
 
     
 
       
3. The sum of the amount which, in the determination of Consolidated Net Income,
has been included for:
       
 
       
(i) non-cash gains (other than with respect to cash actually received) and
extraordinary gains:
  $    
 
     
 
       
(ii) gains realized upon the Disposition of property outside of the ordinary
course of business:
  $    
 
     
 
       
Total
  $    
 
     
 
       
4. Unrealized losses/gains in respect of Swap Contracts:
  $    
 
     
 
       

B-6



--------------------------------------------------------------------------------



 



         
5. Consolidated EBITDA (Line I.A.1 + Total for I.A.2 — Total for I.A.3 (+/-)
Line I.A.4)
  $    
 
     
 
       
B. Total Indebtedness at the Financial Statement Date
       
 
       
1. The aggregate Outstanding Amount of all Loans and all “Loans” (as defined in
the FNIS Credit Agreement), the aggregate undrawn amount of all outstanding
trade “Letters of Credit” and all “Unreimbursed Amounts” (each as defined in the
FNIS Credit Agreement):2
  $    
 
     
 
       
2. The sum of the following other Indebtedness of the Consolidated Companies, in
each case other than Specified Non-Recourse Indebtedness:3
       
 
       
(i) all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments or agreements:
  $    
 
     
 
       
(ii) the maximum available amount of all letters of credit (including standby
and commercial) and bankers’ acceptances, in each case solely to the extent
drawn and unreimbursed:
  $    
 
     
 
       
(iii) all obligations to pay the deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of business,
(ii) any earn-out obligation until such obligation appears in the liabilities
section of the balance sheet, and (iii) any earn-out obligation that appears in
the liabilities section of the balance sheet, to the extent (A) indemnified for
the payment thereof by a solvent Person reasonably acceptable to the
Administrative Agent or (B) amounts to be applied to the payment therefore are
in escrow):
  $    
 
     

 

2   The amount to be reported on Item 1 shall be reduced by the Repaid Amount
referred in paragraph 5 of the Compliance Certificate (i.e. the amount of any
outstanding “Swing Line Loans” and “Revolving Credit Loans” (each as defined in
the FNIS Credit Agreement) drawn for the purpose of credit card settlements that
were repaid within three Business Days after the Financial Statement Date).   3
  Item 2 shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is non-recourse to such Person.

B-7



--------------------------------------------------------------------------------



 



         
(iv) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse (the amount for purposes of this Item (iv) shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith):
  $    
 
     
 
       
(v) all Attributable Indebtedness:
  $    
 
     
 
       
(vi) all indebtedness or similar financing obligations under any Securitization
Financing:
  $    
 
     
 
       
(vii) all Guarantees of FNIS and its Subsidiaries of any of items (i) through
(vi):
  $    
 
     
 
       
Subtotal:
  $    
 
     
 
       
3. Total Indebtedness (Item 1 + Subtotal for Item 2):4
  $    
 
     

            Leverage Ratio (Line I.B.3 ÷ Line I.A.5)   ___: 1.00          

     Maximum permitted:

      Period Ending Date   Leverage Ratio
March 31, 2009 through December 31, 2009
  3.5:1.0
March 31, 2010 and thereafter
  3.25:1.0

 

4   To be reduced, in the case of any Indebtedness of a Majority-Owned
Subsidiary, by an amount directly proportional to the amount by which
Consolidated EBITDA determined pursuant to Section I.A. above was reduced
(including through the calculation of Consolidated Net Income) by the
elimination of a minority interest in such Majority-Owned Subsidiary owned by a
Person other than a Consolidated Company.

B-8



--------------------------------------------------------------------------------



 



         
II. Section 7.10(b)—Interest Coverage Ratio5
       
 
       
A. Consolidated EBITDA of FNIS and its Subsidiaries (Line I.A.5 above):
  $    
 
     
 
       
B. Consolidated Interest Charges of the Consolidated Companies for the Subject
Period, which is the amount payable with respect to:
       
 
       
1. total interest expense payable in cash plus pay-in-kind interest in respect
of all obligations (in each case other than Specified Non-Recourse Indebtedness)
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or similar instruments or agreements (including the interest
component under Capitalized Leases, but excluding, to the extent included in
interest expense, (i) fees and expenses associated with the consummation of the
Transaction, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment permitted under Section 7.2, Equity Issuance or
Debt Issuance (whether or not consummated) and (v) amortization of deferred
financing costs):
  $    
 
     
 
       
2. interest income with respect to Cash on Hand:
  $    
 
     
 
       
Consolidated Interest Charges Total (Line II.B.1 — Line II.B.2)
       
 
     
 
       
Interest Coverage Ratio (Line II.A ÷ Line II.B)
    :1.00  
 
     

     Minimum required:

      Period Ending Date   Interest Coverage Ratio
March 31, 2009 and thereafter
  4.00:1

 

5   Calculated as of the end of any fiscal quarter of FNIS for the four fiscal
quarters ending on the Financial Statement Date.

B-9



--------------------------------------------------------------------------------



 



SCHEDULE 3
to the Compliance Certificate
(Items required by Section 6.2(f) of the Agreement)
Mandatory Prepayment Events:

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FNIS LOAN PARTY GUARANTY AGREEMENT
          FNIS LOAN PARTY GUARANTY AGREEMENT, dated as of [______], 2009 (this
“Guaranty”), made by the Persons listed on the signature pages hereof under the
caption “FNIS Guarantors” and the Additional FNIS Guarantors (as defined in
Section 24) (such Persons so listed and the Additional FNIS Guarantors being,
collectively, the “FNIS Guarantors”), in favor of JPMORGAN CHASE BANK, N.A. as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time party to the Credit Agreement, dated as of November 1, 2007 (as amended by
Amendment No. 1, dated as of April 30, 2009 and effective as of the date hereof
(“Amendment No. 1”) and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among METAVANTE TECHNOLOGIES, INC.
(“Holdings”), METAVANTE CORPORATION (the “Borrower”), the Lenders, the
Administrative Agent and certain other agents party thereto.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
          WHEREAS, in connection with the Credit Agreement, Holdings and certain
of its subsidiaries (the “Metavante Guarantors”) entered into the Guarantee and
Collateral Agreement, dated as of November 1, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Metavante Guarantee and Collateral
Agreement”), in favor of the Administrative Agent, for the ratable benefit of
the Guaranteed Parties (as defined below);
          WHEREAS, Holdings and the Borrower have advised the Administrative
Agent and the Lenders that Fidelity National Information Services, Inc. (“FNIS”)
intends to merge Delaware LLC, a wholly-owned subsidiary of FNIS (“FNIS Merger
Sub”), with the FNIS Merger Sub as the surviving entity (the “FNIS Merger”),
pursuant to the Agreement and Plan of Merger dated as of March 31, 2009 among
FNIS, Holdings and FNIS Merger Sub (the “FNIS Merger Agreement”);
          WHEREAS, in connection with the FNIS Merger, FNIS and the Borrower
desire to restructure the Loans under the Credit Agreement pursuant to the terms
of Amendment No. 1; and
          WHEREAS, it is a condition precedent to the effectiveness of Amendment
No. 1 that the FNIS Guarantors shall have executed and delivered this Guaranty
to the Administrative Agent for the ratable benefit of the Guaranteed Parties.
Each FNIS Guarantor will derive substantial direct and indirect benefits from
the transactions contemplated by the Credit Agreement, the other Loan Documents
and the FNIS Merger Agreement;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into Amendment No. 1, each FNIS
Guarantor hereby agrees with the Administrative Agent, for the ratable benefit
of the Guaranteed Parties, as follows:
     SECTION 1. Defined Terms. (a) Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
     (b) The following terms shall have the following meanings:
          “Borrower Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest (if any) accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and Reimbursement
Obligations and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or, in
the case of any Specified Swap Agreement or any Specified Cash Management
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Guaranty, the other Loan Documents, any Letter of Credit, any Specified Swap
Agreement or any Specified Cash Management Agreement, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required (to the extent required) to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).
          “Guaranteed Parties”: the collective reference to the Administrative
Agent, the Lenders and any Affiliate of any Lender to which Borrower Obligations
or Guarantor Obligations, as applicable, are owed.
          “Guarantor Obligations”: with respect to any FNIS Guarantor, any and
all obligations and liabilities of such FNIS Guarantor which may arise under or
in connection with this Guaranty or any other Loan Document, any Specified Swap
Agreement or any Specified Cash Management Agreement to which such FNIS
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required (to the extent
required) to be paid by such FNIS Guarantor pursuant to the terms of this
Guaranty or any other Loan Document).
          “Guarantors”: the collective reference to each FNIS Guarantor and each
Metavante Guarantor.

2



--------------------------------------------------------------------------------



 



          “Metavante Guaranty”: the guarantee of the Metavante Guarantors set
forth in Section 2 of the Metavante Guarantee and Collateral Agreement or in an
Assumption Agreement thereto.
          “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each FNIS Guarantor, its Guarantor
Obligations.
     SECTION 2. Guaranty. (a) Each of the FNIS Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Guaranteed Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each FNIS Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such FNIS Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 3).
     (c) Each FNIS Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such FNIS
Guarantor hereunder without impairing the guarantee contained herein or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
     (d) This Guaranty shall remain in full force and effect until (i) the
Commitments have been terminated and (ii) all the Borrower Obligations (other
than contingent indemnity obligations with respect to unasserted claims) and the
Guarantor Obligations under the guarantee contained herein shall have been
satisfied by payment in full and no Letter of Credit shall be outstanding (or
have been cash collateralized or otherwise subject to arrangements reasonably
acceptable to the Administrative Agent), notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.
     (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any FNIS Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such FNIS Guarantor in respect of the Borrower Obligations or any
payment received or collected from such FNIS Guarantor in respect of the
Borrower Obligations), remain liable for the Borrower Obligations up to the
maximum liability of such FNIS Guarantor hereunder until the Commitments have
been terminated and the Borrower Obligations (other than, in each case,
indemnities and other contingent obligations not then due and payable) are paid
in full and no Letter of Credit shall be

3



--------------------------------------------------------------------------------



 



outstanding (or have been cash collateralized or otherwise subject to
arrangements reasonably acceptable to the Administrative Agent).
     SECTION 3. Right of Contribution. Each FNIS Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder or under the Metavante Guaranty, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder or thereunder which has not paid its proportionate share of
such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 4 and Section 2.3 of the Metavante Guaranty. The
provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any FNIS Guarantor to the Administrative Agent and the Lenders,
and each FNIS Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount guaranteed by such FNIS Guarantor hereunder.
     SECTION 4. No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or under the Metavante Guaranty or any set-off or
application of funds of any Guarantor by the Administrative Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrower or any other Guarantor
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder or under the Metavante Guaranty, until all
amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations (other than, in each case, indemnities and
other contingent obligations not then due and payable) are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations (other than, in each case,
indemnities and other contingent Obligations not then due and payable) shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the same form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, then due in such order as set forth in
the Credit Agreement or as set forth in Section 10 hereof or as set forth in
Section 6.5 of the Metavante Guaranty (as applicable).
     SECTION 5. Amendments, etc. with respect to the Borrower Obligations. Each
FNIS Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any FNIS Guarantor and without notice to or
further assent by any FNIS Guarantor, any demand for payment of any of the
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the

4



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may reasonably deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained herein or any property subject thereto.
     SECTION 6. Guarantee Absolute and Unconditional. Each FNIS Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained herein or acceptance of the
guarantee contained herein; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained herein;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantees contained herein and the Metavante Guaranty. Each FNIS Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Guarantors with respect to
the Borrower Obligations. Each FNIS Guarantor understands and agrees that the
guarantee contained herein shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such FNIS Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such FNIS
Guarantor under the guarantee contained herein, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any FNIS Guarantor, the Administrative Agent or any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any FNIS Guarantor of

5



--------------------------------------------------------------------------------



 



any obligation or liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any FNIS Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
     SECTION 7. Reinstatement. The guarantee contained herein shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
     SECTION 8. Payments; Payments Free and Clear of Taxes. (a) Each FNIS
Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the Funding
Office.
     (b) Any and all payments by any FNIS Guarantor under this Guaranty or any
other Loan Document shall be made in accordance with the terms of the Credit
Agreement, including the provisions of Section 2.19 of the Credit Agreement (and
such FNIS Guarantor shall make such payments of Non-Excluded Taxes and Other
Taxes to the extent described in Section 2.19), as though such payments were
made by the Borrower.
     SECTION 9. Covenants. Each FNIS Guarantor covenants and agrees that, so
long as any part of the Guarantor Obligations shall remain unpaid, any Letter of
Credit shall be outstanding or not otherwise provided for in full in a manner
reasonably satisfactory to the Administrative Agent or any Lender shall have any
Commitment, such FNIS Guarantor will perform and observe, and cause each of its
Restricted Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that Holdings or the Borrower has agreed to cause such FNIS
Guarantor or such Restricted Subsidiaries to perform or observe.
     SECTION 10. Application of Proceeds. The Administrative Agent shall apply
any proceeds of the guarantee set forth herein in payment of the Obligations.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Guaranty and the Credit Agreement and may do so at such intervals as may be
agreed upon by the Borrower and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election. Subject to the foregoing, the Administrative Agent shall apply
such proceeds in the following order:
     First, to pay incurred and unpaid fees and expenses of the Administrative
Agent under the Loan Documents;

6



--------------------------------------------------------------------------------



 



     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Guaranteed Parties according to the amounts of
the Obligations then due and owing and remaining unpaid to the Guaranteed
Parties;
     Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Guaranteed Parties according
to the amounts of the Obligations then held by the Guaranteed Parties; and
     Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.
     SECTION 11. Amendments, Release of FNIS Guarantors, etc. No amendment or
waiver of any provision of this Guaranty and no consent to any departure by any
FNIS Guarantor therefrom shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent and the FNIS Guarantors
(with the consent of the requisite number of Lenders specified in the Credit
Agreement) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. An FNIS
Guarantor (other than FNIS) shall automatically be released from this Guaranty
and its obligations hereunder (a) upon consummation of any transaction or
designation permitted by the Credit Agreement as a result of which such FNIS
Guarantor (i) ceases to be a Restricted Subsidiary, (ii) ceases to be a
Subsidiary or (iii) becomes a Foreign Subsidiary or a Domestic Subsidiary of a
Foreign Subsidiary, in each case to the extent permitted by the Credit Agreement
(provided that no such release shall occur if such FNIS Guarantor is a guarantor
in respect of Permitted Subordinated Indebtedness) or (b) if FNIS determines
that such FNIS Guarantor is no longer required under Section 6.12 of the Credit
Agreement to be an “FNIS Subsidiary Guarantor” (as defined in the Credit
Agreement) and gives notice to that effect to the Administrative Agent. The
Administrative Agent will, at the Borrower’s expense, execute and deliver to
such FNIS Guarantor such documents as the Borrower shall reasonably request to
evidence the release of such FNIS Guarantor from its guarantee hereunder
pursuant to this Section 11; provided that the Borrower shall have delivered to
the Administrative Agent a written request therefor and a certificate of the
Borrower to the effect that the transaction, designation or determination, as
the case may be, is in compliance with the Loan Documents. The Administrative
Agent shall be authorized to rely on any such certificate without independent
investigation.
     SECTION 12. Notices. All notices, requests and demands to or upon the
Administrative Agent or any FNIS Guarantor hereunder shall be effected in the
manner provided for in Section 10.2 of the Credit Agreement; provided that any
such notice, request or demand to or upon any FNIS Guarantor shall be addressed
to such FNIS Guarantor in care of FNIS at the address specified in Section 11.02
of the FNIS Credit Agreement.
     SECTION 13. No Waiver by Course of Conduct; Cumulative Remedies. Neither
the Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant

7



--------------------------------------------------------------------------------



 



to Section 11), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent or any Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     SECTION 14. Enforcement Expenses; Indemnification. (a) Each FNIS Guarantor
agrees to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in collecting against such FNIS Guarantor under the
guarantee contained herein or otherwise enforcing or preserving any rights under
this Guaranty and the other Loan Documents to which such FNIS Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent (to the same extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement).
     (b) Each FNIS Guarantor agrees to pay, indemnity and hold each Lender and
the Administrative Agent harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Guaranty (to the same extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement).
     (c) Each FNIS Guarantor agrees to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, trustees, agents and controlling persons harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty (to the same extent the Borrower would be
required to do so pursuant to Section 10.5 of the Credit Agreement).
     (d) The agreements in this Section 14 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     SECTION 15. Successors and Assigns. This Guaranty shall be binding upon the
successors and permitted assigns of each FNIS Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders and their successors and
assigns; provided that no FNIS Guarantor may assign, transfer or delegate any of
its rights or obligations under this Guaranty without the prior written consent
of the Administrative Agent.

8



--------------------------------------------------------------------------------



 



     SECTION 16. Set-Off. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any FNIS
Guarantor, any such notice being expressly waived by each FNIS Guarantor to the
extent permitted by applicable law, upon the occurrence and continuance of an
Event of Default, to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such FNIS Guarantor. Each Lender agrees promptly to notify the
relevant FNIS Guarantor and the Administrative Agent after any such application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such application.
     SECTION 17. Counterparts. This Guaranty may be executed by one or more of
the parties to this Guaranty on any number of separate counterparts (including
by telecopy, pdf or e-mail), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.
     SECTION 18. Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 19. Section Headings. The Section headings used in this Guaranty
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
     SECTION 20. Integration. This Guaranty and the other Loan Documents
represent the agreement of the FNIS Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.
     SECTION 21. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     SECTION 22. Submission To Jurisdiction; Waivers. Each FNIS Guarantor hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the

9



--------------------------------------------------------------------------------



 



courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such FNIS Guarantor at
its address referred to in Section 12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     SECTION 23. Acknowledgements. Each FNIS Guarantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents to which it is a party;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any FNIS Guarantor arising out of or in connection
with this Guaranty or any of the other Loan Documents, and the relationship
between the FNIS Guarantors, on the one hand, and the Administrative Agent and
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the FNIS Guarantors and the Lenders.
     SECTION 24. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Annex A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional FNIS Guarantor” and shall become and be a FNIS Guarantor hereunder,
and each reference in this Guaranty to a “FNIS Guarantor” shall also mean and be
a reference to such Additional FNIS Guarantor, and each reference in any other
Loan Document to a “Guarantor” or “FNIS Subsidiary Guarantor” shall also mean
and be a reference to such Additional FNIS Guarantor, and (b) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“FNIS Loan Party

10



--------------------------------------------------------------------------------



 



Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement.
     SECTION 25. Waiver of Jury Trial. EACH FNIS GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
[Signature page(s) to follow]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty
to be duly executed and delivered as of the date first above written.
     FNIS GUARANTORS:

              FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
       
 
       
 
 
 
      Name:    
 
        Title:    
 
            [EACH OTHER FNIS LOAN PARTY]
 
       
 
       
 
 
 
      Name:    
 
        Title:    

12



--------------------------------------------------------------------------------



 



ANNEX A TO
FNIS LOAN PARTY
GUARANTY AGREEMENT
FORM OF GUARANTY SUPPLEMENT
_________ __, ____
JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention:                     
Re: Credit Agreement dated as of November 1, 2007 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Metavante Technologies, Inc., Metavante Corporation, the
several banks and other financial institutions or entities from time to time
party thereto, Lehman Commercial Paper Inc. and Baird Financial Corporation, as
documentation agents, Morgan Stanley Senior Funding Inc, as syndication agent,
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”).
Ladies and Gentlemen:
     Reference is made to (i) the Credit Agreement and (ii) the FNIS Loan Party
Guaranty Agreement dated as of [                    ], 2009, made by the FNIS
Guarantors (as defined therein) party thereto in favor of the Administrative
Agent, for the ratable benefit of the Guaranteed Parties described therein (such
Guaranty Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement (this “Guaranty Supplement”), being the “Guaranty”).
The capitalized terms defined in the Guaranty or in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.
     Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other FNIS Guarantors, absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or by acceleration, demand or otherwise, of all of
its Guarantor Obligations. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guarantor Obligations and would be owed by any other Loan Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
     (b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent, on behalf of itself and each other Guaranteed Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the

13



--------------------------------------------------------------------------------



 



Guarantor Obligations of the undersigned hereunder and thereunder not constitute
a fraudulent transfer or conveyance for purposes of Bankruptcy Law (as
hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement and the Guarantor Obligations of
each FNIS Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Guaranteed Parties and the undersigned hereby
irrevocably agree that the Guarantor Obligations of the undersigned Guarantor
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Guarantor Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance under Bankruptcy Law or any comparable
provision of applicable law.
     (c) Subject to Section 4 of the Guaranty, the undersigned hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to the Administrative Agent or any Guaranteed Party under
this Guaranty Supplement, the Guaranty or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by applicable law, such amounts
to each other Guarantor so as to maximize the aggregate amount paid to the
Administrative Agent and the other Guaranteed Parties under or in respect of the
Loan Documents.
     (d) The undersigned hereby agrees that any Indebtedness owed by it to
another Loan Party shall be subordinated to the Guarantor Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Guarantor Obligations of such other Loan Party, it being
understood that the undersigned or such other Loan Party, as the case may be,
may make payments on such intercompany Indebtedness unless an Event of Default
has occurred and is continuing.
     Section 2. Guarantor Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a FNIS Guarantor by
all of the terms and conditions of the Guaranty to the same extent as each of
the other FNIS Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Guaranty to an “Additional
FNIS Guarantor” or a “FNIS Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Guarantor”,
“FNIS Subsidiary Guarantor” or a “Loan Party” shall also mean and be a reference
to the undersigned.
     Section 3. Delivery by Telecopier. This Guaranty Supplement may be executed
in any number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty
Supplement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

14



--------------------------------------------------------------------------------



 



     SECTION 4. Governing Law. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
     SECTION 5. Submission To Jurisdiction; Waivers. The undersigned hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at the address set
forth in Section 12 of the Guaranty or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     SECTION 6. Waiver of Jury Trial. THE UNDERSIGNED HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

                  Very truly yours,    
 
                [NAME OF ADDITIONAL FNIS    
 
      GUARANTOR]    
 
           
 
  By:        
 
     
 
   Name:    
 
         Title:      
 
      Address: [                                        ]    

15



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
       
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
   
 
       
By:
       
 
 
 
Name:    
 
  Title:    

16



--------------------------------------------------------------------------------



 



EXHIBIT J
SUBORDINATION TERMS
     Section 1. Agreement to Subordinate. The Company’s obligations to [INSERT
NAME OF LENDER] (the “Subordinated Lender”) under this [INSERT NAME OF DOCUMENT]
(the “Subordinated Obligations”) are subordinated in right of payment, to the
extent and in the manner provided in [this Note/Instrument], to the prior
payment of all Senior Debt. “Senior Debt” shall include the Obligations (as
defined in the Credit Agreement dated as of November 1, 2007 (as in effect from
time to time, the “Credit Agreement”) among Metavante Technologies, Inc.,
Metavante Corporation, the several banks and other financial institutions or
entities from time to time parties thereto, Lehman Commercial Paper Inc. and
Baird Financial Corporation, as documentation agents, Morgan Stanley Senior
Funding Inc., as syndication agent, and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”)), and “Senior Lenders” means
the holders from time to time of the Senior Debt. The subordination provisions
of [this Note/Instrument] are for the benefit of and enforceable by the Senior
Lenders.
     Section 2. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property:
     (1) the Senior Lenders are entitled to receive payment in full in cash of
all Senior Debt, including all interest accrued or accruing on the Senior Debt
after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the Credit Agreement,
whether or not the claim for the interest is allowed or allowable as a claim in
the case or proceeding with respect to the Senior Debt (only such payment
constituting “payment in full”) before the Subordinated Lender will be entitled
to receive any payment of principal of or interest on the Subordinated
Obligations (except for payments made in permitted junior securities or from a
satisfaction and discharge or defeasance trust); and
     (2) until the Senior Debt is paid in full, any payment or distribution to
which the Subordinated Lender would be entitled but for these subordination
provisions shall instead be made to the Senior Lenders as their interests may
appear.

 



--------------------------------------------------------------------------------



 



     Section 3. Default on Senior Debt. (a) The Company shall not pay the
principal of or interest on the Subordinated Obligations (“pay the Subordinated
Obligations”) if either of the following occurs (each a “Payment Default”)
(i) at the time any Senior Debt has not been paid in full in cash when due,
whether at maturity, upon acceleration, or otherwise, and the default has not
been cured or waived or (ii) any other default on the Senior Debt occurs and the
maturity of the Senior Debt is accelerated in accordance with its terms, unless
such acceleration has been rescinded or such Senior Debt has been paid in full
in cash.
     (b) During the continuance of any default other than a Payment Default with
respect to any Senior Debt pursuant to which the maturity thereof may be
accelerated immediately without further notice (except any notice that may be
required to effect acceleration) or upon the expiration of a grace period, the
Company may not pay the Subordinated Obligations for a period (a “Payment
Blockage Period”)
     (1) commencing upon the receipt by the Company of written notice of default
from the Administrative Agent specifying an election to effect a Payment
Blockage Period (a “Blockage Notice”) and
     (2) ending 179 days thereafter (or earlier if the Payment Blockage Period
is terminated) (i) by written notice to the Company from the Administrative
Agent, (ii) by repayment in full of such Senior Debt or (iii) because the
default giving rise to the Blockage Notice is no longer continuing.
Subject to the preceding paragraph, unless the Senior Lenders have accelerated
the maturity of the Senior Debt, the Company may resume payments on the
Subordinated Obligations after the Payment Blockage Period.
     (c) Not more than one Blockage Notice may be given in any consecutive
360-day period, irrespective of the number of defaults with respect to the
Senior Debt during such period. No default which existed or was continuing on
the date of the commencement of any Payment Blockage Period may be made the
basis of the commencement of a subsequent Payment Blockage Period by the Senior
Lenders, whether or not within a period of 360 consecutive days, unless the
default has been cured or waived for a period of not less than 90 consecutive
days.
     Section 4. When Distribution Must Be Paid Over. If a payment or other
distribution is made to the Subordinated Lender that because of these
subordination provisions should not have been made to it, the Subordinated
Lender shall hold it in trust for the Senior Lenders and pay it over to them as
their interests may appear.

2



--------------------------------------------------------------------------------



 



     Section 5. Subrogation. For purposes of subrogation, a distribution made
under these subordination provisions to the Senior Lenders which otherwise would
have been made to the Subordinated Lender is not, as between the Company and the
Subordinated Lender, a payment by the Company on the Senior Debt. After all
Senior Debt is paid in full and until the Subordinated Obligations are paid in
full, the Subordinated Lender will be subrogated to the rights of the Senior
Lenders to receive payments in respect of the Senior Debt.
     Section 6. Relative Rights; Subordination Not to Prevent Events of Default
or Limit Right to Accelerate. These subordination provisions define the relative
rights of the Subordinated Lender and the Senior Lenders and do not impair, as
between the Company and the Subordinated Lender, the obligation of the Company,
which is absolute and unconditional, to pay principal of and interest on the
Subordinated Obligations in accordance with their terms. The failure to make a
payment pursuant to the Subordinated Obligations by reason of these
subordination provisions does not prevent the occurrence of a Default, nor do
these subordination provisions prevent the Subordinated Lender from exercising
its available remedies upon a Default, subject to the rights of the Senior
Lenders to receive distributions otherwise payable to the Subordinated Lender.
     Section 7. Subordination May Not Be Impaired By Company. No right of any
Senior Lender to enforce the subordination of the Subordinated Obligations will
be impaired by any act or failure to act by the Company or by its failure to
comply with [Sections 1–9].
     Section 8. Subordinated Lender Entitled to Rely. For the purpose of
ascertaining the outstanding amount of the Senior Debt, the Senior Lenders, and
all other information relevant to making any payment or distribution to the
Senior Lenders pursuant to [Sections 1–9], the Subordinated Lender is entitled
to rely upon an order or decree of a court of competent jurisdiction in which
any proceedings of the nature referred to in Section 2 above are pending, a
certificate of the liquidating trustee or other person making a payment or
distribution to the Subordinated Lender, or information provided by the Senior
Lenders or the Administrative Agent.
     Section 9. Reliance by Senior Lenders on Subordination Provisions; No
Waiver. (a) The Subordinated Lender acknowledges and agrees that these
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Lender, whether the Senior Debt was created or
acquired before or after the incurrence of the Subordinated Obligations, to
acquire or to hold the Senior Debt, and each Senior Lender will be deemed
conclusively to have relied on these subordination provisions in acquiring and
holding such Senior Debt.

3



--------------------------------------------------------------------------------



 



     (b) The Senior Lenders may, at any time and from time to time, without the
consent of or notice to the Subordinated Lender, without incurring any liability
or responsibility to the Subordinated Lender, and without impairing the rights
of the Senior Lenders under these subordination provisions, do any of the
following:
     (1) change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the Senior Debt or any instrument evidencing the
same or any agreement under which the Senior Debt is outstanding or secured;
     (2) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Senior Debt;
     (3) release any person liable in any manner for the payment of the Senior
Debt; or
     (4) exercise or refrain from exercising any rights against the Company and
any other person.

4



--------------------------------------------------------------------------------



 



EXHIBIT K
BORROWER SUPPLEMENTAL AGREEMENT
     THIS BORROWER SUPPLEMENTAL AGREEMENT (this “Agreement”), dated as of
                    , 2009, is entered into between Metavante Corporation, a
Wisconsin corporation (the “Borrower”), and JPMorgan Chase Bank, N.A. (the
“Administrative Agent”) under that certain Credit Agreement dated as of
November 1, 2007 (as amended by Amendment No. 1 dated April 30, 2009 and
effective as of the date hereof (“Amendment No. 1”) and as otherwise amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Metavante Technologies, Inc., the Borrower,
the several banks and other financial institutions or entities from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), Lehman
Commercial Paper Inc. and Baird Financial Corporation, as documentation agents,
Morgan Stanley Senior Funding Inc., as syndication agent, and the Administrative
Agent. All capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement.
     The Borrower and the Administrative Agent hereby agree as follows:
     1. The Borrower hereby represents and warrants to the Administrative Agents
and the Lenders that:
     (a) The execution, delivery and performance by the Borrower of this
Agreement (i) are within its corporate or other powers, (ii) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (iii) do not and will not (A) contravene the terms of the articles
of incorporation or bylaws of the Borrower, (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.1 of the Credit Agreement), or require any to be made
under, (1) any Permitted Subordinated Indebtedness, (2) any other Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (3) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Borrower or its properties is subject or
(C) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (B) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect;
     (b) This Agreement has been duly executed and delivered by the Borrower.
This Agreement constitutes a legal, valid and binding

 



--------------------------------------------------------------------------------



 



obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity; and
     (c) The schedules attached hereto as Schedules 1.1(C), 4.15, 7.1, 7.2, 7.3,
7.8 and 7.9 accurately set forth the information required for such schedules
under the Credit Agreement as amended by Amendment No. 1.
     2. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     3. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER
CONSENTS, FOR ITSELF AND IN ASPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.
     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

            METAVANTE CORPORATION
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

          Acknowledged and accepted:    
 
        JPMORGAN CHASE BANK, N.A.
     as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

4



--------------------------------------------------------------------------------



 



Schedule 1.1 (C)
UNRESTRICTED SUBSIDIARIES
(FIS and MV)
None.
Schedule 1.1C

 



--------------------------------------------------------------------------------



 



Schedule 4.15
SUBSIDIARIES*
(FIS and MV)
See Attached Organization Chart
 

*   Unless otherwise noted by indicating a percentage (%), each entity is
wholly-owned by its parent and each identified as being less than fifty-one
percent (51%) owned is by definition not a Subsidiary.

Schedule 4.15

 



--------------------------------------------------------------------------------



 



     
FIS(GA) (Certegy) = Pgs 1 & 2
   
 
   
OLD FIS (Alltel) = Pgs 3 & 4
  FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
   
INTERCEPT = P 5
   
 
   
FISH B V = P 5
   
 
   
EFUNDS CORP= P 6
   
 
   
METAVANTE = P 7
   

(FLOW CHART) [g20691g2069104.gif]
Unless otherwise noted, all ownership is 100%

 



--------------------------------------------------------------------------------



 



Page 2
(FLOW CHART) [g20691g2069105.gif]
Unless otherwise noted, all ownership is 100%

 



--------------------------------------------------------------------------------



 



Page 3
(FLOW CHART) [g20691g2069106.gif]
Unless otherwise noted, all ownership is 100%

 



--------------------------------------------------------------------------------



 



Page 4
(FLOW CHART) [g20691g2069107.gif]
Unless otherwise noted, all ownership is 100%

 



--------------------------------------------------------------------------------



 



Page 5
(FLOW CHART) [g20691g2069108.gif]
Unless otherwise noted, all ownership is 100%

 



--------------------------------------------------------------------------------



 



Page 6
(FLOW CHART) [g20691g2069109.gif]
Unless otherwise noted, all ownership is 100%

 



--------------------------------------------------------------------------------



 



Page 7
METAVANTE HOLDINGS, LLC — SUBSIDIARY STRUCTURE
Current as of October 1, 2009
(FLOW CHART) [g20691g2069110.gif]
 

* DDC Acqusition Company LLC changed its name to Delmarva Bank Data Processing
Center. LLC effective July 20, 2009   Prepared by: Office of the Corporate
Secretary   ** Joint venture agreements in place   Contact:
mark.gardner@metavnte.com

 



--------------------------------------------------------------------------------



 



Schedule 7.1
EXISTING LIENS
(FIS)

1.   Liens in connection with equipment leased pursuant to the Master Lease
Agreement dated September 26, 2001 between Fidelity National Information
Services, Inc. and GATX Technology Services Corporation.   2.   Liens in
connection with equipment leased by Fidelity National Information Services, Inc.
from CIT Technology Financing Services, Inc.   3.   Liens in connection with
equipment leased by Fidelity National Information Services, Inc. from IBM Credit
LLC.   4.   Liens in connection with vendor purchase money lines of credit for
equipment purchased by Fidelity National Information Services, Inc. from Pitney
Bowes, Inc.   5.   Liens in connection with vendor purchase money lines of
credit (including but not limited to the purchase money line of credit with IBM
for the purchase of equipment and related property, pursuant to the Agreement
for Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, Inc. and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).   6.   Security interest between Fidelity
National Information Solutions, Inc. (f.k.a. Vista Information Solutions, Inc.)
and Sirrom Capital Corporation recorded with the U.S. Trademark Office on June
3, 1996 under Reel/Frame 1471/0212.   7.   Security interest between Fidelity
National Information Solutions, Inc. (f.k.a. Vista Information Solutions, Inc.)
and Moore Corporation Limited recorded with the USPTO on January 27, 2000 under
Reel/Frame 2027/0599.   8.   Fidelity National Information Solutions, Inc.
(f.k.a. Vista Information Solutions, Inc.) is one of several parties (including
Vista DMS, Inc., Vista Environmental Information, Inc., E/Risk Information
Services, Geosure, Inc., Geosure L.P., NRC Insurance Services, Inc., NRC
Acquisition, LLC, Ensite Corporation of Denver, Ecosearch Acquisition, Inc. &
Ecosearch Environmental Resources, Inc.) named in a security agreement with
Moore North America, Inc. and Moore Corporation Ltd. signed on December 17,
1999.   9.   Aurum Technology LLC (f.k.a. Aurum Technology, Inc.) is party to a
security agreement with Fleet National Bank (Boston) for Copyright Registration
Nos. TXu 302-455 and TXu 506-509. It appears that these registration may have
been acquired by NewTrend, L.P., however, no assignment was recorded with the
Copyright Office.   10.   Liens in connection with equipment leased by Certegy
Check Services, Inc. from IBM Credit Corporation,   11.   Liens in connection
with equipment leased pursuant to the Master Equipment Leased Aggrement dated
May 6, 2003 between Certgy Check Services, Inc. and Relational, LLC f/k/a
Relational

Schedule 7.1

 



--------------------------------------------------------------------------------



 



    Funding Corporation, as assigned to IBM Credit LLC and Banc of America
Leasing & Capital, LLC.   12.   Liens in connection with accounts purchased
pursuant to the Account Purchase Agreement dated April 16, 2004 between Certegy
Check Services, Inc. and Cavalry SPV I, LLC.   13.   Liens in connection with
accounts purchased pursuant to the Account Purchase Agreement dated July 17,
2003 between Certegy Check Services, Inc. and Arrow Financial Services LLC, as
assigned to AFS Receivables Master Trust 1999.   14.   Liens in connection with
accounts purchased pursuant to the Account Purchase Agreement dated April 16,
2004 between Certegy Check Services, Inc. and Cavalry SPV I, LLC.   15.   Liens
in connection with equipment leased by Certegy Check Services, Inc. from
Fidelity National Capital, LLC (f.k.a. FNF Capital, LLC).   16.   Liens in
connection with equipment leased by Certegy Payment Recovery Services, Inc. from
IBM Credit LLC.   17.   Liens in connection with equipment leased by Fidelity
National Card Services, Inc. from Bell & Howell Financing Services Company.  
18.   Liens in connection with equipment leased by Fidelity National Card
Services, Inc. from Oce Financial Services, Inc. and Oce North American, Inc.  
19.   Liens in connection with equipment leased by Fidelity National Card
Services, Inc. from Alfa Financial Corporation dba OFC Capital.   20.   Liens in
connection with equipment leased pursuant to the Master Lease Agreement between
Fidelity National Payment Services, Inc. and Hewlett-Packard Financial Services,
Inc.   21.   Liens granted in connection with Lease Agreement (Florida Property)
dated December 30, 1999 between SunTrust Bank, Atlanta, as Lessor, and Equifax,
Inc. (predecessor in interest to the Company), as Lessee, and all related
documents, as further set forth in Schedule 7.3.   22.   Liens granted in
connection with equipment leased pursuant to Master Lease and Financing
Agreement between Compaq Financial Services Corporation and eFunds Corporation
dated as of February 2, 2001.   23.   Liens granted in connection with equipment
leased pursuant to Lease Intended as Security between Banc of America Leasing &
Capital LLC and Wildcard Systems, Inc. dated as of August 24, 2004.   24.  
Liens granted in connection with equipment leased pursuant to Second Amended and
Restated Loan and Security Agreement between Heller Financial Leasing, Inc. and
Wildcard Systems, Inc. dated as of July 1, 2005.   25.   Liens granted in
connection with equipment leased pursuant to Oracle License and Services
Agreement (OLSAv080703-7224-30-Sep-03) and Ordering Document between Oracle USA,
Inc. and eFunds Corporation dated as of August 18, 2005.

Schedule 7.1



 



--------------------------------------------------------------------------------



 



26.   Liens in connection with equipment leased by ClearCommerce Corporation
from CitiCapital
Technology Finance, Inc.   27.   Liens granted in connection with the Capital
Leases listed on Schedule 7.3.   28.   Liens granted pursuant to that certain
Receivables Purchase Agreement dated October 1, 2009 among FIS Receivables SPV,
LLC, Fidelity National Information Services, Inc., each of the Receivables
Administrators (as defined therein) party thereto, each of the Purchasers (as
defined therein) party thereto and JPMorgan Chase Bank, N.A., as agent, and that
certain Receivables Sale Agreement dated October 1, 2009 among Fidelity National
Information Services, Inc., each of the Originators (as defined therein) party
thereto and the FIS Receivables SPV, LLC.   29.   Liens identified on attached
charts.   30.   Liens identified on MV Schedule 7.1 attached hereto.

Schedule 7.1

 



--------------------------------------------------------------------------------



 



Fidelity National Information Services, Inc.

                                     FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Banc of America
Leasing & Capital, LLC     06706001573     02/15/06   Leased aircraft    
Georgia — Central Index
  Banc of America
Leasing & Capital, LLC     06706001574     02/15/06   Leased aircraft  
Amendment filed 11/30/06, file number 06706012097, deleting as co-debtor
Fidelity National Financial, Inc.; Amendment #006836 filed number 006836 to
change name/address to debtor
Georgia — Central Index
  Bank of America, N.A.     06706001575     02/15/06   Leased aircraft    
Georgia — Central Index
  CIT Technology Financing Services, Inc.     00706015323     08/25/06   Leased
equipment    
Georgia — Central Index
  CIT Technology Financing Services, Inc.     00706017369     09/26/06   Leased
equipment    
Georgia — Central Index
  FNF Capital, LLC     06706010713     10/20/06   Leased equipment   Assignment
filed 11/08/06, file number 06706011368, to Fifth Third Bank
Georgia — Central Index
  FNF Capital, LLC     06706010730     10/20/06   Leased equipment   Assignment
filed 11/08/06, file number 06706011367, to Fifth Third Bank
Georgia — Central Index
  FNF Capital, LLC     06006013233     10/26/06   Leased equipment   Assignment
filed 1/24/07, file number 060200701108, to RBS Asset Finance, Inc.
Georgia — Central Index
  FNF Capital, LLC     06006013235     10/27/06   Leased equipment   Assignment
#060200701996 filed 02/12/2007 to US Bancorp Equipment Finance, Inc.; Assignment
#060200701993 filed 02/12/2007 to US Bancorp Equipment Finance, Inc.; Partial
Assignment #0602008-10701 filed 10/28/2008 to CIT Technology Financing Services,
Inc.

 



--------------------------------------------------------------------------------



 



                                     FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  FNF Capital, LLC     06006013237     10/27/06   Leased equipment   Amendment
#0602008-11964 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  FNF Capital, LLC     06706011916     11/22/06   Leased equipment   Assignment
#012833 filed 12/18/2006 to Fifth Third Bank
Georgia — Central Index
  FNF Capital, LLC     06006014480     11/28/06   Leased equipment   Amendment
#0603008-11963 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  FNF Capital, LLC     06006014987     12/11/06   Leased equipment   Assignment
filed 3/05/07, file number 060200702782, to Bank of the West
Georgia — Central Index
  FNF Capital, LLC     06006014988     12/11/06   Leased equipment   Assignment
filed 3/05/07, file number 060200702781, to Bank of the West
Georgia — Central Index
  FNF Capital, LLC     060200615665     12/27/06   Leased equipment   Amendment
#0602008-11959 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  Bank of the West — Equipment Leasing     007-2007-297     01/04/07   Leased
equipment    
Georgia — Central Index
  Bank of the West — Equipment Leasing     007-2007-298     01/04/07   Leased
equipment    
Georgia — Central Index
  Bank of the West — Equipment Leasing     007-2007-303     01/04/07   Leased
equipment    
Georgia — Central Index
  RBS Asset Finance, Inc.     007-2007-655     01/10/07   Leased equipment    
Georgia — Central Index
  RBS Asset Finance, Inc.     007-2007-891     01/16/07   Leased equipment    
Georgia — Central Index
  FNF Capital, LLC     060200702322     02/21/07   Leased equipment   Amendment
#0602008-11956 filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court Fulton County, GA
  US Bancorp     060200702405     02/23/2007   Copier lease    
Georgia — Central Index
  Fifth Third Bank     67-2007-03380     03/22/07   Leased equipment    
Georgia — Central Index
  Fifth Third Bank     67-2007-03564     03/27/07   Leased equipment    

2



--------------------------------------------------------------------------------



 



                                 FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fifth Third Bank   67-2007-03565   03/27/07   Leased equipment    
Georgia — Central Index
  Fifth Third Bank   67-2007-03584   03/27/07   Leased equipment    
Georgia — Central Index
  Fifth Third Bank   67-2007-03585   03/27/07   Leased equipment    
Georgia — Central Index
  Fifth Third Bank   67-2007-03587   03/27/07   Leased equipment    
Clerk of Superior Court Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-04411   04/10/2007   Leased equipment   Amendment
#0602008-11944 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   0602007-05141   04/27/07   Leased equipment   Amendment
#0602008-11940 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   0602007-06069   05/18/07   Leased equipment   Amendment
#0602008-11938 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13289   07/03/07   Leased equipment   Amendment
#0072008025734 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025757 filed 12/11/2008 to change name/address of secured
party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13523   07/06/07   Leased equipment   Amendment
#0072008025755 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13526   07/06/07   Leased equipment   Assignment
#007-2007-20899 filed 10/15/2007 to US Bancorp Equipment Finance, Inc.;
Amendment #0072008025723 filed 12/11/2008 to change name/address of secured
party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13844   07/11/07   Leased equipment   Amendment
#0072008025725 filed 12/11/2008 to change name/address of secured party

3



--------------------------------------------------------------------------------



 



                                 FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-14025   07/13/07   Leased equipment   Amendment
#0072008025726 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025753 filed 12/11/2008 to change name/address of secured
party
Georgia — Central Index
  DDI Leasing, Inc.   007-2007-14197   07/17/07   Leased equipment    
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-14515   07/20/07   Leased equipment   Amendment filed
08/09/07, file number 007-2007-16181, changing debtor’s name to Fidelity
National Information Services, Inc.; Amendment #0072008025764 filed 12/11/2008
to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-14517   07/20/07   Leased equipment   Amendment filed
08/09/07, file number 007-2007-16180, changing debtor’s name to Fidelity
National Information Services, Inc.; Amendment #0072008025721 filed 12/11/2008
to change name/address of secured party; Amendment #0072008025763 filed
12/11/2008 to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-14518   07/20/07   Leased equipment   Amendment
#0072008025731 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025762 filed 12/11/2008 to change name/address of secured
party

4



--------------------------------------------------------------------------------



 



                                 FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-14519   07/20/07   Leased equipment   Amendment
#0072008025719 filed 12/11/2008 to change name/address of secured party
Amendment #0072008025761 filed 12/11/2008 to change name/address of secured
party
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-14520   07/20/07   Leased equipment   Amendment
#0072008025720 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025760 filed 12/11/2008 to change name/address of secured
party
Georgia — Central Index
  Fidelity National
Capital, LLC   0602007-10360   08/24/07   Leased equipment   Amendment
#007200812016 filed 12/11/2008 to change name/address of secured party;
Amendment #007200120573 filed 12/11/2008 to change name/address of secured party
Georgia — Central Index
  Fidelity National
Capital, LLC   0602007-10361   08/24/07   Leased equipment   Amendment
#007200812015 filed 12/11/2008 to change name/address of secured party;
Amendment #007200812058 filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-12945   10/26/2007   Leased equipment   Amendment
#0602008-12013 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12055 filed 12/11/2008 to change name/address of secured
party

5



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-13218   11/02/2007   Leased equipment   Amendment
#0602008-12010 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12053 filed 12/11/2008 to change name/address of secured
party; Assignment #0602009-07350 filed 09/03/2009 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-22725   11/08/2007   Leased equipment   Assignment
#0602008-927 filed 1/15/2008 to Fifth Third Bank; Amendment #0602008-025717
filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-14145   11/27/2007   Leased equipment   Assignment
#0602008-05504 filed 5/27/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-14147   11/27/2007   Leased equipment   Amendment
#0602008-12006 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12045 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-14148   11/27/2007   Leased equipment   Amendment
#0602008-12005 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12046 filed 12/11/2008 to change name/address of secured
party

6



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-14149   11/27/2007   Leased equipment   Amendment
#0602008-12004 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12047 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-14238   11/29/2007   Leased equipment   Assignment
#0602008-00193 filed 01/07/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-00360   01/09/2008   Leased equipment   Assignment
#0602008-03036 filed 03/18/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-02218   02/28/2008   Leased equipment
  Assignment #0602008-03027 filed 03/18/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-02217   02/28/2008   Leased equipment   Assignment
#0602008-03035 filed 03/18/2008 to Fifth Third Bank
Superior Court
Barrow County, GA — UCC Lien
  DDI Leasing, Inc.   007-2008-6091   03/24/2008   Software and other equipment
   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-03477   03/31/2008   Leased equipment   Amendment
#0602008-12079 filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-04302   04/22/2008   Leased equipment   Assignment
#0602008-04630 filed 05/01/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-04693   05/02/2008   Leased equipment   Assignment
#0602008-5225 filed /5/20/2008 to M&I Equipment Finance Company; Amendment
#0602008-12077 filed 12/11/2008 to change name/address of secured party

7



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-05064     05/14/2008   Leased equipment   Amendment
#0602008-11997 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12075 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-06386     06/19/2008   Leased equipment   Amendment
#0602008-11994 filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-05503     05/27/2008   Leased equipment   Assignment
#0602008-05829 filed 06/04/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-06746     06/27/2008   Leased equipment   Amendment
#0602008-12036 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12070 filed 12/11/2008 to change name/address of secured
party; Assignment #0602008-12381 filed 12/22/2008 to Associated Bank, N.A.
Delaware Department of State — UCC Liens
  Banc of America Leasing & Capital, LLC     20082254520     07/01/2008  
Aircraft pursuant to Aircraft Lease Agreement filed solely for precautionary
purposes    
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-07156     07/11/2008   Leased equipment   Amendment
#0602008-11991 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12034 filed 12/11/2008 to change name/address of secured
party

8



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-07158   07/11/2008   Leased equipment   Assignment
#0602008-07793 filed 07/28/2008 to M&I Equipment Finance Company; Amendment
#0602008-11992 filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-07611   07/23/2008   Leased equipment   Assignment
#0602008-08241 filed 08/l1/2008 to M&I Equipment Finance Company; Amendment
#0602008-11989 filed 12/11/2008 to change name/address of secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-07767   07/28/2008   Leased equipment   Assignment
#0602008-08111 filed 08/07/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-07848   07/30/2008   Leased equipment   Amendment
#0602008-11988 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12032 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-08000   08/04/2008   Leased equipment   Amendment
#0602008-11987 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12031 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-08432   08/18/2008   Leased equipment   Amendment
#0602008-11986 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12030 filed 12/11/2008 to change name/address of secured
party

9



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09068   09/05/2008   Leased equipment   Assignment
#0602008-09365 filed 09/15/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09069   09/05/2008   Leased equipment   Assignment
#0602008-09364 filed 09/15/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09081   09/05/2008   Leased equipment   Amendment
#0602008-11984 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12028 filed 12/11/2008 to change name/address of secured
party; Assignment #0602008-12383 filed 12/22/2008 to Associated Bank, N.A.
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09112   09/08/2008   Leased equipment   Amendment
#0602008-11983 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12027 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  OFC Capital
Corporation   0602008-09492   09/18/2008   Leased equipment    
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09550   09/22/2008   Leased equipment   Amendment
#0602008-11982 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008-12026 filed 12/11/2008 to change name/address of secured
party; Assignment #0602008-12382 filed 12/22/2008 to Associated Bank, N.A.

10



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09650   09/23/2008   Leased equipment
  Amendment #0602008-11981 filed 12/11/2008 to name/address of secured party;
Amendment #0602008-12025 filed 12/11/2008 to change name/address of secured
party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09792   09/26/2008   Leased equipment
  Assignment #0602008-10111 filed 10/08/2008 to Fifth Third Bank
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09793   09/26/2008   Leased equipment
  Amendment #0602008-11980 filed 12/11/2008 to change name/address of secured
party; Amendment 10602008-12024 filed 12/11/2008 to change name/address of
secured party
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-09918   10/01/2008   Leased equipment
  Amendment #0602008-11976 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12021 filed 12/11/2008 to change name/address of
secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-10074   10/07/2008   Leased equipment
  Amendment #0602008-11977 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12020 filed 12/11/2008 to change name/address of
secured party
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-10130   10/09/2008   Leased equipment
  Amendment #0602008-11974 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12019 filed to change name/address of secured party

11



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-10131   10/09/2008   Leased
equipment   Amendment #0602008-11975 filed 12/11/2008 to change name/address of
secured party; Amendment #0602008-12018 filed 12/11/2008 to change name/address
of secured party
 
                   
Barrow County, GA — UCC Lien
  Banc of America Leasing & Capital, LLC    007200822110   10/14/2008  
Equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-10582   10/23/2008   Leased
equipment   Amendment #0602008-11973 filed 12/11/2008 to change name/address of
secured party; Amendment #0602008-12017 filed 12/11/2008 to change name/address
of secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-11406   11/21/2008   Leased
equipment   Amendment #0602008-11972 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-11406   11/21/2008   Leased
equipment   Amendment #0602008-11971 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-11408   11/21/2008   Leased
equipment   Amendment #0602008-11968 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-11409   11/21/2008   Leased
equipment   Amendment #0602008-11969 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-11410   11/21/2008   Leased
equipment   Amendment #0602008-11970 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC    0602008-12116   12/12/2008   Leased
equipment   Assignment #0602009-03255 filed 04/17/2009 to SG Equipment Finance
USA Corp

12



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12117     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12118     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12119     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12240     12/17/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12582     12/30/2008   Leased
equipment   Assignment #0602009-06779 filed 08/17/2009 to SG Equipment Finance
USA Corp
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  BB&T Equipment Finance Corporation     0602000-00312     01/12/2009   Leased
aircraft filed for informational purposes only    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  The Fifth Third Leasing Company     0072009001015     01/16/2009   Leased
aircraft filed for informational purposes only   Amendment #0072009001657 filed
01/29/2009 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-00857     01/29/2009   Leased
equipment   Assignment #06020094-06782 filed 08/17/2009 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-00858     01/29/2009   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-02063     03/09/2009   Leased
equipment   Amendment #0602009-03750 filed 05/05/2009 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-02047     03/09/2009   Leased
equipment   Assignment #0602009-06780 filed 08/17/2009 to Fifth Third Bank

13



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02048   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02049   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02061   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02062   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03491   04/24/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03492   04/24/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03493   04/24/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03742   05/05/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-04800   06/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-04801   06/09/2009   Leased equipment
  Assignment #0602009-06784 filed 08/17/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-04802   06/09/2009   Leased equipment
  Assignment #0602009-06783 filed 08/17/2009 to Fifth Third Bank

14



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, Inc.   0602009-04895   06/12/2009   Leased
equipment   Assignment #0602009-05294 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fortuna Service Company, LLC   0602009-04896   06/12/2009   Leased equipment  
Assignment #0602009-05287 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fortuna Service Company, LLC   0602009-04897   06/12/2009   Leased equipment  
Assignment #0602009-05288 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fortuna Service Company, LLC   0602009-04898   06/12/2009   Leased equipment  
Assignment #0602009-05289 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05727   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05729   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05730   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05731   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05732   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05733   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-05735   07/10/2009   Leased equipment
   

15



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-06013     07/20/2009   Leased
equipment    
 
                       
Clerk of Superior Court, Barrow County, GA — UCC Lien
  LaSalle Systems Leasing, Inc.     0072009016573     09/10/2009   Leased
equipment    

16



--------------------------------------------------------------------------------



 



Aurum Technology LLC

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILINGDATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Softech/Bankers Division of EAB Leasing Corp.     22072696     08/12/02  
General intangibles and property   Continuation #20071352235 filed 04/11/2007
for Softech/Bankers Division of EAB Leasing Corp.
 
                       
Delaware Secretary of State — UCC Liens
  Softech/Bankers Division of EAB Leasing Corp.     22079576     08/13/02  
Leased goods   Continuation #20071352219 filed 04/11/2007 for Softech/Bankers
Division of EAB Leasing Corp.
 
                       
Delaware Secretary of State — UCC Liens
  Dynamic Funding Inc. De Lage Landen Financial Services, Inc.     32634312    
10/09/03   Leased equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     32830787     10/28/03   Leased equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     33333849     12/17/03   Leased property   Amendment
#40074619 filed 01/12/04 to change name/address of secured party; Amendment
#40083693 filed 01/12/04 to add collateral; Amendment #40103632 filed 01/14/04
to add collateral; and Amendment #41269333 filed 04/23/04 to change name/address
of secured party
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     33373589     12/19/03   Leased property   Amendment
#40141137 filed 01/16/04 to add collateral and Amendment #40141152 filed
01/16/04 to change name/address of secured party
 
                       
Delaware Secretary of State — UCC Liens
  IOS Capital     40532608     02/17/04   Leased equipment    

17



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Key Equipment Finance Inc. (f/k/a Leasetec Corporation)    51866319   06/17/05
  Continuation filing   Amendment #51866350 filed 06/17/05 to change
name/address of debtor and Amendment #51866392 filed 06/17/05 to change the
name/address of secured party to

18



--------------------------------------------------------------------------------



 



Certegy Check Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Relational Funding
Corporation     32347790     09/11/03   Leased property   Partial Release #
43587005 filed on 12/14/04 assigning to Banc of America Leasing & Capital, LLC;
Partial Release # 51620815 filed on 05/19/05 assigning to IBM Credit LLC;
Assignment # 53734663 filed on 11/28/05 assigning to IBM Credit LLC; Assignment
# 61861863 filed on 05/30/06 assigning to Banc of America Leasing & Capital,
LLC; Continuation # 20082969002 filed on 09/02/2008 by Relational Funding
Corporation; Partial Assignment # 20091230041 filed on 04/13/2009 assigning to
MB Financial Bank, N.A.; Partial Assignment # 20091233466 filed on 04/13/2009
assigning to Park National Bank;
Delaware Secretary of State — UCC Liens
  Cavalry SPV I, LLC     40968364     04/06/04   Accounts purchased pursuant to
Account Purchase Agreement    
Delaware Secretary of State — UCC Liens
  Arrow Financial
Services LLC     50787789     03/11/05   Accounts purchased pursuant to Account
Purchase Agreement    
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     53692481     11/22/05   Leased computer equipment  
Assignment # 54021292 filed on 12/27/05 to Banc of America Leasing & Capital LLC
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     53692507     11/22/05   Leased computer equipment    
Delaware Secretary of State — UCC Liens
  Cavalry Investments,
LLC     60236695     01/20/06   Accounts purchased pursuant to Account Purchase
Agreement    

19



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     61986181     06/12/06   Leased equipment   Amendment
#62010643 filed on 06/13/06 changing name of FNF Capital to Fidelity National
Information Services; Assignment #62094902 filed on 06/14/06 assigning to Banc
of America Leasing & Capital, LLC
Delaware Secretary of State — UCC Liens
  Cavalry Investments, LLC     62292902     07/03/06   Accounts purchased
pursuant to Account Purchase Agreement    
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     64073573     11/03/06   Leased computer equipment    
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070015643     12/26/06   Leased computer equipment  
Amendment #20071177889 filed 3/26/07 amending secured party’s name to Fidelity
National Capital, LLC
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070015734     12/26/06   Leased computer equipment  
Partial Assignment #20071137040 filed 3/20/07 to U.S. Bancorp Equipment Finance,
Inc.; Amendment #20071177970 filed 3/26/07 amending secured party’s name to
Fidelity National Capital, LLC
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070445733     02/01/2007   Leased computer equipment  
Assignment #20071600112 filed 04/25/2008 to Fifth Third Bank
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070702042     02/21/2007   Leased computer equipment  
 
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070753409     02/26/2007   Leased computer equipment  
Assignment #20071375731 filed 04/05/2007 to Fifth Third Bank
Delaware Secretary of State — UCC Liens
  Fidelity National Capital     20070884709     03/05/2007   Leased computer
equipment   Assignment #20071004638 filed 03/16/2007 to US Bancorp Equipment
Finance, Inc.

20



--------------------------------------------------------------------------------



 



                                    FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY     NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Fidelity National Capital     20071315026     04/03/2007   Leased computer
equipment    
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20071857589     05/14/2007   Leased
computer equipment   Assignment #20072593506 filed 06/22/2007 to Fifth Third
Bank
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20071857597     05/14/2007   Leased
computer equipment   Assignment #20072594645 filed 06/22/2007 to Fifth Third
Bank
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20071857696     05/14/2007   Leased
computer equipment   Assignment #20072594751 filed 06/22/2007 to Fifth Third
Bank
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20073033551     07/18/2007   Leased
computer equipment    
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20073123634     08/16/2007   Leased
computer equipment   Assignment #20073522991 filed 08/21/2007 to Fifth Third
Bank; Assignment #20074062120 filed 10/09/2007 to Fifth Third Bank
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20073156170     08/20/2007   Leased
computer equipment   Assignment #20073523890 filed 08/21/2007 to Fifth Third
Bank
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20082464194     07/17/2008   Leased
computer equipment    
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20082464921     07/17/2008   Leased
computer equipment    

21



--------------------------------------------------------------------------------



 



Certegy Payment Recovery Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative — Barrow County — UCC Liens
  IBM Credit LLC   007-2004-016908   12/09/2004   Leased computer equipment    
   

22



--------------------------------------------------------------------------------



 



eFunds Corporation

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Computer Sales International, Inc.     40321457     01/14/2004   Leased
equipment    
Delaware Secretary of State — UCC Liens
  Hewlett-Packard Financial Services Company     42487116     09/02/2004  
Leased equipment    
Delaware Secretary of State — UCC Liens
  Computer Sales International, Inc.     50150400     01/13/2005   Lease filed
as a precautionary filing    
Delaware Secretary of State — UCC Liens
  IBM Credit LLC     50365362     02/02/2005   Lease filed as a precautionary
filing    
Delaware Secretary of State — UCC Liens
  Computer Sales International, Inc.     50651720     02/17/2005   Lease filed
as a precautionary filing    
Delaware Secretary of State — UCC Liens
  Computer Sales International, Inc.     51326025     04/29/2005   Lease filed
as a precautionary filing   Amendment #53123362 filed 10/10/2005 to change
name/address of secured party ; Amendment #53367415 filed 10/24/2005 to restate
collateral; Assignment #53367456 filed 10/24/2005 to First Bank of Highland
Park; Assignment # 20083023015 filed 09/08/2008 to CSI Leasing, Inc.
Delaware Secretary of State — UCC Liens
  IBM Credit LLC     51345405     05/02/2005   Lease filed as a precautionary
filing    
Delaware Secretary of State — UCC Liens
  IBM Credit LLC     52719517     09/01/2005   Lease filed as a precautionary
filing    
Delaware Secretary of State — UCC Liens
  IBM Credit LLC     60379180     02/01/2006   Lease filed as a precautionary
filing    
Delaware Secretary of State — UCC Liens
  General Electric Capital Corporation     63767381     10/13/2006   Lease filed
as a precautionary filing    
Delaware Secretary of State — UCC Liens
  General Electric Capital Corporation     64045720     11/01/2006   Lease filed
as a precautionary filing    
Delaware Secretary of State — UCC Liens
  IBM Credit LLC     64241642     12/06/2006   IBM Equipment, filed as a
precautionary filing    

23



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  IBM Credit LLC     20070975913     03/08/2007   IBM Equipment, filed as a
precautionary filing    
Delaware Secretary of State — UCC Liens
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     20071292795    
04/06/2007   Leased computer equipment    
Delaware Secretary of State — UCC Liens
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     20071983427    
05/25/2007   Leased computer equipment    
Delaware Secretary of State — UCC Liens
  GFC Leasing     20072056355     06/01/2007   Leased computer equipment    
Delaware Secretary of State — UCC Liens
  GFC Leasing     20072452869     06/28/2007   Leased computer equipment    
Delaware Secretary of State — UCC Liens
  CSI Leasing, Inc.     20072844198     07/27/2007   Lease filed as a
precautionary filing    
Delaware Secretary of State — UCC Liens
  CSI Leasing, Inc.     20082189551     06/26/2008   Lease filed as a
precautionary filing    

24



--------------------------------------------------------------------------------



 



Fidelity Information Services, Inc.

                                  FILE   FILING   SUMMARY COLLATERAL  
ADDITIONAL JURISDICTION   SECURED PARTY   NUMBER   DATE   DESCRIPTION   FILINGS
Arkansas Secretary of State — UCC Liens
  Fleet Capital Corporation, successor by merger to BancBoston Leasing, Inc.    
00-01222876     01/03/2000   Leased equipment   Amendment #03- 1 2493136 filed
04/07/2003 changing Secured Party name; Amendment #03- 12518147 filed 06/
16/2003 changing Debtor name; Continuation #04-12640225 filed 07/16/2004
Arkansas Secretary of State — UCC Liens
  Minolta Business Solutions     04-1255916609     10/24/2003   Leased equipment
filed for notification purposes only    
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1257383942     12/18/2003   Computer equipment and
related software for precautionary filing    
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1257671841     12/31/2003   Computer equipment and
related software for precautionary filing    
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1258900150     02/11/2004   Computer equipment and
related software for precautionary filing    
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1260763069     04/07/2004   Computer equipment and
related software for precautionary filing    
Arkansas Secretary of State — UCC Liens
  Unisys Corporation     05-1266916319     10/22/2004   Computer equipment and
related items    
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     06-1270528809     02/28/2005   Computer equipment and
related software for precautionary filing    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129192737     02/05/2007   Financed equipment    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129278367     03/05/2007   Financed equipment    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129279391     03/05/2007   Financed equipment    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129279551     03/05/2007   Financed equipment    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129279560     03/05/2007   Financed equipment    

25



--------------------------------------------------------------------------------



 



                                  FILE   FILING   SUMMARY COLLATERAL  
ADDITIONAL JURISDICTION   SECURED PARTY   NUMBER   DATE   DESCRIPTION   FILINGS
Arkansas Secretary of State UCC Liens
  Cisco Systems Capital Corporation     7129782777     08/06/2007   Financed
equipment    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7130596241     05/21/2008   Financed Equipment    
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7130596250     05/21/2008   Financed equipment    
Arkansas Secretary of State UCC Liens
  Ikon Financial SVCS     7131000084     10/16/2008   Equipment filed for
notification purposes only    
Arkansas Secretary of State UCC Liens
  US Bancorp     7131182830     01/08/2009   Equipment filed for notification
purposes only    
Arkansas Secretary of State UCC Liens
  US Bancorp     7131365982     03/20/2009   Equipment filed for notification
purposes only    

26



--------------------------------------------------------------------------------



 



Fidelity National Information Services, LLC

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Department of State — UCC Liens
  Fleet National Bank     42324772     08/17/2004   Aircraft Lease and purchase
filed solely for precautionary purposes   Amendment #51691717 filed 05/23/2005
to restate collateral; Amendment #6043040 filed 02/03/2006 to add name of debtor
(Fidelity National Information Services, Inc.); Amendment #60430413 filed
02/03/2006 to change name of secured party (to Bank of America, N.A.)
Delaware Department of State — UCC Liens
  FNF Capital, LLC     61967884     06/09/2006   Equipment lease filed solely
for precautionary purposes    
Delaware Department of State — UCC Liens
  FNF Capital, LLC     6201533     06/13/2006   Equipment lease    
Delaware Department of State — UCC Liens
  FNF Capital, LLC     62016095     06/13/2006   Equipment lease    
Delaware Department of State — UCC Liens
  FNF Capital, LLC     6201949     06/13/2006   Equipment lease    
Delaware Department of State — UCC Liens
  US Bancorp     20083174081     09/18/2008   Equipment    

27



--------------------------------------------------------------------------------



 



Fidelity National Information Solutions, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  De Lage Landen Financial Services, Inc.     32989112     11/13/2003   Computer
Equipment    

28



--------------------------------------------------------------------------------



 



Fidelity National Payment Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Hewlett-Packard Financial Services, Inc.     32308982     09/08/03   All
computer equipment leased pursuant to Master Lease Agreement    

29



--------------------------------------------------------------------------------



 



Intercept, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Superior Court Barrow County, GA — UCC Liens
  Key Equipment Finance     2002013110     12/31/2002   Leased equipment filed
for precautionary purposes only   Continuation, file #007-2007- 13272 filed
7/03/2007; Amendment, file # 007-2007- 15277 filed 7/31/2007 changing secured
party name to Key Equipment Finance, Inc.
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010686     10/08/2003   Leased
equipment filed solely for precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010687     10/08/2003   Leased
equipment filed solely for precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2003010729     10/09/2003   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2003010830     10/13/2003   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2003010831     10/13/2003   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010921     10/15/2003   Leased
equipment filed solely for precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010995     10/16/2003   Leased
equipment filed solely for precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IBM Credit LLC     2004003230     03/17/2004   Leased equipment and software
filed solely for precautionary purposes    

30



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     006744     07/06/2004   Equipment
filed as a precaution   Amendment #009043 filed 07/30/2007 to change
name/address of debtor
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     006745     07/06/2004   Equipment
filed as a precaution   Amendment #009044 filed 07/30/2007 to change
name/address of debtor
Georgia Cooperative — Gwinnett County — UCC Liens
  BBH Financial Services Company     2004010560     08/09/2004   Leased
equipment filed solely for precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IBM Credit LLC     2004012396     09/15/2004   Leased equipment and software
filed solely for precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2003012185     11/18/2003   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2003013262     12/16/2003   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2004001611     02/17/2004   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2004001687     02/18/2004   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2004006473     06/29/2004   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     2004006744     07/06/2004   Leased
equipment filed solely for precautionary purposes   Amendment #009043 filed
07/30/2007 to change name/address of debtor
Georgia Cooperative — Gwinnett County — UCC Liens
  General Electric Capital Corporation     2004006745     07/06/2004   Leased
equipment filed solely for precautionary purposes   Amendment # 009044 filed
07/30/2007 to change name/address of debtor

31



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2004007758     07/30/2004   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative—Gwinnett County — UCC Liens
  IOS Capital     2004008682     08/24/2004   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2004009871     10/01/2004   Leased equipment filed solely for
precautionary purposes    
Georgia Cooperative — Gwinnett County — UCC Liens
  IOS Capital     2004010394     10/18/2004   Leased equipment filed solely for
precautionary purposes    

32



--------------------------------------------------------------------------------



 



Wildcard Systems, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Florida Secured Transaction
Registry — UCC Lien
  Nextiraone     200407682846     08/18/2004   Computer/software System    
Florida Secured Transaction Registry — UCC Lien
  Nextiraone     200407682854     08/18/2004   Computer/software System    
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200407904466     09/20/2004  
Leased IT equipment    
Florida Secured Transaction Registry — UCC Lien
  Citicorp Vendor Finance, Inc.     20040823457X     11/03/2004   Copier    
Florida Secured Transaction Registry — UCC Lien
  Banc of America
Leasing & Capital, LLC     200408364465     11/22/2004   Leased Equipment    
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200509129763     03/07/2005  
Leased Equipment    

33



--------------------------------------------------------------------------------



 



Metavante Corporation

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  Merizon Group Inc d/b/a Modern Business Machines     050003663018    
03/14/2005   Copy equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013635927     10/02/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013727323     10/03/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013800517     10/04/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013926728     10/08/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014023515     10/09/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014061315     10/10/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014325419     10/16/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014462825     10/18/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014500717     10/19/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  M&I Equipment Finance Company     070014576831     10/22/2007   Leased
aircraft for informational purposes only    

34



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070014738730   10/24/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070014826223   10/26/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070014986836   10/30/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070015095222   11/01/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070015163420   11/02/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070015325117   11/06/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070015523420   11/09/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070015797130   11/15/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070015840523   11/16/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016199329   11/26/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016262825   11/27/2007   Leased equipment for
informational purposes only    

35



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016453019   11/30/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016520216   12/03/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016529023   12/04/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016592730   12/04/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016589029   12/04/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016598029   12/04/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.   070016614624   12/05/2007
  Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016649026   12/05/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions -UCC Lien
  IBM Credit LLC   070016722321   12/06/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016765429   12/07/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016875128   12/10/2007   Leased equipment for
informational purposes only    

36



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016936227   12/11/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070016965936   12/12/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017173322   12/17/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017216118   12/17/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017274930   12/18/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017358226   12/20/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions -UCC Lien
  IBM Credit LLC   070017402115   12/20/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017568532   12/26/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017690225   12/28/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   070017777837   12/31/2007   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000167317   01/03/2008   Leased equipment for
informational purposes only    

37



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000323206   01/04/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000291416   01/07/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000468523   01/09/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000561517   01/10/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000625013   01/11/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080000885829   01/16/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080001105108   01/22/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080001403311   01/28/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080001480215   01/29/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080001731315   02/04/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial Services   080001861420   02/06/2008   Leased equipment    

38



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080001936120   02/07/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080002088018   02/11/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080002305414   02/15/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080002637927   02/22/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080002704821   02/25/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080002772422   02/27/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080002824016   02/27/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080003119620   03/05/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080003246621   03/07/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080003598025   03/14/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080003692727   03/17/2008   Leased equipment for
informational purposes only    

39



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080003882627   03/20/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080004007112   03/24/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080004144013   03/26/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080004330212   03/31/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080004655626   04/04/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080004819426   04/08/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080005120513   04/14/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions -UCC Lien
  IBM Credit LLC   080005521922   04/21/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080005680524   04/23/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080005944729   04/28/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080006084018   04/30/2008   Leased equipment for
informational purposes only    

40



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080006289934   05/05/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080006882731   05/14/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080007804827   06/02/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009126421   06/06/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080008299937   06/10/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080008478835   06/13/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080008762730   06/19/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080008858029   06/20/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080008942225   06/23/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009019120   06/24/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009184325   06/27/2008   Leased equipment for
informational purposes only    

41



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009284225   06/30/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009380828   07/01/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009588737   07/07/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009703019   07/09/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080009798336   07/10/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080010175923   07/18/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080010378524   07/23/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080010377220   07/23/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080010902315   08/04/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  CCA Financial, LLC   080011425821   08/13/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012795630   09/11/2008   Leased equipment for
informational purposes only    

42



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080011788631   08/20/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080011851319   08/21/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012570924   09/08/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012642419   09/09/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012650115   09/09/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial
Services   080012723722   09/10/2008   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012735826   09/10/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012795630   09/11/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012863828   09/12/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012940521   09/15/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080012996734   09/16/2008   Leased equipment for
informational purposes only    

43



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013068220   09/17/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013190014   09/19/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013260214   09/22/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013406317   09/24/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013505317   09/26/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013596630   09/29/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013710921   10/01/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013738527   10/01/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing   080013938428   10/06/2008   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080013950725   10/06/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC   080014012008   10/07/2008   Leased equipment for
informational purposes only    

44



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAl
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014079122     10/08/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014574324     10/20/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014575123     10/20/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014622924     10/21/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014700820     10/22/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014758631     10/23/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014950524     10/28/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015012312     10/29/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015123416     10/31/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015268628     11/04/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015336018     11/05/2008   Leased equipment, for
informational purposes only    

45



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080015978535     11/19/2008   Copy equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080016569128     12/04/2008   Copy equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016684328     12/08/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016686330     12/08/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016710823     12/08/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016897334     12/11/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080017004719     12/15/2008   Copy equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017310719     12/22/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     080017491123    
12/29/2008   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017515524     12/29/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080017583832     12/30/2008   Copy equipment    

46



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017584530     12/30/2008   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000119819     01/05/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000359623     01/08/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     09000488121     01/12/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000617014     01/14/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  Banc of America Leasing & Capital, LLC     09000719724     01/16/2009   Leased
equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090001093720     01/26/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090001779529    
02/10/2009   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090001835017     02/11/2009   Copy equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090002634924     03/03/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090002750923     03/05/2009   Copy equipment    

47



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090002922823     03/09/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003034717     03/11/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003104614     03/12/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090003317822     03/18/2009   Copier equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003458121     03/20/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003541417     03/23/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003652319     03/25/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090003811114    
03/30/2009   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004079424     04/03/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090004112715    
04/03/2009   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004382320     04/09/2009   Leased equipment for
informational purposes only    

48



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions - UCC Lien
  IBM Credit LLC     090004446220     04/10/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090004517118    
04/13/2009   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004587024     04/14/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090005191521    
04/27/2009   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090006487429     05/26/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090006884430     06/03/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007499736     06/17/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007692327     06/22/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007819530     06/24/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007911422     06/26/2009   Leased equipment for
informational purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008126825     07/01/2009   Leased equipment for
informational purposes only    

49



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008182827     07/02/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008329426     07/07/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009060621     07/23/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009212014     07/28/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009476935     08/04/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial
Services     090010185217     08/21/2009   Leased equipment    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010446924     08/28/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010510108     08/31/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010576120     09/01/2009   Leased equipment for
informational
purposes only    
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090011053111     09/14/2009   Leased equipment for
informational
purposes only    

50



--------------------------------------------------------------------------------



 



Schedule 7.1
EXISTING LIENS
(MV)

1.   Liens of public record filed against: Metavante Investments (Mauritius)
Limited; Metavante Canada Corporation; Everlink Payment Services, Inc.; GHR
Systems Canada, Inc.; Metavante Limited; and Metavante Technologies Limited.  
2.   Liens as set forth in the attached summary of Lien Search Results dated on
or about October 2007.   3.   Liens identified on FIS Schedule 7.1 for Metavante
Technologies, Inc. and Metavante Corporation.

Schedule 7.1





--------------------------------------------------------------------------------



 



                                                  Original                      
      Thru   File                 Entity   State   Jurisdiction   Date   Date  
File Number   File Type   Secured Party   Collateral   ADMINISOURCE
COMMUNICATIONS, INC.   
TX      SECRETARY
OF STATE    
10/11/07     
12/17/98

07/23/03
09/09/03

01/12/04  
9800251786

300353935
400411799

40053620010  
UCC-1

AMENDMENT
CONTINUATION

UCC-1   BELL & HOWARD
FINANCIAL
SERVICES COMPANY



XEROX CAPITAL
SERVICES LLC  

OFFICE EQUIPMENT



XEROX EQUIPMENT                                  
ADVANCED
FINANCIAL
SOLUTIONS, INC.  

OK   OKLAHOMA
COUNTY
CENTRAL
FILING  

10/09/07  

10/25/02  
2002013386429  
UCC-1  
AMERITECH CREDIT
CORPORATION  
TELECOMMUNICATIONS
AND DATA EQUIPMENT                                  
KIRCHMAN
CORPORATION  
WI   DEPT OF
FINANCIAL
INSTITUTIONS  
10/01/07  
01/27/06  
60001514617  
UCC-1   CIT
COMMUNICATIONS
FINANCE
CORPORATION  

SERVER/EQUIPMENT                                  
LINK2GOV CORP.  
TN   SECRETARY
OF STATE  
10/15/07  
12/04/02

11/21/03

03/19/04  
202-064673

303-047686

304-019062  
UCC-1

UCC-1

UCC-1   AMSOUTH LEASING
CORPORATION
CIT FINANCIAL USA, INC.
DELL FINANCIAL
SERVICES, LP   COMPUTER EQUIPMENT
AND PERIPHERALS
COMPUTER EQUIPMENT
AND PERIPHERALS
COMPUTER EQUIPMENT
AND PERIPHERALS                                  
METAVANTE
CORPORATION  

WI   DEPT OF
FINANCIAL
INSTITUTIONS  
10/01/07  
10/24/01


05/19/06  
010007106923


060007706424  
UCC-1


CONTINUATION   CISCO SYSTEMS
CAPITAL
CORPORATION   COMPUTER AND
TELECOMMUNICATIONS
EQUIPMENT AND
SOFTWARE AND PURCHASE MONEY RELATED THERETO

Schedule 7.1





--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              10/28/02     020019090019     UCC-1   IBM CREDIT CORP*    
 
              10/30/02     020019251725     UCC-1   IBM CREDIT CORP    
 
              11/01/02     020019400923     UCC-1   IBM CREDIT CORP    
 
              11/04/02     020019484632     UCC-1   IBM CREDIT CORP    
 
              11/05/02     020019551425     UCC-1   IBM CREDIT CORP    
 
              11/08/02     020019813527     UCC-1   IBM CREDIT CORP    
 
              11/13/02     020020071616     UCC-1   IBM CREDIT CORP    
 
              11/13/02     020020073820     UCC-1   IBM CREDIT CORP    
 
              11/18/02     020020345216     UCC-1   IBM CREDIT CORP    
 
              12/05/02     020021243517     UCC-1   IBM CREDIT CORP    
 
              12/09/02     020021385019     UCC-1   LEASING
TECHNOLOGIES
INTERNATIONAL, INC   EQUIPMENT
 
              12/09/02     020021385120     UCC-1   LEASING
TECHNOLOGIES
INTERNATIONAL, INC   EQUIPMENT
 
              12/11/02     020021611112     UCC-1   IBM CREDIT CORP    
 
              12/11/02     020021611617     UCC-1   IBM CREDIT CORP    
 
              12/12/02     020021687529     UCC-1   IBM CREDIT CORP    
 
              12/17/02     020021942321     UCC-1   IBM CREDIT CORP    
 
              12/18/02     020022004917     UCC-1   IBM CREDIT CORP    
 
              12/20/02     020022154317     UCC-1   IBM CREDIT CORP    
 
              12/23/02     020022289225     UCC-1   IBM CREDIT CORP    
 
              01/02/03     030000130307     UCC-1   IBM CREDIT CORP    
 
              01/06/03     030000357924     UCC-1   IBM CREDIT LLC *    
 
              01/15/03     030000896730     UCC-1   IBM CREDIT LLC    
 
              01/27/03     030001539018     UCC-1   IBM CREDIT LLC    
 
              02/12/03     030002452922     UCC-1   IBM CREDIT LLC    
 
              02/13/03     030002539726     UCC-1   IBM CREDIT LLC    
 
              02/14/03     030002603011     UCC-1   IBM CREDIT LLC    

Schedule 7.1





--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              02/19/03     030002837020     UCC-1   IBM CREDIT LLC    
 
              02/21/03     030002999332     UCC-1   IBM CREDIT LLC    
 
              02/24/03     030003104109     UCC-1   IBM CREDIT LLC    
 
              03/03/03     030003495425     UCC-1   IBM CREDIT LLC    
 
              03/10/03     030003929427     UCC-1   IBM CREDIT LLC    
 
              03/12/03     030004075925     UCC-1   IBM CREDIT LLC    
 
              03/17/03     030004338321     UCC-1   IBM CREDIT LLC    
 
              03/19/03     030004498530     UCC-1   IBM CREDIT LLC    
 
              03/21/03     030004651016     UCC-1   IBM CREDIT LLC    
 
              03/24/03     030004754323     UCC-1   IBM CREDIT LLC    
 
              03/25/03     030004814421     UCC-1   IBM CREDIT LLC    
 
              03/26/03     030004907929     UCC-1   IBM CREDIT LLC    
 
              03/28/03     030005096727     UCC-1   IBM CREDIT LLC    
 
              04/01/03     030005266221     UCC-1   IBM CREDIT LLC    
 
              04/07/03     030005666831     UCC-1   IBM CREDIT LLC    
 
              04/07/03     030005673829     UCC-1   IBM CREDIT LLC    
 
              04/09/03     030005794025     UCC-1   IBM CREDIT LLC    
 
              04/11/03     030005975834     UCC-1   IBM CREDIT LLC    
 
              04/17/03     030006308017     UCC-1   IBM CREDIT LLC    
 
              04/21/03     030006528829     UCC-1   IBM CREDIT LLC    
 
              04/22/03     030006586126     UCC-1   IBM CREDIT LLC    
 
              04/23/03     030006688735     UCC-1   IBM CREDIT LLC    
 
              05/01/03     030007257122     UCC-1   IBM CREDIT LLC    
 
              05/02/03     030007322721     UCC-1   IBM CREDIT LLC    
 
              05/08/03     030007711824     UCC-1   IBM CREDIT LLC    
 
              05/12/03     030007947229     UCC-1   IBM CREDIT LLC    
 
              05/14/03     030008082018     UCC-1   IBM CREDIT LLC    
 
              05/19/03     030008388532     UCC-1   IBM CREDIT LLC    
 
              05/21/03     030008537932     UCC-1   IBM CREDIT LLC    
 
              05/21/03     030008538327     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              05/29/03     030008981228     UCC-1   IBM CREDIT LLC    
 
              06/04/03     030009345122     UCC-1   IBM CREDIT LLC    
 
              06/11/03     030009784735     UCC-1   IBM CREDIT LLC    
 
              06/11/03     030009786939     UCC-1   IBM CREDIT LLC    
 
              06/13/03     030009926733     UCC-1   IBM CREDIT LLC    
 
              06/19/03     030010298626     UCC-1   IBM CREDIT LLC    
 
              06/24/03     030010570518     UCC-1   IBM CREDIT LLC    
 
              06/26/03     030010729322     UCC-1   IBM CREDIT LLC    
 
              06/26/03     030010732215     UCC-1   IBM CREDIT LLC    
 
              06/30/03     030010945423     UCC-1   IBM CREDIT LLC    
 
              07/01/03     030011021207     UCC-1   IBM CREDIT LLC    
 
              07/08/03     030011330816     UCC-1   IBM CREDIT LLC    
 
              07/10/03     030011511716     UCC-1   IBM CREDIT LLC    
 
              07/15/03     030011750115     UCC-1   IBM CREDIT LLC    
 
              07/16/03     030011818928     UCC-1   IBM CREDIT LLC    
 
              07/23/03     030012219318     UCC-1   IBM CREDIT LLC    
 
              08/04/03     030012884326     UCC-1   IBM CREDIT LLC    
 
              08/07/03     030013094017     UCC-1   IBM CREDIT LLC    
 
              08/11/03     030013252619     UCC-1   IBM CREDIT LLC    
 
              08/13/03     030013413214     UCC-1   IBM CREDIT LLC    
 
              08/25/03     030014065218     UCC-1   IBM CREDIT LLC    
 
              08/26/03     030014095827     UCC-1   IBM CREDIT LLC    
 
              09/04/03     030014661725     UCC-1   IBM CREDIT LLC    
 
              09/19/03     030015512822     UCC-1   IBM CREDIT LLC    
 
              09/19/03     030015545020     UCC-1   IBM CREDIT LLC    
 
              09/22/03     030015641926     UCC-1   IBM CREDIT LLC    
 
              09/24/03     030015801823     UCC-1   IBM CREDIT LLC    
 
              09/25/03     030015876229     UCC-1   IBM CREDIT LLC    
 
              09/26/03     030015982227     UCC-1   IBM CREDIT LLC    
 
              09/29/03     030016055522     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              10/02/03     030016276224     UCC-1   IBM CREDIT LLC    
 
              10/06/03     030016491526     UCC-1   IBM CREDIT LLC    
 
              10/06/03     030016499130     UCC-1   IBM CREDIT LLC    
 
              10/07/03     030016538629     UCC-1   IBM CREDIT LLC    
 
              10/13/03     030016871932     UCC-1   IBM CREDIT LLC    
 
              10/14/03     030016905021     UCC-1   IBM CREDIT LLC    
 
              10/17/03     030017197126     UCC-1   IBM CREDIT LLC    
 
              10/20/03     030017290726     UCC-1   IBM CREDIT LLC    
 
              10/22/03     030017439933     UCC-1   IBM CREDIT LLC    
 
              10/23/03     030017511116     UCC-1   IBM CREDIT LLC    
 
              10/24/03     030017599132     UCC-1   IBM CREDIT LLC    
 
              10/28/03     030017772731     UCC-1   IBM CREDIT LLC    
 
              10/31/03     030018058022     UCC-1   IBM CREDIT LLC    
 
              11/04/03     030018207119     UCC-1   IBM CREDIT LLC    
 
              11/04/03     030018207422     UCC-1   IBM CREDIT LLC    
 
              11/07/03     030018505726     UCC-1   IBM CREDIT LLC    
 
              11/10/03     030018613524     UCC-1   IBM CREDIT LLC    
 
              11/11/03     030018670527     UCC-1   IBM CREDIT LLC    
 
              11/12/03     030018742628     UCC-1   IBM CREDIT LLC    
 
              11/13/03     030018812525     UCC-1   IBM CREDIT LLC    
 
              11/14/03     030018908834     UCC-1   IBM CREDIT LLC    
 
              11/17/03     030019032318     UCC-1   IBM CREDIT LLC    
 
              11/18/03     030019090524     UCC-1   IBM CREDIT LLC    
 
              11/19/03     030019175225     UCC-1   IBM CREDIT LLC    
 
              11/20/03     030019257630     UCC-1   IBM CREDIT LLC    
 
              11/21/03     030019340724     UCC-1   IBM CREDIT LLC    
 
              11/24/03     030019437529     UCC-1   IBM CREDIT LLC    
 
              11/25/03     030019503725     UCC-1   IBM CREDIT LLC    
 
              11/26/03     030019593330     UCC-1   IBM CREDIT LLC    
 
              11/28/03     030019679234     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              12/05/03     030020052514     UCC-1   IBM CREDIT LLC    
 
              12/09/03     030020209720     UCC-1   IBM CREDIT LLC    
 
              12/10/03     030020267421     UCC-1   IBM CREDIT LLC    
 
              12/12/03     030020404313     UCC-1   IBM CREDIT LLC    
 
              12/15/03     030020517217     UCC-1   IBM CREDIT LLC    
 
              12/16/03     030020603617     UCC-1   IBM CREDIT LLC    
 
              12/17/03     030020667627     UCC-1   IBM CREDIT LLC    
 
              12/18/03     030020752218     UCC-1   IBM CREDIT LLC    
 
              12/22/03     030020923218     UCC-1   IBM CREDIT LLC    
 
              12/26/03     030021107112     UCC-1   IBM CREDIT LLC    
 
              12/26/03     030021111006     UCC-1   IBM CREDIT LLC    
 
              01/02/04     040000115310     UCC-1   IBM CREDIT LLC    
 
              01/06/04     040000257721     UCC-1   IBM CREDIT LLC    
 
              01/08/04     040000413210     UCC-1   IBM CREDIT LLC    
 
              01/09/04     040000443819     UCC-1   IBM CREDIT LLC    
 
              01/12/04     040000590822     UCC-1   IBM CREDIT LLC    
 
              01/15/04     040000800210     UCC-1   IBM CREDIT LLC    
 
              01/20/04     040001027010     UCC-1   IBM CREDIT LLC    
 
              01/21/04     040001133008     UCC-1   IBM CREDIT LLC    
 
              01/29/04     040001623214     UCC-1   IBM CREDIT LLC    
 
              02/02/04     040001791523     UCC-1   IBM CREDIT LLC    
 
              02/11/04     040002364823     UCC-1   IBM CREDIT LLC    
 
              02/13/04     040002526520     UCC-1   IBM CREDIT LLC    
 
              02/18/04     040002769226     UCC-1   IBM CREDIT LLC    
 
              02/19/04     040002831822     UCC-1   IBM CREDIT LLC    
 
              02/25/04     040003143112     UCC-1   IBM CREDIT LLC    
 
              03/01/04     040003386121     UCC-1   IBM CREDIT LLC    
 
              03/02/04     040003483220     UCC-1   IBM CREDIT LLC    
 
              03/03/04     040003585021     UCC-1   IBM CREDIT LLC    
 
              03/05/04     040003721922     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              03/12/04     040004132515     UCC-1   IBM CREDIT LLC    
 
              03/15/04     040004241718     UCC-1   IBM CREDIT LLC    
 
              03/16/04     040004316923     UCC-1   IBM CREDIT LLC    
 
              03/19/04     040004529222     UCC-1   IBM CREDIT LLC    
 
              03/22/04     040004675426     UCC-1   IBM CREDIT LLC    
 
              03/26/04     040004978028     UCC-1   IBM CREDIT LLC    
 
              03/31/04     040005265321     UCC-1   IBM CREDIT LLC    
 
              04/01/04     040005358324     UCC-1   IBM CREDIT LLC    
 
              04/05/04     040005565829     UCC-1   IBM CREDIT LLC    
 
              04/07/04     040005763627     UCC-1   IBM CREDIT LLC    
 
              04/08/04     040005809123     UCC-1   IBM CREDIT LLC    
 
              04/19/04     040006449225     UCC-1   IBM CREDIT LLC    
 
              04/20/04     040006561927     UCC-1   IBM CREDIT LLC    
 
              04/22/04     040006697937     UCC-1   IBM CREDIT LLC    
 
              04/23/04     040006778735     UCC-1   IBM CREDIT LLC    
 
              05/26/04     040008813828     UCC-1   IBM CREDIT LLC    
 
              06/11/04     040009756128     UCC-1   IBM CREDIT LLC    
 
              06/22/04     040010264316     UCC-1   IBM CREDIT LLC    
 
              06/23/04     040010331412     UCC-1   IBM CREDIT LLC    
 
              06/24/04     040010424415     UCC-1   IBM CREDIT LLC    
 
              06/30/04     040010707823     UCC-1   IBM CREDIT LLC    
 
              07/01/04     040010765120     UCC-1   IBM CREDIT LLC    
 
              07/02/04     040010870925     UCC-1   IBM CREDIT LLC    
 
              07/21/04     040011764221     UCC-1   IBM CREDIT LLC    
 
              07/27/04     040012095926     UCC-1   IBM CREDIT LLC    
 
              08/02/04     040012389124     UCC-1   IBM CREDIT LLC    
 
              08/03/04     040012481319     UCC-1   IBM CREDIT LLC    
 
              08/11/04     040012902519     UCC-1   IBM CREDIT LLC    
 
              08/19/04     040013299327     UCC-1   IBM CREDIT LLC    
 
              08/19/04     040013303919     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
              08/20/04     040013378628     UCC-1   IBM CREDIT LLC    
 
              08/30/04     040013794327     UCC-1   IBM CREDIT LLC    
 
              08/30/04     040013794933     UCC-1   IBM CREDIT LLC    
 
              08/31/04     040013855830     UCC-1   IBM CREDIT LLC    
 
              09/01/04     040013886834     UCC-1   IBM CREDIT LLC    
 
              09/02/04     040013960625     UCC-1   IBM CREDIT LLC    
 
              09/09/04     040014270014     UCC-1   IBM CREDIT LLC    
 
              09/09/04     040014301009     UCC-1   IBM CREDIT LLC    
 
              09/14/04     040014512922     UCC-1   IBM CREDIT LLC    
 
              09/17/04     040014709829     UCC-1   IBM CREDIT LLC    
 
              09/24/04     040015041718     UCC-1   IBM CREDIT LLC    
 
              09/27/04     040015104415     UCC-1   IBM CREDIT LLC    
 
              09/28/04     040015230718     UCC-1   IBM CREDIT LLC    
 
              09/30/04     040015381725     UCC-1   IBM CREDIT LLC    
 
              10/01/04     040015400515     UCC-1   IBM CREDIT LLC    
 
              10/04/04     040015464727     UCC-1   IBM CREDIT LLC    
 
              10/04/04     040015524522     UCC-1   IBM CREDIT LLC    
 
              10/12/04     040015972731     UCC-1   IBM CREDIT LLC    
 
              10/13/04     040015982429     UCC-1   IBM CREDIT LLC    
 
              10/20/04     00016401416     UCC-1   IBM CREDIT LLC    
 
              10/21/04     040016462524     UCC-1   IBM CREDIT LLC    
 
              10/22/04     040016531723     UCC-1   IBM CREDIT LLC    
 
              10/25/04     040016604623     UCC-1   IBM CREDIT LLC    
 
              10/26/04     040016672527     UCC-1   IBM CREDIT LLC    
 
              10/28/04     040016787231     UCC-1   IBM CREDIT LLC    
 
              11/12/04     040017606020     UCC-1   IBM CREDIT LLC    
 
              11/22/04     040018079530     UCC-1   IBM CREDIT LLC    
 
              12/02/04     040018484833     UCC-1   IBM CREDIT LLC    
 
              12/06/04     040018601016     UCC-1   IBM CREDIT LLC    
 
              12/07/04     040018751729     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              12/20/04     040019424525     UCC-1   IBM CREDIT LLC    
 
              12/30/04     040019940932     UCC-1   IBM CREDIT LLC    
 
              01/03/05     050000019616     UCC-1   IBM CREDIT LLC    
 
              01/10/05     050000485926     UCC-1   IBM CREDIT LLC    
 
              01/11/05     050000531918     UCC-1   IBM CREDIT LLC    
 
              01/18/05     050000887629     UCC-1   IBM CREDIT LLC    
 
              01/20/05     050001070008     UCC-1   IBM CREDIT LLC    
 
              01/25/05     050001293419     UCC-1   IBM CREDIT LLC    
 
              01/27/05     050001425416     UCC-1   IBM CREDIT LLC    
 
              01/31/05     050001583623     UCC-1   IBM CREDIT LLC    
 
              02/01/05     050001650113     UCC-1   IBM CREDIT LLC    
 
              02/03/05     050001749728     UCC-1   IBM CREDIT LLC    
 
              02/08/05     050001997329     UCC-1   IBM CREDIT LLC    
 
              02/11/05     050002200408     UCC-1   IBM CREDIT LLC    
 
              02/14/05     050002261920     UCC-1   IBM CREDIT LLC    
 
              02/23/05     050002719423     UCC-1   IBM CREDIT LLC    
 
              03/14/05     050003724016     UCC-1   IBM CREDIT LLC    
 
              03/15/05     050003781322     UCC-1   IBM CREDIT LLC    
 
              03/16/05     050003844019     UCC-1   IBM CREDIT LLC    
 
              03/21/05     050004101410     UCC-1   IBM CREDIT LLC    
 
              03/22/05     050004179021     UCC-1   IBM CREDIT LLC    
 
              03/24/05     050004303919     UCC-1   IBM CREDIT LLC    
 
              03/24/05     050004340516     UCC-1   IBM CREDIT LLC    
 
              03/30/05     050004588025     UCC-1   IBM CREDIT LLC    
 
              03/30/05     050004592525     UCC-1   IBM CREDIT LLC    
 
              04/04/05     050004836425     UCC-1   IBM CREDIT LLC    
 
              04/07/05     050005030917     UCC-1   IBM CREDIT LLC    
 
              04/26/05     050006131011     UCC-1   IBM CREDIT LLC    
 
              04/29/05     050006389632     UCC-1   IBM CREDIT LLC    
 
              05/03/05     050006542623     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              05/04/05     050006641421     UCC-1   IBM CREDIT LLC    
 
              05/11/05     050007030414     UCC-1   IBM CREDIT LLC    
 
              05/26/05     050007918934     UCC-1   IBM CREDIT LLC    
 
              05/31/05     050008097125     UCC-1   IBM CREDIT LLC    
 
              06/03/05     050008363727     UCC-1   IBM CREDIT LLC    
 
              06/09/05     050008645629     UCC-1   IBM CREDIT LLC    
 
              06/09/05     050008690730     UCC-1   IBM CREDIT LLC    
 
              06/16/05     050009054321     UCC-1   IBM CREDIT LLC    
 
              06/28/05     050009625325     UCC-1   IBM CREDIT LLC    
 
              06/29/05     050009720220     UCC-1   IBM CREDIT LLC    
 
              06/30/05     050009809935     UCC-1   IBM CREDIT LLC    
 
              07/14/05     050010415011     UCC-1   IBM CREDIT LLC    
 
              07/28/05     050011169624     UCC-1   IBM CREDIT LLC    
 
              07/29/05     050011239319     UCC-1   IBM CREDIT LLC    
 
              08/18/05     050012248825     UCC-1   IBM CREDIT LLC    
 
              08/19/05     050012287323     UCC-1   IBM CREDIT LLC    
 
              08/24/05     050012522416     UCC-1   IBM CREDIT LLC    
 
              08/30/05     050012774627     UCC-1   IBM CREDIT LLC    
 
              09/13/05     050013375524     UCC-1   IBM CREDIT LLC    
 
              09/15/05     050013515217     UCC-1   IBM CREDIT LLC    
 
              09/16/05     050013543218     UCC-1   IBM CREDIT LLC    
 
              09/19/05     050013670825     UCC-1   IBM CREDIT LLC    
 
              09/20/05     050013696530     UCC-1   IBM CREDIT LLC    
 
              09/22/05     050013814926     UCC-1   IBM CREDIT LLC    
 
              09/23/05     050013891022     UCC-1   IBM CREDIT LLC    
 
              09/26/05     050013958733     UCC-1   IBM CREDIT LLC    
 
              09/27/05     050014042718     UCC-1   IBM CREDIT LLC    
 
              09/28/05     050014138926     UCC-1   IBM CREDIT LLC    
 
              09/29/05     050014197224     UCC-1   IBM CREDIT LLC    
 
              10/10/05     050014649529     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              10/18/05     050015085120     UCC-1   IBM CREDIT LLC    
 
              10/31/05     050015740320     UCC-1   IBM CREDIT LLC    
 
              11/08/05     050016153824     UCC-1   IBM CREDIT LLC    
 
              11/09/05     050016219221     UCC-1   IBM CREDIT LLC    
 
              11/15/05     050016479229     UCC-1   IBM CREDIT LLC    
 
              11/18/05     050016705423     UCC-1   IBM CREDIT LLC    
 
              11/21/05     050016779333     UCC-1   IBM CREDIT LLC    
 
              11/28/05     050016996233     UCC-1   IBM CREDIT LLC    
 
              12/02/05     050017279430     UCC-1   IBM CREDIT LLC    
 
              12/05/05     050017360825     UCC-1   IBM CREDIT LLC    
 
              12/13/05     050017745529     UCC-1   IBM CREDIT LLC    
 
              12/14/05     050017827126     UCC-1   IBM CREDIT LLC    
 
              12/15/05     050017892835     UCC-1   IBM CREDIT LLC    
 
              12/16/05     050017957534     UCC-1   IBM CREDIT LLC    
 
              12/19/05     050017985636     UCC-1   IBM CREDIT LLC    
 
              12/29/05     050018518225     UCC-1   IBM CREDIT LLC    
 
              12/31/05     050018612119     UCC-1   IBM CREDIT LLC    
 
              01/05/06     060000207615     UCC-1   IBM CREDIT LLC    
 
              01/20/06     060001129316     UCC-1   IBM CREDIT LLC    
 
              01/23/06     060001219114     UCC-1   IBM CREDIT LLC    
 
              01/24/06     060001259825     UCC-1   IBM CREDIT LLC    
 
              01/31/06     060001636016     UCC-1   IBM CREDIT LLC    
 
              02/07/06     060002032108     UCC-1   IBM CREDIT LLC    
 
              02/27/06     060003030309     UCC-1   IBM CREDIT LLC    
 
              02/28/06     060003069725     UCC-1   IBM CREDIT LLC    
 
              03/02/06     060003246722     UCC-1   IBM CREDIT LLC    
 
              03/07/06     060003516217     UCC-1   IBM CREDIT LLC    
 
              03/10/06     060003733622     UCC-1   IBM CREDIT LLC    
 
              03/14/06     060003854424     UCC-1   IBM CREDIT LLC    
 
              03/28/06     060004562825     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              03/29/06     060004644018     UCC-1   IBM CREDIT LLC    
 
              03/30/06     060004739326     UCC-1   IBM CREDIT LLC    
 
              04/13/06     060005524016     UCC-1   CCA FINANCIAL, LLC  
EQUIPMENT AND
SOFTWARE
 
              04/24/06     060006126621     UCC-1   IBM CREDIT LLC    
 
              05/02/06     060006611115     UCC-1   IBM CREDIT LLC    
 
              05/05/06     060006873529     UCC-1   IBM CREDIT LLC    
 
              05/08/06     060006976028     UCC-1   IBM CREDIT LLC    
 
              05/18/06     060007601822     UCC-1   IBM CREDIT LLC    
 
              05/18/06     060007663729     UCC-1   IBM CREDIT LLC    
 
              05/26/06     060008094223     UCC-1   IBM CREDIT LLC    
 
              05/31/06     060008309929     UCC-1   IBM CREDIT LLC    
 
              06/06/06     060008576127     UCC-1   IBM CREDIT LLC    
 
              06/07/06     060008734729     UCC-1   IBM CREDIT LLC    
 
              06/08/06     060008749937     UCC-1   IBM CREDIT LLC    
 
              06/12/06     060008946936     UCC-1   IBM CREDIT LLC    
 
              06/14/06     060009143522     UCC-1   IBM CREDIT LLC    
 
              06/15/06     060009217423     UCC-1   IBM CREDIT LLC    
 
              06/16/06     060009299938     UCC-1   IBM CREDIT LLC    
 
              06/19/06     060009381526     UCC-1   IBM CREDIT LLC    
 
              06/19/06     060009458733     UCC-1   IBM CREDIT LLC    
 
              06/20/06     060009483731     UCC-1   IBM CREDIT LLC    
 
              06/26/06     060009841628     UCC-1   IBM CREDIT LLC    
 
              06/27/06     060009921829     UCC-1   IBM CREDIT LLC    
 
              06/30/06     060010183316     UCC-1   IBM CREDIT LLC    
 
              07/25/06     060011337520     UCC-1   IBM CREDIT LLC    
 
              07/28/06     060011497224     UCC-1   IBM CREDIT LLC    
 
              08/23/06     060012637524     UCC-1   IBM CREDIT LLC    
 
              08/24/06     060012728525     UCC-1   IBM CREDIT LLC    
 
              08/25/06     060012822621     UCC-1   IBM CREDIT LLC    
 
              08/28/06     060012890020     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              08/29/06     060012969128     UCC-1   IBM CREDIT LLC    
 
              09/05/06     060013142011     UCC-1   IBM CREDIT LLC    
 
              09/05/06     060013255016     UCC-1   IBM CREDIT LLC    
 
              09/11/06     060013479327     UCC-1   IBM CREDIT LLC    
 
              09/21/06     060013994127     UCC-1   IBM CREDIT LLC    
 
              09/22/06     060014078323     UCC-1   IBM CREDIT LLC    
 
              09/25/06     060014169930     UCC-1   IBM CREDIT LLC    
 
              09/27/06     060014288528     UCC-1   IBM CREDIT LLC    
 
              09/28/06     060014360216     UCC-1   IBM CREDIT LLC    
 
              09/29/06     060014409220     UCC-1   IOS CAPITAL   EQUIPMENT
 
              09/29/06     060014424217     UCC-1   IBM CREDIT LLC    
 
              10/02/06     060014543017     UCC-1   IBM CREDIT LLC    
 
              10/12/06     060015002008     UCC-1   IBM CREDIT LLC    
 
              10/20/06     060015381119     UCC-1   IBM CREDIT LLC    
 
              11/01/06     060015963630     UCC-1   IBM CREDIT LLC    
 
              11/13/06     060016494832     UCC-1   IBM CREDIT LLC    
 
              11/15/06     060016620419     UCC-1   IBM CREDIT LLC    
 
              11/22/06     060016966533     UCC-1   IBM CREDIT LLC    
 
              11/28/06     060017140619     UCC-1   IBM CREDIT LLC    
 
              12/08/06     060017658633     UCC-1   IBM CREDIT LLC    
 
              12/11/06     060017729127     UCC-1   IBM CREDIT LLC    
 
              12/13/06     060017804323     UCC-1   IBM CREDIT LLC    
 
              12/14/06     060017872429     UCC-1   IBM CREDIT LLC    
 
              12/20/06     060018177024     UCC-1   IBM CREDIT LLC    
 
              12/26/06     060018361928     UCC-1   IBM CREDIT LLC    
 
              12/29/06     060018614828     UCC-1   IBM CREDIT LLC    
 
              01/02/07     070000037515     UCC-1   IBM CREDIT LLC    
 
              01/11/07     070000594725     UCC-1   IBM CREDIT LLC    
 
              01/12/07     070000662923     UCC-1   IBM CREDIT LLC    
 
              01/25/07     070001239217     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              02/01/07     070001608217     UCC-1   IBM CREDIT LLC    
 
              02/15/07     070002281619     UCC-1   IBM CREDIT LLC    
 
              02/21/07     070002490116     UCC-1   IBM CREDIT LLC    
 
              02/26/07     070002715722     UCC-1   IBM CREDIT LLC    
 
              02/28/07     070002844826     UCC-1   IBM CREDIT LLC    
 
              03/05/07     070003034515     UCC-1   IBM CREDIT LLC    
 
              03/13/07     070003506014     UCC-1   IBM CREDIT LLC    
 
              03/20/07     070003836222     UCC-1   IBM CREDIT LLC    
 
              03/23/07     070004047116     UCC-1   IBM CREDIT LLC    
 
              03/26/07     070004125315     UCC-1   IBM CREDIT LLC    
 
              03/28/07     070004285423     UCC-1   IBM CREDIT LLC    
 
              03/30/07     070004443621     UCC-1   IBM CREDIT LLC    
 
              04/13/07     070005230111     UCC-1   IBM CREDIT LLC    
 
              04/16/07     070005311919     UCC-1   IBM CREDIT LLC    
 
              04/17/07     070005376728     UCC-1   IBM CREDIT LLC    
 
              04/18/07     070005475930     UCC-1   IBM CREDIT LLC    
 
              04/20/07     070005623723     UCC-1   IBM CREDIT LLC    
 
              04/27/07     070006028420     UCC-1   IBM CREDIT LLC    
 
              05/01/07     070006260519     UCC-1   IBM CREDIT LLC    
 
              05/07/07     070006503923     UCC-1   IBM CREDIT LLC    
 
              05/10/07     070006767430     UCC-1   IBM CREDIT LLC    
 
              05/18/07     070007239526     UCC-1   IBM CREDIT LLC    
 
              05/19/07     070007288530     UCC-1   IBM CREDIT LLC    
 
              05/22/07     070007410315     UCC-1   IBM CREDIT LLC    
 
              05/22/07     070007445626     UCC-1   IBM CREDIT LLC    
 
              05/24/07     070007610721     UCC-1   IBM CREDIT LLC    
 
              05/29/07     070007717931     UCC-1   IBM CREDIT LLC    
 
              05/31/07     070007892430     UCC-1   IBM CREDIT LLC    
 
              06/06/07     070008163725     UCC-1   IBM CREDIT LLC    
 
              06/15/07     070008671527     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
 
              06/20/07     070008867433     UCC-1   IBM CREDIT LLC    
 
              06/22/07     070009014317     UCC-1   IBM CREDIT LLC    
 
              06/27/07     070009219122     UCC-1   IBM CREDIT LLC    
 
              06/28/07     070009290929     UCC-1   IBM CREDIT LLC    
 
              06/29/07     070009341825     UCC-1   IBM CREDIT LLC    
 
              07/10/07     070009819532     UCC-1   IBM CREDIT LLC    
 
              07/11/07     070009877940     UCC-1   IBM CREDIT LLC    
 
              07/18/07     070010170716     UCC-1   IBM CREDIT LLC    
 
              07/24/07     070010452012     UCC-1   IBM CREDIT LLC    
 
              07/25/07     070010521716     UCC-1   IBM CREDIT LLC    
 
              08/10/07     070011308922     UCC-1   IBM CREDIT LLC    
 
              08/13/07     070011407720     UCC-1   IBM CREDIT LLC    
 
              08/17/07     070011606317     UCC-1   IBM CREDIT LLC    
 
              08/22/07     070011790826     UCC-1   IBM CREDIT LLC    
 
              08/29/07     070012139420     UCC-1   IBM CREDIT LLC    
 
              08/30/07     070012193925     UCC-1   IBM CREDIT LLC    
 
              09/11/07     070012632115     UCC-1   IBM CREDIT LLC    
 
              09/12/07     070012706420     UCC-1   IBM CREDIT LLC    
 
              09/14/07     070012802114     UCC-1   IBM CREDIT LLC    
 
              09/24/07     070013238926     UCC-1   IBM CREDIT LLC    
 
              09/25/07     070013301412     UCC-1   IBM CREDIT LLC    
 
              09/26/07     070013377829     UCC-1   IBM CREDIT LLC    
 
              09/28/07     070013479832     UCC-1   IBM CREDIT LLC    
 
              09/28/07     070013500110     UCC-1   IBM CREDIT LLC    
 
              10/01/07     070013587630     UCC-1   IBM CREDIT LLC    
NYCE PAYMENTS
NETWORK, LLC
  DE   SECRETARY OF STATE   09/10/07   06/05/07     72102068     UCC-1   US
EXPRESS LEASING, INC.   EQUIPMENT AND RELATED
SOFTWARE
 
              06/06/07     72111556     AMENDMENT        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File                 Entity   State   Jurisdiction   Date  
Date   File Number   File Type   Secured Party   Collateral
 
                                   
TREEV LLC
  NV   SECRETARY OF STATE   10/09/07   05/09/05     2005014383-8     UCC-1   IBM
CREDIT LLC   EQUIPMENT AND
RELATED SOFTWARE
 
                                   
 
              12/30/05     2005040944-0     UCC-1   IBM CREDIT LLC   EQUIPMENT
AND
RELATED SOFTWARE
 
                                   
VALUTEC CARD
SOLUTIONS, LLC
  DE   SECRETARY OF STATE   09/10/07   08/11/04     42255117     UCC-1   WELLS
FARGO
FINANCIAL LEASING   TELECOMMUNICATIONS
EQUIPMENT
 
                                   
 
              01/28/05     50319831     UCC-1   STEELCASE FINANCIAL SERVICES
INC.   FURNITURE AND
EQUIPMENT
 
                                   
 
                              DE LAGE LANDEN    
 
              05/18/05     51532838     ASSIGNMENT   FINANCIAL SERVICES    
 
                                   
VICOR, INC,
  NV   SECRETARY
OF STATE   10/09/07   09/28/07     2004029522-9     UCC-1   US BANCORP   COPIER
SYSTEM
(Informational Filing)

Schedule 7.1

 



--------------------------------------------------------------------------------



 



Schedule 7.2
EXISTING INVESTMENTS
(FIS)
Investments as follows:

1   Ownership by the Consolidated Companies of 40% of the outstanding equity
interests in Profile Partners, GP, LP.   2.   Ownership by the Consolidated
Companies of 34% of the outstanding equity interests in PVP Management, LLC.  
3.   Ownership by the Consolidated Companies of 20% of the outstanding equity
interests in Sanchez Capital Services Private Limited.   4.   The Brazilian
Joint Venture, as more particularly described in the following related documents
(together with the Development Notes, Migration Notes and Volume Notes
referenced therein):

  A.   Common Terms Agreement (Contrato de Termos Comuns), dated March 24, 2006.
    B.   Investment Agreement (Contrato de Investimento), dated March 27, 2006.
    C.   Guaranty Agreement among Fidelity National Information Services, Inc.,
Banco Bradesco S.A. and Banco ABN AMRO Real S.A., dated April 18, 2006.     D.  
Redemption Letter from Holdco One S.A. to Uniao Paticipacoes Ltda and Banco ABN
Amro Real S.A., dated April 18, 2006.     E.   Tax Indemnity Letter, dated
March 27, 2006.     F.   Amended and Restated Software License Agreement, Dated
March 27, 2006.     G.   Contingent Software License Agreement, dated April 18,
2006.     H.   Non-Competition Agreement, dated April 18. 2006.     I.  
Shareholders’ Agreement of Celta Holdings S.A., dated April 18, 2006.

Schedule 7.2

 



--------------------------------------------------------------------------------



 



  J.   Shareholders’ Agreement of Fidelity Processadora e Servicos S. A. (form
attached to the Investment Agreement).

5.   Guaranties by various restricted companies of the capital leases listed on
Schedule 7.03.   6.   $1,000,000 Promissory Note issued by ICUL Service
Corporation to Fidelity National Card Services, Inc.   7.   Various investments
by Domestic Subsidiaries in Foreign Subsidiaries, as set forth on attached chart
entitled “Certain Foreign Investments as of June 30, 2009.   8.   Ownership by
the Consolidated Companies of 50% of the outstanding equity interests of Armed
Forces Financial Network, LLC.   9.   A$15,000,000 note issued by FlexiGroup
Limited to Certegy Australia Limited evidenced by that certain Loan Note
Agreement dated July 14, 2008.   10.   Investment in FlexiGroup Limited by
purchase of 3,000,000 common shares by Certegy Australia Limited.   11.  
$7,259,176 Promissory Note issued by Fidelity National Capital, Inc. (f.k.a. FNF
Capital, Inc.) to Fidelity National Information Services, Inc., as amended
effective on October 1, 2007.   12.   Guaranty dated January 28, 2009 among
Fidelity National Information Services, Inc., as guarantor, Elavon, Inc., as
servicer, and US Bank National Association, as member.   13.   Investments
identified on MV Schedule 7.2 attached hereto.

Schedule 7.2

 



--------------------------------------------------------------------------------



 



Certain Foreign Investments as of June 30, 2009
All Amounts in US Dollars Equivalent as of June 30, 2009

              Domestic Subsidiary   Foreign Subsidiary in Which Investment    
Maintaining Investment   Maintained   Investment*
Fidelity National Europe LLC
  FNIS International Investments C.V., a Netherlands company     160,763,437  
 
           
Fidelity Information Services, Inc.
  Fidelity Information Services International Holdings C.V., a Netherlands
company     165,067,165  
 
           
Payment South America Holdings, Inc.
  Payment Brasil Holdings Ltda., a Brazil company     62,370,813  
 
           
Card Brazil Holdings, Inc.
  AGES Participacoes Ltda., a Brazil company     167,572,913  
 
           
Fidelity Information Services
International Holdings, Inc.
  FIS Technology Services (New Zealand) Ltd., a New Zealand company     215,424
 
 
           
BenchMark Consulting International NA, Inc.
  BenchMark Consulting International Europe
GmbH, a German company     927,663  
 
           
Fidelity Information Services International Holdings, Inc.
  FIS Holdings (Germany) GmbH, a German company     1,481,498  
 
           
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services Canada Limited,
a Canadian company     3,332,144  
 
           
Payment South America Holdings, Inc.
  Fidelity National Card Services Caribbean, Ltd., a Caribbean company    
4,114,508  
 
           
ATM Management Services, Inc.
  FIS Payment Services (Canada) Corporation, a
Canadian company     7,611,271  
 
           
Payment South America Holdings, Inc.
  Payment Chile S.A., a Chile company     10,646,037  
 
           
eFunds Global Holdings Corporation
  IDLX International BV, a Netherlands company     11,659,648  
 
           
Sanchez Software, Ltd.
  FIS Financial Solutions Canada, Inc., a Canadian company     17,274,160  
 
           
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services Limited, a
United kingdom Company     22,085,535    
Fidelity Information Services, Inc.
  Fidelity Information Services (Thailand)
Limited, a Thailand company     23,830,622  

 

*   Internal book value of investment as of June 30, 2009.

Schedule 7.2

 



--------------------------------------------------------------------------------



 



Schedule 7.2
EXISTING INVESTMENTS
(MV)

  1.   Share Purchase Agreement by and among the Borrower, The Western India
Trustee & Executor Company Ltd. (in its capacity as trustee of ICICI Strategic
Investments Fund), ICICI Bank Limited, ICICI OneSource Limited and ICICI Bank
Limited dated March 31, 2006. 1 *     2.   Share Subscription Agreement by and
among Metavante Corporation and ICICI OneSource Limited dated March 31, 2006. 1
    3.   Limited Guaranty Agreement dated as of January 17, 2007 from Housing
Partnership Lawe Street Development, LLC and Housing Partnership of the Fox
Cities, Inc. to the Borrower. 2     4.   Agreement dated as of December 8, 2005
by and between M&I Community Development Corporation and the Borrower. 2

 

1   Market value as of August 31, 2009: $63,735,186   2   Aggregate book value
as of August 31 2009: $0   *   ICICI OneSource Limited is engaged in the
business of providing a broad range of business process outsourcing services and
provides in-bound and out-bound contact center services and transaction
processing services; the Borrower holds 24.07% of the currently outstanding
shares of this entity.

Schedule 7.2

 



--------------------------------------------------------------------------------



 



Schedule 7.3
EXISTING INDEBTEDNESS
(FIS)

1.   Any outstanding amounts under vendor purchase money lines of credit
(including but not limited to, purchase money line of credit with IBM for the
purchase of equipment and related property, pursuant to the Agreement for
Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, Inc. and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).

2.   Lease Documentation for St. Petersburg, Florida Facility:

  A.   Master Agreement (Florida Property) dated as of December 30, 1999 between
Equifax Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor), Atlantic Financial Group, Ltd., and SunTrust Bank, Atlanta (as agent
and lender).     B.   Lease Agreement dated as of December 30, 1999 between
Prefco VI Limited Partnership (as lessor) and Equifax Inc. (as lessee).     C.  
Loan Agreement dated as of December 30, 1999 between Prefco VI Limited
Partnership (as lessor and borrower) and SunTrust Bank, Atlanta (as agent).    
D.   Mortgage and Security Agreement dated as of December 30, 1999 made by
Prefco VI Limited Partnership (as mortgagor) in favor of SunTrust Bank, Atlanta
(as agent and mortgagee).     E.   Assignment of Lease and Rents dated as of
December 30, 1999 made by Prefco VI Limited Partnership Inc. (as assignor) in
favor of SunTrust Bank, Atlanta (as assignee).     F.   Operative Guaranty dated
as of December 30, 1999 made by Equifax Inc. (as guarantor).     G.   Assignment
and Assumption of Lease and Other Operative Documents dated as of June 25, 2001
among Equifax Inc. (as assignor), Certegy Inc. (as assignee), Prefco VI Limited
Partnership (as lessor), Atlantic Financial Group, Ltd., and SunTrust Bank (as
agent and lender).     H.   Omnibus Amendment to Master Agreement, Lease, Loan
Agreement and Definitions Appendix A [Florida] dated as of September 17, 2004
among

Schedule 7.3

 



--------------------------------------------------------------------------------



 



Fidelity National Information Services, Inc., successor to Certegy Inc., (as
lessee and guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust
Bank (as agent and lender).

  I.   Second Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of February 1, 2006 among Fidelity
National Information Services, Inc., successor to Certegy Inc. (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust Bank (as
agent and lender).     J.   Third Omnibus Amendment to Master Agreement, Lease,
Loan Agreement and Definitions Appendix A [Florida] dated as of April 28, 2006
among Fidelity National Information Services, Inc., successor to Certegy Inc.
(as lessee and guarantor), Prefco VI Limited Partnership (as lessor) and
SunTrust Bank (as agent and lender).     K.   Fourth Omnibus Amendment to Master
Agreement, Lease, Loan Agreement and Definitions Appendix A [Florida] dated on
or about January 18, 2007 (as amended) among Fidelity National Information
Services, Inc., successor to Certegy Inc. (as lessee and guarantor), Prefco VI
Limited Partnership (as lessor) and SunTrust Bank (as agent and lender).     L.
  Fifth Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated on or about the Amendment No. 1 Effective
Date (as amended) among Fidelity National Information Services, Inc., successor
to Certegy Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor) and SunTrust Bank (as agent and lender).     M.   Subsidiary Guaranty
Agreement dated as of February 1, 2006 (as amended) made by certain subsidiaries
of Fidelity National Information Services, Inc.     N.   Amended and Restated
Subsidiary Guaranty Agreement dated as of the Amendment No. 1 Effective Date (as
amended) made by certain subsidiaries of Fidelity National Information Services,
Inc.     O.   Guaranty Supplement for eFunds Corporation [Florida] dated as of
September 12, 2007 among each of the Subsidiaries party thereto (each such
Subsidiary individually, a Guarantor” and collectively, the “Guarantors”) of
Fidelity National Information Services, Inc. (formerly known as Certegy Inc.), a
Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).

Schedule 7.3

 



--------------------------------------------------------------------------------



 



  P.   Guaranty Supplement No. 2 [Florida] dated as of February 19, 2008 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).     Q.   Guaranty Supplement
No. 3 [Florida] dated as of March 27, 2008 among each of the Subsidiaries party
thereto (each such Subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) of Fidelity National Information Services, Inc. (formerly known as
Certegy Inc.), a Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia
corporation, (as lessor), and SunTrust Bank, a Georgia banking corporation, (as
agent).     R.   Guaranty Supplement No. 4 [Florida] dated as of May 30, 2008
among each of the Subsidiaries party thereto (each such Subsidiary individually,
a “Guarantor” and collectively, the “Guarantors”) of Fidelity National
Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).     S.  
Guaranty Supplement No. 5 [Florida] dated as of June 12, 2008 among each of the
Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) of Fidelity National Information Services, Inc.
(formerly known as Certegy Inc.), a Georgia corporation (as lessee), SunTrust
Banks, Inc. a Georgia corporation, (as lessor), and SunTrust Bank, a Georgia
banking corporation, (as agent).     T.   Guaranty Supplement No. 6 [Florida]
dated as of July 22, 2008 among each of the Subsidiaries party thereto (each
such Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”)
of Fidelity National Information Services, Inc. (formerly known as Certegy
Inc.), a Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia
corporation, (as lessor), and SunTrust Bank, a Georgia banking corporation, (as
agent).     U.   Guaranty Supplement No. 7 [Florida] dated as of September 14,
2009 among each of the Subsidiaries party thereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of Fidelity
National Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), as SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).

Schedule 7.3

 



--------------------------------------------------------------------------------



 



  V.   Sixth Omnibus Amendment to Loan Agreement and Definitions Appendix A
[Florida] dated on September 17, 2009 among Fidelity National Information
Services, Inc., successor to Certegy Inc. (as lessee and guarantor), Prefco VI
Limited Partnership (as lessor); and SunTrust Bank (as agent and lender).     W.
  The other “Operative Documents” as defined in the aforesaid Master Agreement.

3.   That certain Guaranty made in connection with the Brazil Joint Venture
listed in Schedule 7.2.   4.   That certain Guaranty in Elavon, Inc. listed in
Schedule 7.2.   5.   Lease Documentation related to the leasing of aircraft by
Fidelity National Information Services, Inc. for Aircraft Lease (S/N 258568)
dated as of December 13, 2002 among Banc of America Leasing & Capital, LLC
(successor by merger to Fleet Capital Corporation), as lessor, and Fidelity
National Information Services, Inc. and Lender Processing Services, Inc., as
co-lessees, as co-lessees (successors in interest to Rocky Mountain Aviation,
Inc.), as amended, supplemented and assigned thereafter.   6.   Lease
Documentation related to the leasing of aircraft by Fidelity National
Information Services, Inc. for Aircraft Lease (N90FT) dated as of December 16,
2008 between BB&T Equipment Finance Corporation (successor in interest to The
Fifth Third Leasing Company), as lessor, and Fidelity National Information
Services, Inc., as lessee, as amended, supplemented and assigned thereafter.  
7.   Indebtedness associated with equipment loans and leases related to the
liens therefor listed on Schedule 7.1.   8.   Indebtedness under that certain
Receivables Purchase Agreement dated October 1, 2009 among FIS Receivables SPV,
LLC, Fidelity National Information Services, Inc., each of the Receivables
Administrators (as defined therein) party thereto, each of the Purchasers (as
defined therein) party thereto and JPMorgan Chase Bank, N.A., as agent, that
certain Receivables Sale Agreement dated October 1, 2009 among Fidelity National
Information Services, Inc., each of the Originators (as defined therein) party
thereto and FIS Receivables SPV, LLC and that certain Guaranty dated October 1,
2009 among Fidelity National Information Services, Inc. and the Subsidiary
Guarantors (as defined therein) party thereto in favor of the Guaranteed Parties
(as defined therein).   9.   Indebtedness identified on MV Schedule 7.3 attached
hereto.   10.   Capital Leases identified below:

Schedule 7.3

 



--------------------------------------------------------------------------------



 



Capital Leases1

              Lessee   Lessor   Description of Goods   Date of Lease
Fidelity National Card Services Inc.
  Pitney Bowes   2 asp Inserters   April 2003
 
           
Fidelity National Card Services Inc.
  Pitney Bowes   3rd asp Inserter   January 2004
 
           
Fidelity National Card Services Inc.
  OCE   1 Duplex Printer   March 2005
 
           
Fidelity National Card Services Inc.
  OCE   1 Triplex Printer   April 2004
 
           
Fidelity National Card Services Inc.
  CompServe   Tape Library   April 2005
 
           
eFunds Corporation
  GE Express Financial Solutions   Copier Lease from NCPS; A&A completed to
eFunds Corporation; Assets transferred to Sunrise, FL Jul/Aug 2006  
February 2004
 
           
eFunds Corporation
  Gordon Flesch Company, Inc.   Copiers are MKE, New Berlin, Woodbury, Phoenix,
Scottsdale   January 2005
 
           
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Itanium DEVL System   October 2006
 
           
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Itanium DEVL System (CPUs)   October 2006
 
           
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Integrity DEV System   October 2007
 
           
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   N1 Integrity System — Blades and 3YR Term
License   October 2007

 

1   Capital Leases total $19,961,732 as of June 30, 2009.

Schedule 7.3

 



--------------------------------------------------------------------------------



 



              Lessee   Lessor   Description of Goods   Date of Lease
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   N1 Integrity Frames   October 2007
 
           
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   P1 Integrity System —Blades and 3YR Term
License   October 2007
 
           
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   P1 Integrity Frames   October 2007
 
           
eFunds Canada Corporation
  Image Financial Services Inc.   New Canon
imagerunner C2058
printer   September 2002
 
           
Assigned from Oasis
Technologies
      IR600 Connected    
 
           
 
      IR550 S/A, IR550
Printer Board,    
 
           
 
      CLBP 460 Printer    

Schedule 7.3

 



--------------------------------------------------------------------------------



 



Schedule 7.3
EXISTING INDEBTEDNESS
(MV)
(all outstanding balances are as of September 30, 2009)

1.   Letter of Credit, secured by the guarantees of Everlink Payment Services,
Inc. shareholders in proportion to their shareholdings, dated August 17, 2006,
in the face amount of CDN$2,000,000 issued by Credit Union Central Alberta
Limited at the request of Everlink Payment Services, Inc. for the benefit of
Caisse Centrale Desjardins.   2.   Letter of Credit, dated August 29, 2007, in
the face amount of $300,000 issued by M&I Marshall & llsley Bank at the request
of the Borrower for the benefit of Peoples Gas System, a division of Tampa
Electric Company; expires October 1, 2009.   3.   Letter of Credit, dated
January 28, 2005, in the face amount of $25,000 issued by M&I Marshall & llsley
Bank at the request of NYCE Payments Network, LLC [incorrectly identified as
“NYCE Corporation”] for the benefit of Hartz Mountain Industries, Inc.; expires
January 31, 2011.   4.   Lease Documentation related to the leasing of aircraft
by Metavante Corporation for Aircraft Lease (680-0148) dated as of October 17,
2007 between M&I Equipment Finance Company, as Lessor and Metavante Corporation,
as Lessee, as amended, supplemented and assigned thereafter.

Schedule 7.3

 



--------------------------------------------------------------------------------



 



Schedule 7.8
EXISTING AFFILIATE TRANSACTIONS
(FIS and MV)
     None.
Schedule 7.8

 



--------------------------------------------------------------------------------



 



Schedule 7.9
EXISTING BURDENSOME AGREEMENTS
(FIS)
     Burdensome Agreements identified on MV Schedule 7.9 attached hereto.
Schedule 7.9

 



--------------------------------------------------------------------------------



 



Schedule 7.9
EXISTING BURDENSOME AGREEMENTS
(MV)

1.   Share Subscription Agreement by and among Metavante Corporation and ICICI
OneSource Limited dated March 31, 2006.   2.   Joint Venture Agreement between
Metavante Corporation and Monitise Inc. effective as of May 22, 2007, as
amended, including exhibits, related agreements and schedules to each of the
agreements.   3.   Shareholders Agreement dated as of September 12, 2003 among
Everlink Payment Services Inc., NYCE Corporation, Celero Solutions Inc. and any
other person who will thereafter become a shareholder and CU Electronic
Transaction Services, Credit Union Central Alberta Limited, Credit Union Central
of Saskatchewan, Co-operative Trust Company of Canada and Manitoba Co-operative
Credit Society Limited, including exhibits, related agreements and schedules to
each of the agreements.

Schedule 7.9

 